EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

September 28, 2012,

among

BURGER KING HOLDINGS, INC.,

BURGER KING CORPORATION,

as Borrower,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BARCLAYS BANK PLC and

BANK OF AMERICA, N.A.,

as Syndication Agents,

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

HSBC BANK USA, N.A.,

GOLDMAN SACHS BANK USA, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and

REGIONS BANK,

as Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH and

HSBC BANK USA, N.A.,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

SECTION 1.01 Defined Terms

     1   

SECTION 1.02 Classification of Loans and Borrowings

     39   

SECTION 1.03 Terms Generally

     39   

SECTION 1.04 Accounting Terms; GAAP

     40   

SECTION 1.05 Pro Forma Calculations

     40   

SECTION 1.06 Currency Translation

     40   

ARTICLE II The Credits

     41   

SECTION 2.01 Commitments

     41   

SECTION 2.02 Loans and Borrowings

     42   

SECTION 2.03 Requests for Borrowings

     42   

SECTION 2.04 Swingline Loans

     43   

SECTION 2.05 Letters of Credit

     45   

SECTION 2.06 Funding of Borrowings

     50   

SECTION 2.07 Interest Elections

     51   

SECTION 2.08 Termination and Reduction of Commitments

     52   

SECTION 2.09 Repayment of Loans; Evidence of Debt

     53   

SECTION 2.10 Amortization of Term Loans

     54   

SECTION 2.11 Prepayment of Loans

     55   

SECTION 2.12 Fees

     59   

SECTION 2.13 Interest

     60   

SECTION 2.14 Alternate Rate of Interest

     61   

SECTION 2.15 Increased Costs

     61   

SECTION 2.16 Break Funding Payments

     62   

SECTION 2.17 Taxes

     63   

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     65   

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     66   

SECTION 2.20 Incremental Facility

     67   

SECTION 2.21 Defaulting Lenders

     69   

SECTION 2.22 Extensions of Term Loans and Revolving Commitments

     71   

ARTICLE III Representations and Warranties

     74   

SECTION 3.01 Organization; Powers

     74   

SECTION 3.02 Authorization; Enforceability

     74   

SECTION 3.03 Governmental Approvals; No Conflicts

     74   

SECTION 3.04 Financial Condition; No Material Adverse Change

     74   

SECTION 3.05 Properties

     75   

SECTION 3.06 Litigation and Environmental Matters

     75   

SECTION 3.07 Compliance with Laws

     75   

SECTION 3.08 Investment Company Status

     76   

SECTION 3.09 Taxes

     76   

SECTION 3.10 ERISA

     76   

SECTION 3.11 Disclosure

     76   

SECTION 3.12 Subsidiaries

     76   

SECTION 3.13 Labor Matters

     76   

SECTION 3.14 Solvency

     77   

 

i



--------------------------------------------------------------------------------

SECTION 3.15 Federal Reserve Regulations

     77   

SECTION 3.16 Use of Proceeds

     77   

SECTION 3.17 Regulation H

     77   

SECTION 3.18 Security Documents

     77   

SECTION 3.19 Senior Indebtedness

     78   

SECTION 3.20 Certain Documents

     78   

ARTICLE IV Conditions

     78   

SECTION 4.01 Conditions to Initial Extension of Credit

     78   

SECTION 4.02 Each Credit Event

     80   

ARTICLE V Affirmative Covenants

     80   

SECTION 5.01 Financial Statements and Other Information

     81   

SECTION 5.02 Notices of Material Events

     83   

SECTION 5.03 Information Regarding Collateral

     83   

SECTION 5.04 Existence; Conduct of Business

     84   

SECTION 5.05 Payment of Taxes

     84   

SECTION 5.06 Maintenance of Properties

     84   

SECTION 5.07 Insurance

     84   

SECTION 5.08 Books and Records; Inspection and Audit Rights

     84   

SECTION 5.09 Compliance with Laws

     84   

SECTION 5.10 Environmental Laws

     84   

SECTION 5.11 Additional Subsidiaries

     85   

SECTION 5.12 Further Assurances

     85   

SECTION 5.13 Designation of Subsidiaries

     85   

SECTION 5.14 Additional Guarantors

     86   

ARTICLE VI Negative Covenants

     86   

SECTION 6.01 Indebtedness

     86   

SECTION 6.02 Liens

     89   

SECTION 6.03 Fundamental Changes

     91   

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     91   

SECTION 6.05 Asset Sales

     94   

SECTION 6.06 Swap Agreements

     96   

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness

     96   

SECTION 6.08 Transactions with Affiliates

     99   

SECTION 6.09 Restrictive Agreements

     100   

SECTION 6.10 Amendment of Material Documents

     101   

SECTION 6.11 Interest Coverage Ratio

     101   

SECTION 6.12 Total Leverage Ratio

     102   

SECTION 6.13 Holdings Covenants

     102   

ARTICLE VII Events of Default

     103   

ARTICLE VIII The Administrative Agent

     106   

ARTICLE IX Miscellaneous

     108   

SECTION 9.01 Notices

     108   

SECTION 9.02 Waivers; Amendments

     109   

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     110   

SECTION 9.04 Successors and Assigns

     111   

 

ii



--------------------------------------------------------------------------------

SECTION 9.05 Survival

     116   

SECTION 9.06 Counterparts; Integration

     116   

SECTION 9.07 Severability

     117   

SECTION 9.08 Right of Setoff

     117   

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     117   

SECTION 9.10 WAIVER OF JURY TRIAL

     118   

SECTION 9.11 Headings

     118   

SECTION 9.12 Confidentiality

     118   

SECTION 9.13 Interest Rate Limitation

     119   

SECTION 9.14 USA Patriot Act

     119   

SECTION 9.15 Conversion of Currencies

     119   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Table of Contents

 

Schedule 1.01    —   Existing Letters of Credit Schedule 2.01    —   Commitments
Schedule 3.06    —   Disclosed Matters Schedule 3.12    —   Subsidiaries
Schedule 3.18(a)    —   UCC Filing Jurisdictions Schedule 6.01    —   Existing
Indebtedness Schedule 6.02    —   Existing Liens Schedule 6.04    —   Existing
Investments

 

EXHIBITS:*         Exhibit A    —      Form of Assignment and Assumption Exhibit
B    —      Form of Opinion of Associate General Counsel Exhibit B-2    —     
Form of Opinion of Kirkland & Ellis LLP Exhibit C    —      Form of Collateral
Agreement Exhibit D    —      Form of Perfection Certificate Exhibit E    —     
Form of Compliance Certificate Exhibit F    —      Form of Closing Certificate
Exhibit G    —      Form of Solvency Certificate Exhibit H    —      Form of
Discounted Prepayment Option Notice Exhibit I    —      Form of Lender
Participation Notice Exhibit J    —      Form of Discounted Voluntary Prepayment
Notice Exhibit K    —      Form of Addenda (Tranche B Term Loans) Exhibit L    —
     Form of Addenda (Tranche A Term Loans)

 

* Exhibits omitted will be provided upon request.

 

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 28, 2012 (this “Agreement”), among BURGER
KING HOLDINGS, INC., BURGER KING CORPORATION, as the borrower (the “Borrower”),
the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
BARCLAYS BANK PLC and BANK OF AMERICA, N.A., as Syndication Agents, and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, HSBC BANK USA, N.A., GOLDMAN SACHS BANK USA, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH and REGIONS BANK, as Documentation Agents.

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Discount” has the meaning assigned to such term in Section 2.11(g).

“Acceptance Date” has the meaning assigned to such term in Section 2.11(g).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable, all as determined on a consolidated basis for such
Acquired Entity or Business or Converted Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning assigned to such term in the
definition of Consolidated EBITDA.

“Additional Guarantee” has the meaning assigned to such term in Section 5.14.

“Additional Guarantor” means any Person that becomes a guarantor of the Loan
Document Obligations in accordance with Section 5.14.

“Additional Lender” has the meaning assigned to such term in Section 2.20(c).

“Additional Revolving Commitment Incurrence”: has the meaning assigned to such
term in Section 2.20(a).

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a)(i) for any Eurocurrency
Borrowing denominated in U.S. Dollars or Sterling, the LIBO Rate, or (ii) for
any Eurocurrency Borrowing denominated in Euros, the EURO LIBO Rate, in each
case in effect for such Interest Period, multiplied by (b) the Statutory Reserve
Rate.



--------------------------------------------------------------------------------

“Adjustment Date” means the date of delivery to the Administrative Agent of the
Borrower’s consolidated financial statements and related certificate of a
Financial Officer delivered pursuant to Section 5.01(a) or (b).

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided ,
however, that solely for purposes of Section 6.08, the term “Affiliate” shall
also include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an executive officer or director of the Person specified.
Notwithstanding the foregoing, no Sponsor or Sponsor Affiliate shall be deemed
to be an Affiliate of any Loan Party other than for purposes of Section 6.08.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Adjusted Eurocurrency Rate that would be
calculated as of such day (or, if such day is not a Business Day, as of the next
preceding Business Day) in respect of a proposed Eurocurrency Loan with an
interest period of one month plus 1%; provided, however, that notwithstanding
the rate calculated in accordance with the foregoing, at no time shall the
Alternate Base Rate for Tranche B Term Loans be deemed to be less than 2.00% per
annum. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or such Adjusted Eurocurrency Rate shall be
effective from and including the opening of business on the day of such change
in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
Eurocurrency Rate, respectively.

“Alternative Currency” means Euro or Sterling.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Alternative Currency LC Exposure” means LC Exposure related to Alternative
Currency Letters of Credit.

“Applicable Discount” has the meaning assigned to such term in Section 2.11(g).

“Applicable Percentage” means, at any time with respect to any Global Revolving
Lender or any U.S. Revolving Lender, the percentage of the aggregate Global
Revolving Commitments or aggregate U.S. Revolving Commitments, as the case may
be, represented by such Lender’s Global Revolving Commitment or U.S. Revolving
Commitment, as the case may be, at such time; provided that in the case of
Section 2.21 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the aggregate Global Revolving Commitments or aggregate
U.S. Revolving Commitments, as the case may be (disregarding any Defaulting
Lender’s Global Revolving Commitment or U.S. Revolving Commitment, as the case
may be), represented by such Lender’s Global Revolving Commitment or U.S.
Revolving Commitment, as the case may be. If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most-recently in effect, giving effect to any
assignments of Revolving Loans, LC Exposures and Swingline Exposures and to any
Lender’s status as a Defaulting Lender that occur after such termination or
expiration.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means (a) with respect to any Tranche A Term Loan, (i) 1.25%,
in the case of ABR Loans and (ii) 2.25%, in the case of Eurocurrency Loans,
(b) with respect to any Tranche B Term Loan, (i) 1.75%, in the case of ABR Loans
and (ii) 2.75%, in the case of Eurocurrency Loans and (c) with respect to any
Revolving Loan, (i) 2.25%, in the case of ABR Loans and (ii) 3.25%, in the case
of Eurocurrency Loans; provided that, on and after the First Adjustment Date,
the Applicable Rate with respect to Tranche A Term Loans will be determined
pursuant to the Pricing Grid.

Notwithstanding the foregoing, the Applicable Rate in respect of any tranche of
Extended Revolving Commitments or any Extended Term Loans or Revolving Loans
made pursuant to any Extended Revolving Commitments shall be the applicable
percentages per annum set forth in the relevant Extension Offer.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Amount” means at any time (the “Available Amount Reference Time”), an
amount (which shall not be less than zero) equal to the sum of:

(a) the amount of Excess Cash Flow of the Borrower and the Restricted
Subsidiaries for the fiscal quarter of the Borrower ending on December 31, 2012
, minus the portion of such Excess Cash Flow that has been (or is required to
be) applied after the Closing Date and prior to the Available Amount Reference
Time to the prepayment of Term Loans in accordance with Section 2.11(d);

(b) the greater of (i)(x) the cumulative amount of Excess Cash Flow of the
Borrower and the Restricted Subsidiaries for all fiscal years completed after
the Closing Date (commencing with the first fiscal year ending on or after
December 31, 2013) and prior to the Available Amount Reference Time, minus
(y) the portion of such Excess Cash Flow that has been (or is required to be)
applied after the Closing Date and prior to the Available Amount Reference Time
to the prepayment of Term Loans in accordance with Section 2.11(d) and (ii) 50%
of Consolidated Net Income for each fiscal quarter of the Borrower ending after
the Closing Date and prior to the Available Amount Reference Time; plus

(c) $137,000,000; plus

(d) after the completion of an IPO, $50,000,000; plus

(e) the amount of any capital contributions or Net Proceeds from the sale or
issuance of any Qualified Equity Interests (or issuance of debt securities that
have been converted into or exchanged for Qualified Equity Interests) (other
than any Cure Amount or any other capital contributions or equity or debt
issuances to the extent utilized in connection with other transactions permitted
pursuant to Sections 6.04 or 6.07) received or made by the Borrower (or any
direct or indirect parent thereof and contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time; plus

 

3



--------------------------------------------------------------------------------

(f) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries or (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (g) below, the aggregate amount of all cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
(other than payments to cover the payment of Tax liabilities of Unrestricted
Subsidiaries pursuant to Section 6.07(a)(iv)(C)) during the period from and
including the Business Day immediately following the Closing Date through and
including the Available Amount Reference Time; plus

(g) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Borrower and the Restricted Subsidiaries, (ii) already
reflected as a return of capital or deemed reduction in the amount of such
Investment pursuant to clause (g) below, or (iii) used to prepay Term Loans in
accordance with Section 2.11(c), the aggregate amount of all Net Proceeds
received by the Borrower or any Restricted Subsidiary in connection with the
sale, transfer or other disposition of its ownership interest in any Minority
Investment or Unrestricted Subsidiary during the period from and including the
Business Day immediately following the Closing Date through and including the
Available Amount Reference Time; minus

(h) the aggregate amount of any Investments made pursuant to Section 6.04(q)
(net of any return of capital in respect of such Investment or deemed reduction
in the amount of such Investment including, without limitation, upon the
re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary or the
sale, transfer, lease or other disposition of any such Investment), any
Restricted Payment made pursuant to Section 6.07(a)(vi) or any payment made
pursuant to Section 6.07(b)(v) during the period commencing on the Closing Date
and ending on prior to the Available Amount Reference Time (and, for purposes of
this clause (g), without taking account of the intended usage of the Available
Amount at such Available Amount Reference Time).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Bankruptcy Event” means, with respect to any Person, such Person or its Parent
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or its Parent.

“BKW” means Burger King Worldwide, Inc.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, $5,000,000, (b) in the case of a Borrowing denominated in Euro,
€5,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£3,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in U.S.
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000 and (c) in the case of a Borrowing denominated in Sterling,
£1,000,000.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market , (b) when
used in connection with any Loan denominated in any Alternative Currency, the
term “Business Day” shall also include any day on which banks are open for
dealings in deposits in Euro, Sterling and U.S. Dollars in London and (c) when
used in connection with a Loan denominated in Euro, the term “Business Day”
shall also exclude any day on which the Trans-European Automated Real Time Gross
Settlement Express Transfer (TARGET) payment system is not open for the
settlement of payments in Euro.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Restricted Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by the Borrower and the
Restricted Subsidiaries during such period, but excluding in each case any such
expenditure (i) made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with, or subsequently
reimbursed out of, insurance proceeds, indemnity payments, condemnation awards
(or payments in lieu thereof) or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation, (ii) constituting reinvestment from
the Reinvestment Deferred Amount, (iii) made by the Borrower or any Restricted
Subsidiary as payment of the consideration for a Permitted Acquisition,
(iv) made to repair, renovate, alter, restore, replace or improve any restaurant
or restaurant property acquired pursuant to a Permitted Acquisition prior to the
date that is 12 months after the date of completion of such Permitted
Acquisition, (v) constituting a debt or equity investment in a Franchisee,
(vi) made by the Borrower or any Restricted Subsidiary to effect leasehold
improvements to any property leased by the Borrower or such Restricted
Subsidiary as lessee, to the extent that such expenses have been reimbursed by
the landlord or any other third party and (vii) made with the Net Proceeds from
the issuance of Qualified Equity Interests.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Casualty Event” means any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or assets of Holdings, the Borrower or any Restricted Subsidiary.

“Change in Control” means (a) the failure by Holdings to own, beneficially and
of record, 100% of the Equity Interests in the Borrower, (b) (i) the acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Exchange Act and the rules of the SEC
thereunder as in effect on the Closing Date) other than the Permitted Investors,
of Equity Interests representing more than 35% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in Holdings, and (ii) the ownership, directly or
indirectly, beneficially or of record, by the Permitted Investors collectively
of Equity Interests in Holdings representing in the aggregate a lesser
percentage of either the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Equity Interests in Holdings
than such Person or group, (c) the occupation of a majority of the seats (other
than vacant seats) on the board of directors of Holdings by Persons who were
neither (i) nominated by a majority of the board of directors of Holdings or one
or more of the Permitted Investors nor (ii) appointed by directors so nominated
or (d) the occurrence of a “Change of Control” (or similar event, however
denominated), as defined in (i) the Senior Note Documents, (ii) any indenture or
agreement in respect of a Permitted Refinancing in respect of the Senior Note
Documents, (iii) any Subordinated Debt Documents or (iv) any indenture or
agreement in respect of Indebtedness incurred under Section 6.01(xviii).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date, (c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date, (d) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted, issued or implemented and (e) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Global Revolving Loans, U.S.
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans, Extended Tranche A
Term Loans, Extended Tranche B Term Loans, Incremental Term Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Global Revolving Commitment, U.S. Revolving Commitment, Extended
Revolving Commitment, Tranche A Commitment, Tranche B Commitment or a Commitment
in respect of any Incremental Term Loans. Incremental Term Loans that have
different terms and conditions (together with the Commitments in respect
thereof) shall be construed to be in different Classes.

“Class”, when used in reference to any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class.

“CLO” has the meaning assigned to such term in Section 9.04(b).

“Closing Date” means September 28, 2012.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

6



--------------------------------------------------------------------------------

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

“Collateral Agreement” means the Guarantee and Collateral Agreement among
Holdings, the Borrower, the Subsidiary Loan Parties and the Administrative
Agent, substantially in the form of Exhibit C.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from each Loan Party (i) either
(x) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (y) in the case of any Person that becomes a Loan
Party after the Closing Date, a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan Party
and (ii) with respect to any Loan Party that directly owns Equity Interests of a
Foreign Subsidiary that is (A) a Restricted Subsidiary, (B) not a De Minimis
Foreign Subsidiary and (C) domiciled in Gibraltar or the United Kingdom or any
other jurisdiction of organization of any entity that is a principal holding
company of the Borrower’s non-United States operations, a counterpart of each
Foreign Pledge Agreement that the Administrative Agent determines, based on the
advice of counsel, to be necessary or advisable in connection with the pledge
of, or the granting of security interests in, Equity Interests of such Foreign
Subsidiary, in each case duly executed and delivered on behalf of such Loan
Party and such Foreign Subsidiary;

(b) all outstanding Equity Interests of the Borrower and each Restricted
Subsidiary, in each case directly owned by or on behalf of any Loan Party, shall
have been pledged pursuant to the Collateral Agreement or, if required pursuant
to clause (a) above, a Foreign Pledge Agreement (except that the Loan Parties
shall not be required to pledge (i) more than 65% of the outstanding voting
Equity Interests of any Foreign Subsidiary, (ii) the Equity Interests of any
Foreign Subsidiary if the pledge of such Equity Interests would be prohibited by
applicable law, (iii) the Equity Interests of any Excluded Subsidiary or
(iv) more than 65% of the outstanding non-voting perpetual Equity Interests
issued to the Borrower by Burger King (Gibraltar) Limited) and, except as
otherwise agreed upon by the Administrative Agent, the Administrative Agent
shall have received certificates or other instruments representing all such
Equity Interests that are certificated (other than any such Equity Interests of
De Minimis Foreign Subsidiaries), together with undated stock powers or other
instruments of transfer with respect thereto endorsed in blank;

(c) to the extent required under the Collateral Agreement, all Indebtedness of
the Borrower and each Subsidiary that is owing to any Loan Party shall be
evidenced by a promissory note or an instrument and shall have been pledged
pursuant to the Collateral Agreement, and the Administrative Agent shall have
received all such promissory notes or instruments, together with note powers or
other instruments of transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, filings with the United States Copyright Office and the United
States Patent and Trademark Office, required by law or reasonably requested by
the Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Collateral Agreement and the Foreign Pledge
Agreements and perfect such Liens to the extent required by, and with the
priority required by, this Agreement, the Collateral Agreement and the Foreign
Pledge Agreements, shall have been filed, registered or recorded or delivered to
the Administrative Agent for filing, registration or recording; and

(e) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder.

 

7



--------------------------------------------------------------------------------

“Commitment” means (a) with respect to any Lender, such Lender’s Global
Revolving Commitment, U.S. Revolving Commitment, Extended Revolving Commitment,
Tranche A Commitment, Tranche B Commitment or commitment in respect of any
Incremental Term Loans or any combination thereof (as the context requires) and
(b) with respect to the Swingline Lender, its Swingline Commitment.

“Commitment Fee Rate” means 0.50% per annum; provided that on and after the
First Adjustment Date, such rate shall be (i) 0.75% per annum if and as long as
the Total Leverage Ratio at the most recent Adjustment Date is greater than or
equal to 5.00 to 1.00, (ii) 0.625% if and as long as the Total Leverage Ratio at
the most recent Adjustment Date is less than 5.00 to 1.00 and greater than or
equal to 4.50 to 1.00 and (iii) 0.50% if and as long as the Total Leverage Ratio
at the most recent Adjustment Date is less than 4.50 to 1.00.

“Compliance Certificate” has the meaning assigned to it in Section 5.01(c).

“Consolidated Depreciation and Amortization Expenses” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and the
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par and amortization of favorable or unfavorable lease
assets or liabilities, of such Person and its Restricted Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:

(a) increased (without duplication, including for purposes of determining
Consolidated Net Income) by the following, in each case (except with respect to
clause (x) below) to the extent deducted in determining Consolidated Net Income
for such period:

(i) provision for Income Taxes of such Person paid or accrued during such
period; plus

(ii) Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Agreements or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities, plus
amounts excluded from Consolidated Interest Expense as set forth in sub-clauses
(w) to (z) of clause (a) of the definition thereof); plus

(iii) any expenses (other than depreciation or amortization expense) related to
any equity offering, Investment, acquisition, disposition, or recapitalization
permitted hereunder or the incurrence of Indebtedness permitted to be incurred
hereunder (including a refinancing thereof) (whether or not successful),
including (A) such fees or expenses related to the offering of the Senior Notes,
the Loans and any other credit facilities and (B) any amendment or other
modification of the Senior Notes, the Loans and such other credit facilities;
plus

(iv) Consolidated Depreciation and Amortization Expense of such Person for such
period; plus

(v) any non-cash extraordinary, unusual or non-recurring expenses, charges or
losses (including losses on asset sales outside of the ordinary course of
business); plus

(vi) (a) any cash extraordinary, unusual or non-recurring expenses, charges or
losses (including losses on asset sales outside of the ordinary course of
business) and (b) any restructuring

 

8



--------------------------------------------------------------------------------

charges, integration costs or other business optimization expenses, costs
associated with establishing new facilities or reserves, including any one-time
costs incurred in connection with acquisitions after the Closing Date, and costs
related to the closure and/or consolidation of facilities; provided that the
aggregate amount of all charges, expenses, costs and losses added back under
this clause (vi) in any period of four consecutive fiscal quarters shall not
exceed 10% of Consolidated EBITDA for any period of four consecutive fiscal
quarters; plus

(vii) any non-cash charges, expenses or losses (excluding charges, expenses or
losses resulting from the write off or write down of inventory or other current
assets) including any write offs or write downs reducing Consolidated Net Income
for such period (except to the extent such charges, expenses or losses represent
an accrual of or reserve for cash expenses in any future period (provided that
such charges, expenses or losses shall be added back to Consolidated EBITDA in
such future period), an amortization of a prepaid cash expense paid in a prior
period (so long as such cash expense was added back to Consolidated EBITDA in
such prior period)); plus

(viii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary; plus

(ix) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period to the Sponsor to the extent permitted under the Loan
Documents; plus

(x) the amount of “run-rate” cost savings projected by the Borrower in good
faith and certified by the chief financial officer of the Borrower in writing to
the Administrative Agent to result from actions either taken or initiated prior
to or during such period (which cost savings shall be calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized or expected to be
realized prior to or during such period from such actions; provided, that
(A) the chief financial officer of the Borrower shall have certified to the
Administrative Agent that (x) such cost savings are reasonably identifiable,
reasonably attributable to the actions specified and reasonably anticipated to
result from such actions and (y) such actions have been taken or initiated and
the benefits resulting therefrom are anticipated by the Borrower to be realized
within 12 months, (B) no cost savings shall be added pursuant to this clause
(x) to the extent duplicative of any expenses or charges relating to such cost
savings that are included in clause (vi) above with respect to such period or
duplicative of any Pro Forma Adjustment pursuant to the last paragraph of this
definition and (C) the aggregate amount of cost savings added pursuant to this
clause (x) shall not exceed 10% of Consolidated EBITDA for any period of four
consecutive fiscal quarters; plus

(xi) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or Net Proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) of the
Borrower; plus

(xii) any net loss from disposed or discontinued operations; plus

(xiii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;

 

9



--------------------------------------------------------------------------------

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) any extraordinary, unusual or non-recurring income or gains (including gains
on asset sales outside of the ordinary course of business); plus

(i) non-cash income or gains increasing Consolidated Net Income of such Person
for such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period; plus

(ii) any net income from disposed or discontinued operations;

(c) increased or decreased without duplication, as applicable, by any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees) or any comparable regulation;

(d) increased (to the extent not already included in determining Consolidated
EBITDA) by any Pro Forma Adjustments; and

(e) decreased (to the extent not already deducted in determining Consolidated
EBITDA) by any Restricted Payments made pursuant to Section 6.07(a)(iv).

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed of by the Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
compliance with the financial covenants, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Financial Officer and delivered to the Lenders and the
Administrative Agent. For purposes of determining the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the Interest Coverage Ratio, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”) and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each a
“Converted Unrestricted Subsidiary”), based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition).

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted in determining Consolidated Net Income for
such period, Consolidated Rental Expense for such period.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (i) all cash
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (ii) the cash interest component of Capital
Lease Obligations, and (iii) net cash payments, if any, made (less net payments,
if any, received) pursuant to interest rate obligations under any Swap
Agreements with respect to Indebtedness and excluding, (w) penalties and
interest relating to taxes, (x) any additional cash interest owing pursuant to
any registration rights agreement with respect to securities, (y) any expensing
of bridge, commitment and other financing fees, and (z) any accretion of accrued
interest on discounted liabilities); less

(b) cash interest income for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP. For purposes of determining Consolidated Interest Expense for any
period ending prior to the first anniversary of the Closing Date, Consolidated
Interest Expense (i) for the Test Period ending at the end of the first full
fiscal quarter after the Closing Date shall be Consolidated Interest Expense for
such quarter, multiplied by 4, (ii) for the Test Period ending at the end of the
second full fiscal quarter after the Closing Date shall be Consolidated Interest
Expense for the first and second full fiscal quarters after the Closing Date,
multiplied by 2, and (iii) for the Test Period ending at the end of the third
full fiscal quarter after the Closing Date shall be Consolidated Interest
Expense for the first, second and third full fiscal quarters after the Closing
Date, multiplied by 4/3.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication (including for purposes
of determining Consolidated EBITDA),

(a) any net after-tax effect of extraordinary gains or losses shall be excluded,

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(c) any after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(d) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid to the Borrower or a Restricted Subsidiary
thereof in respect of such period,

 

11



--------------------------------------------------------------------------------

(f) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue, debt and unfavorable or favorable lease line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to any
acquisition consummated prior to the Closing Date and any permitted acquisitions
or the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(g) solely for purposes of calculating the Available Amount, the Net Income for
such period of any Restricted Subsidiary (other than any Loan Party) shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
the Borrower will be increased by the amount of dividends or other distributions
or other payments actually paid in cash (or to the extent converted into cash)
to the Borrower or a Restricted Subsidiary thereof in respect of such period, to
the extent not already included therein,

(h) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Agreements or (iii) other
derivative instruments shall be excluded,

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(j) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(k) (i) Transaction Costs and (ii) any fees and expenses incurred during such
period, or any amortization thereof for such period, in connection with any
acquisition, Investment, disposition, issuance or repayment of Indebtedness,
issuance of Qualified Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded, and

(l) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from obligations under any Swap Agreements in accordance with GAAP; and

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net

 

12



--------------------------------------------------------------------------------

Income shall include (i) any expenses and charges that are reimbursed by
indemnification or other reimbursement provisions in connection with any
investment or any sale, conveyance, transfer or other disposition of assets
permitted hereunder and (ii) to the extent covered by insurance and actually
reimbursed, expenses with respect to liability or casualty events or business
interruption.

“Consolidated Rental Expense” means, for any period, the aggregate rental
expense of the Borrower and the Restricted Subsidiaries in respect of real
property for such period, determined on a consolidated basis in accordance with
GAAP in respect of all rent obligations under operating leases in respect of
real property.

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Total Debt secured by a Lien on any of the assets of the Borrower
or any of its Restricted Subsidiaries.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP to the extent reflected as a liability on the balance sheet
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with any Permitted Acquisition)
consisting of any Indebtedness for borrowed money, Capital Lease Obligations and
debt obligations evidenced by bonds, debentures, notes or similar instruments,
minus (b) the aggregate amount of cash and Permitted Investments (in each case,
free and clear of all Liens, other than nonconsensual Liens permitted by
Section 6.02, Liens permitted by Section 6.02(vi) and Liens permitted by clause
(g) of the definition of the term “Permitted Encumbrances”) included in the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as of
such date (provided that the aggregate amount subtracted pursuant to this clause
(b) shall not exceed $450,000,000); provided that Consolidated Total Debt shall
not include (i) all Letters of Credit (or other letters of credit and bankers’
acceptances), except to the extent of unreimbursed LC Disbursements (or
unreimbursed amounts) thereunder and (ii) obligations under Swap Agreements
permitted by Section 6.06.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
(i) all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries at such date and (ii) long-term accounts receivable over
(b) the sum of (i) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date and (ii) long-term deferred revenue, but excluding, without
duplication, (a) the current portion of any Funded Debt, (b) all Indebtedness
consisting of Revolving Loans, Swingline Loans and LC Exposure to the extent
otherwise included therein, (c) the current portion of interest, (d) the current
portion of current and deferred income taxes, (e) the current portion of any
Capital Lease Obligations, (f) deferred revenue arising from cash receipts that
are earmarked for specific projects and (g) non-cash current assets and current
liabilities.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of Consolidated EBITDA.

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of Consolidated EBITDA.

 

13



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Cure Amount” has the meaning assigned to such term in the last paragraph of
Article VII.

“Cure Right” has the meaning assigned to such term in the last paragraph of
Article VII.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning set forth in Section 2.13(c).

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“De Minimis Foreign Subsidiary” means, at any date of determination, any Foreign
Subsidiary the Equity Interests of which would otherwise be required to be
pledged pursuant to the Collateral and Guarantee Requirement and which has
assets having an aggregate book value of less than $2,500,000 at such date.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a sale, transfer, lease or other disposition of assets permitted by
Section 6.05 that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Financial Officer, setting forth the basis of such
valuation, less the amount of cash or Permitted Investments received in
connection with a subsequent sale of or collection on such Designated Non-Cash
Consideration.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 2.11(g).

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 2.11(g).

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 2.11(g).

 

14



--------------------------------------------------------------------------------

“Discount Range” has the meaning assigned to such term in Section 2.11(g).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests) prior to the date that is 180 days after the Tranche
B Maturity Date, (b) mature or are mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in each case in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation, on a fixed date or otherwise,
prior to the date that is 180 days after the Latest Maturity Date in effect as
of the date of issuance of such Equity Interests (other than (i) upon payment in
full of the Loan Document Obligations, reduction of the LC Exposure to zero and
termination of the Commitments or (ii) upon a “change in control”, provided that
any payment required pursuant to this clause (ii) is contractually subordinated
in right of payment to the Loan Document Obligations on terms reasonably
satisfactory to the Administrative Agent), (c) require the maintenance or
achievement of any financial performance standards other than as a condition to
the taking of specific actions or provide remedies to holders thereof (other
than voting and management rights and increases in pay-in-kind dividends) or
(d) are convertible or exchangeable, automatically or at the option of any
holder thereof, into any Indebtedness, Equity Interests or other assets other
than Qualified Equity Interests.

“Documentation Agents” means Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch, HSBC Bank USA, N.A., Goldman Sachs
Bank USA, Credit Suisse AG, Cayman Islands Branch and Regions Bank, in their
capacity as documentation agents for the Lenders hereunder, and their respective
successors in such capacity.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, the preservation or
reclamation of natural resources, the generation, management, Release or
threatened Release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of Holdings, the Borrower
or any Subsidiary directly or indirectly resulting from or based upon (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

15



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA and including any minimum funding
standards as a result of any Plan being in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA) or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA)) applicable to such Plan, whether or not waived, (c) the filing
pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the failure of Borrower or any ERISA Affiliate to make by its due date
a required installment under Section 430(j) of the Code with respect to any Plan
or to make any required contribution to a Multiemployer Plan, including any
contribution required as the result of such Multiemployer Plan being in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC of any notice to appoint a trustee to administer any Plan, (g) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan or (h) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization (in either case within the meaning of Title IV of ERISA) and
(i) with respect to any Foreign Plan, (A) the failure to make any employer or
employee contributions required by applicable law or by the terms of such
Foreign Plan; or (B) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Plan required to be
registered.

“Euro” or “€” refers to the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“EURO LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated
in Euro, for any Interest Period, the offered rate for deposits in Euros in the
European interbank market for the relevant Interest Period that is determined by
the Banking Federation of the European Union, and displayed on the LIBOR01 Page
published by Reuters, at or about 11:00 a.m. (Brussels time) two Business Days
prior to the first day of the relevant Interest Period. To the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “EURO LIBO Rate” shall be the interest rate per annum determined
by the Administrative Agent to be the average of the rates per annum at which
deposits in Euro are offered for a maturity comparable to such relevant Interest
Period to major

 

16



--------------------------------------------------------------------------------

banks in the London interbank market in London, England by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the beginning of such Interest Period; provided, however, that
notwithstanding the rate calculated in accordance with the foregoing, at no time
shall the EURO LIBO Rate for Tranche B Euro Term Loans be deemed to be less than
1.00%.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting), and

(iv) an amount equal to the aggregate net non-cash loss on dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (x) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash during such period, except to the extent that
such Capital Expenditures or acquisitions were financed by incurring Long-Term
Indebtedness, by issuing Equity Interests or with the proceeds of any
Reinvestment Deferred Amount,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of
scheduled repayments of Term Loans pursuant to Section 2.10(a) and any mandatory
prepayment of Term Loans pursuant to Section 2.11(c) due to a Prepayment Event
described in clause (a) of the definition of the term “Prepayment Event” to the
extent required due to a disposition that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase but
excluding (X) all other prepayments of Term Loans, (Y) all prepayments of
Revolving Loans and (Z) all prepayments in respect of any other revolving credit
facility, except, in the case of clause (Z), to the extent there is an
equivalent permanent reduction in commitments thereunder) made during such
period, except to the extent financed by incurring Long-Term Indebtedness, by
issuing Equity Interests or with the proceeds of any Reinvestment Deferred
Amount,

(iv) an amount equal to the aggregate net non-cash gain on dispositions by the
Borrower and the Restricted Subsidiaries during such period (other than
dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

 

17



--------------------------------------------------------------------------------

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and the Restricted
Subsidiaries completed during such period or the application of purchase
accounting),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness (including such Indebtedness specified in
clause (b)(iii) above),

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of investments and acquisitions made during such
period, except to the extent that such investments and acquisitions were
financed by incurring Long-Term Indebtedness or by issuing Equity Interests,

(viii) the amount of Restricted Payments paid during such period pursuant to
clauses (iii), (iv), (v), (viii) and (xi) of Section 6.07, except to the extent
such Restricted Payments were financed by incurring Long-Term Indebtedness or by
issuing Equity Interests,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,
and

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period except to the extent
intended to be financed by incurring Long-Term Indebtedness, or by issuing
Equity Interests; provided that to the extent the aggregate amount utilized to
finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall, less the
amount financed by incurring Long-Term Indebtedness or by issuing Equity
Interests, shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, and

(xii) amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Rate” means, on any day, for purposes of determining the U.S. Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into U.S. Dollars at the time of determination on such day on the
Reuters WRLD Page for such currency. In the event that such rate does not appear
on any Reuters WRLD Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being

 

18



--------------------------------------------------------------------------------

conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of U.S. Dollars for delivery two Business
Days later, provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Subsidiary” means Burger King McLamore, Inc., a Florida not-for-profit
corporation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party or Additional Guarantor hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) taxes
imposed by reason of such Lender doing business in the jurisdiction imposing
such tax, other than solely as a result of this Agreement or any transaction
contemplated hereby, (c) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (a) above and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)), any withholding
tax that (i) is in effect (including FATCA) and would apply to amounts payable
to such Foreign Lender at the time (and, in the case of FATCA, including any
regulations or official interpretations thereof issued after) such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.17(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e).

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of October 19, 2010, as amended and restated as of February 15, 2011,
among Burger King Holdings, Inc., Burger King Corporation, the lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as administrative agent,
Barclays Capital, as syndication agent, and Fifth Third Bank, Regions Bank and
UniCredit Bank AG, as documentation agents.

“Existing Funding Lender” means any Lender that has elected on its Tranche B
Addendum to fund its Tranche B Term Loans with the deemed prepayment proceeds of
its Existing Tranche B Term Loans.

“Existing Letters of Credit” means each letter of credit previously issued for
the account of, or guaranteed by, the Borrower pursuant to the Existing Credit
Agreement that (a) is outstanding on the Closing Date and (b) is listed on
Schedule 1.01.

“Existing Tranche B Term Loans” means Tranche B Term Loans (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
immediately prior to the Closing Date.

“Extended Revolving Commitment” has the meaning set forth in Section 2.22(a).

“Extended Term Loans” has the meaning set forth in Section 2.22(a).

“Extended Tranche A Term Loan” has the meaning set forth in Section 2.22(a).

“Extended Tranche B Term Loan” has the meaning set forth in Section 2.22(a).

 

19



--------------------------------------------------------------------------------

“Extending Tranche A Term Lender” has the meaning set forth in Section 2.22(a).

“Extending Tranche B Term Lender” has the meaning set forth in Section 2.22(a).

“Extending Term Lender” has the meaning set forth in Section 2.22(a).

“Extension” has the meaning set forth in Section 2.22(a).

“Extension Offer” has the meaning set forth in Section 2.22(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent in its reasonable
judgment.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“First Adjustment Date” means the date on which the Borrower’s consolidated
financial statements are delivered to the Lenders pursuant to Section 5.01(a) or
(b) for the first full fiscal quarter of the Borrower ending after the Closing
Date.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Plan” means each employee pension benefit plan through which the
Borrower or any ERISA Affiliate promises employees a defined level of benefit
upon retirement that is not subject to U.S. law and requires contributions by
the Borrower or any ERISA Affiliate.

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary, in
form and substance reasonably satisfactory to the Administrative Agent.

“Foreign Subsidiary” means any Restricted Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia.

“Franchise Agreement” means each franchise agreement between the Borrower or any
Restricted Subsidiary and a Franchisee.

“Franchisee” means any Person, other than Holdings, the Borrower or any
Restricted Subsidiary, that directly or indirectly owns or operates or is
approved by the Borrower or any Restricted Subsidiary to, directly or
indirectly, own or operate a restaurant that is branded as Burger King or Hungry
Jack’s or any other brand operated by the Borrower or any Restricted Subsidiary.

 

20



--------------------------------------------------------------------------------

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Global Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Global Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Global Revolving Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Global Revolving Commitment on the Closing Date
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Global Revolving Commitment, as the
case may be. The initial aggregate amount of the Lenders’ Global Revolving
Commitments on the Closing Date is $123,000,000.

“Global Revolving Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Global Revolving Loans denominated in U.S. Dollars
outstanding at such time, (b) the U.S. Dollar Equivalent of the aggregate
principal amount of the Global Revolving Loans denominated in an Alternative
Currency outstanding at such time, (c) the LC Exposure at such time and (d) the
Swingline Exposure at such time. The Global Revolving Exposure of any Lender at
any time shall be its Applicable Percentage of the Global Revolving Exposure at
such time.

“Global Revolving Lender” means a Lender with a Global Revolving Commitment or,
if the Global Revolving Commitments have terminated or expired, a Lender with
Global Revolving Exposure.

“Global Revolving Loan” means a Loan made pursuant to clause (c)(i) of
Section 2.01.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

21



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or lead-based paint that are regulated pursuant to
any Environmental Law.

“Holdco Notes” means the $685,000,000 in aggregate principal amount of Burger
King Capital Holdings, LLC and Burger King Capital Finance, Inc.’s 11.0% senior
discount notes due 2019, issued pursuant to the Indenture, dated as of April 19,
2011 (the “Holdco Notes Indenture”) by and among Burger King Capital Holdings,
LLC, Burger King Capital Finance, Inc. and Wilmington Trust, FSB, as the same
may be amended, amended and restated, modified, supplemented and/or extended
from time to time in accordance with the terms hereof and thereof, and any notes
issued in exchange or replacement of the foregoing on substantially identical
terms.

“Holdco Notes Indenture” has the meaning specified in the definition of Holdco
Notes.

“Holdings” means Burger King Holdings, Inc.

“Income Taxes” means all taxes, whether domestic or foreign, based on income or
profits or capital, including, without limitation, Federal, provincial, state,
local or other governmental entity, franchise and similar taxes and foreign
withholding taxes, including any interest, additions to tax or penalties
applicable thereto.

“Incremental Amount” means, at any time, the excess, if any, of (a) the sum of
(x) $650,000,000 plus (y) the amount of any voluntary prepayments of the Term
Loans and voluntary permanent reductions of the Revolving Commitments effected
after the Closing Date (it being understood that any prepayment of Term Loans
(other than any prepayment of Tranche B Term Loans with the proceeds of
substantially concurrent borrowings of Incremental Tranche A Term Loans) with
the proceeds of substantially concurrent borrowings of new Loans hereunder or
any reduction of Revolving Commitments in connection with a substantially
concurrent issuance of new revolving commitments hereunder shall not increase
the calculation of the Incremental Amount) plus (z) additional amounts so long
as after giving effect to (i) the making of such Incremental Term Loans or
Incremental Revolving Commitments (and assuming any such Incremental Revolving
Commitments are fully drawn) and (ii) any permanent repayment of Indebtedness by
the Borrower or any of its Restricted Subsidiaries that has occurred during the
most-recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) but prior to or simultaneous with
the making of such Incremental Term Loans or Incremental Revolving Commitments,
the Senior Secured Leverage Ratio of the Borrower computed on a Pro Forma Basis
as of the last day of such Test Period is no greater than 4.25 to 1.00 over
(b) the aggregate principal amount of all Incremental Term Loans made plus all
Incremental Revolving Commitments established prior to such date pursuant to
Section 2.20(a) (other than the Additional Revolving Commitment Incurrence).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).

“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.20(c).

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.20(a).

 

22



--------------------------------------------------------------------------------

“Incremental Revolving Facility” means the Revolving Commitments and the
Revolving Loans made thereunder.

“Incremental Revolving Lender” has the meaning assigned to such term in
Section 2.20(c).

“Incremental Tranche A Term Loans” means any term loans made pursuant to
Section 2.20(a) and designated in the applicable notice as “Incremental Tranche
A Term Loans”.

“Incremental Tranche B Term Loans” means any term loans made pursuant to
Section 2.20(a) and designated in the applicable notice as “Incremental Tranche
B Term Loans”.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.20(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable and other accrued obligations, in each case incurred in the ordinary
course of business and not more than 90 days past due (unless being contested in
good faith by appropriate actions)), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all obligations of such Person with
respect to the redemption, repayment or other repurchase of any Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship to the extent the terms of
such Indebtedness provide that such Person is liable therefor. Notwithstanding
the foregoing, in connection with any Permitted Acquisition, the term
“Indebtedness” shall not include contingent post-closing purchase price
adjustments or earn-outs to which the seller in such Permitted Acquisition may
become entitled.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of the Borrower for such period to (b) Consolidated
Interest Expense of the Borrower for such Test Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

23



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect (or with respect to the initial Borrowing
hereunder, such other period as the Borrower and the Administrative Agent shall
mutually agree), provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment” has the meaning assigned to such term in Section 6.04.

“IPO” means a bona fide underwritten initial public offering of voting common
Equity Interests of Holdings or any direct or indirect parent as a direct result
of which at least 10% of the aggregate voting common Equity Interests of
Holdings or any direct or indirect parent (calculated on a fully diluted basis
taking into account all options or other rights to acquire voting common Equity
Interests of Holdings or any direct or indirect parent then outstanding,
regardless of whether such options or other rights are then currently
exercisable) will be beneficially owned by Persons other than the Permitted
Investors, Holdings and Affiliates of Holdings (including all directors,
officers and employees of Holdings, the Borrower or any Subsidiary).

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.
and each other Issuing Bank designated by the Borrower as such pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i),
and (b) with respect to each Existing Letter of Credit, the Lender that issued
such Existing Letter of Credit. An Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

“Joint Bookrunners” means J.P. Morgan Securities LLC, Barclays Bank PLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Latest Maturity Date” means, as of any date of determination, the latest of
(a) the Tranche B Maturity Date and (b) if any Incremental Term Loans or
Extended Term Loans are outstanding, or any Commitments from Additional Lenders
to make Incremental Term Loans or Extended Revolving Commitments remain in
effect, the latest maturity date for such Incremental Term Loans, Extended Term
Loans or Extended Revolving Commitments.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by an Issuing Bank in an
Alternative Currency and not reimbursed by the Borrower shall be determined as
set forth in paragraph (e) or (m) of Section 2.05, as applicable.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in U.S. Dollars at such time,
(b) the U.S. Dollar Equivalent of the aggregate undrawn amount of all
outstanding Alternative Currency Letters of Credit at such time, (c) the
aggregate amount of all LC Disbursements made in U.S. Dollars that have not yet
been reimbursed by

 

24



--------------------------------------------------------------------------------

or on behalf of the Borrower at such time and (d) the U.S. Dollar Equivalent of
the aggregate amount of all LC Disbursements made in an Alternative Currency
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The LC Exposure of any Global Revolving Lender at any time shall be its
Applicable Percentage of the aggregate LC Exposure at such time.

“Lead Arrangers” means J.P. Morgan Securities LLC, Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch and HSBC
Bank USA, N.A.

“Lender Participation Notice” has the meaning assigned to such term in
Section 2.11(g).

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04 or Section 2.20, other
than any such Person that ceases to be a party hereto pursuant to Section 9.04.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means any letter of credit issued (or, in the case of
Existing Letters of Credit, deemed issued) pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
U.S. Dollars or Sterling for any Interest Period, the rate per annum determined
by the Administrative Agent at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (or on the date
of the commencement of such Interest Period if such Eurocurrency Borrowing is
denominated in Sterling) by reference to LIBOR01 Page published by Reuters for
deposits in the currency of such Eurocurrency Borrowing for a period equal to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in the currency of such Eurocurrency Borrowing are offered for a maturity
comparable to such relevant Interest Period to the Reference Banks in the London
interbank market in London, England, at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period (or on the
date of the commencement of such Interest Period if such Eurocurrency Borrowing
is denominated in Sterling); provided, however, that notwithstanding the rate
calculated in accordance with the foregoing, at no time shall the LIBO Rate for
Tranche B Term Loans be deemed to be less than 1.00%.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. “Lien” shall not
include any license to any intellectual property.

“Loan Document Obligations” has the meaning assigned to such term in the
Collateral Agreement.

“Loan Documents” means this Agreement, any Incremental Facility Amendment, the
Collateral Agreement, the other Security Documents and any Additional Guarantee.

“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.

“Loans” means the loans made to the Borrower pursuant to this Agreement.

 

25



--------------------------------------------------------------------------------

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(iii)) that, in accordance with GAAP, constitutes a
long-term liability.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of Holdings, the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $20,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Holdings, the
Borrower or any Restricted Subsidiary in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maximum Accrual” has the meaning set forth in Section 2.11(h).

“Minimum Tranche Amount” has the meaning set forth in Section 2.22(b).

“Minority Investment” means any person (other than a Subsidiary) in which the
Borrower or any Restricted Subsidiary owns capital stock.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Proceeds” means:

(a) with respect to the disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Permitted Investments received in connection with such
disposition or Casualty Event (including any cash or Permitted Investments
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received and, with respect to
any Casualty Event, any insurance proceeds or condemnation awards in respect of
such Casualty Event actually received by or paid to or for the account of
Holdings, the Borrower or any Restricted Subsidiary) over (ii) the sum of
(A) the principal amount, premium or penalty, if any, interest and other amounts
on any Indebtedness that is secured by the asset subject to such disposition or
Casualty Event and that is required to be repaid in connection with such
disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket fees and expenses (including attorneys’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees)
actually incurred by Holdings, the Borrower or such Restricted Subsidiary in
connection with such disposition or Casualty Event, (C) taxes paid or reasonably
estimated to be actually payable in connection therewith, and (D) any

 

26



--------------------------------------------------------------------------------

reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction and it being understood that “Net Proceeds”
shall include (i) any cash or Permitted Investments received upon the
disposition of any non-cash consideration by Holdings, the Borrower or any
Restricted Subsidiary in any such disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such disposition or Casualty Event, the amount of such
reserve; provided that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$10,000,000 and (y) no such net cash proceeds shall constitute Net Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed $25,000,000 (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Proceeds
under this clause (a)); and

(b) (i) with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, the excess, if any, of
(x) the sum of the cash received in connection with such incurrence or issuance
over (y) the investment banking fees, underwriting discounts, commissions, costs
and other out-of-pocket expenses and other customary expenses, incurred by
Holdings, the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance and (ii) with respect to any Qualified Equity Interests
issued by any direct or indirect parent of the Borrower, the amount of cash from
such Qualified Equity Interests contributed to the capital of the Borrower.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

“Notice of Intent to Cure” has the meaning assigned to such term in the last
paragraph of Article VII.

“Obligations” has the meaning assigned to such term in the Collateral Agreement.

“OECD Country” means any member country of the Organization of Economic
Cooperation and Development.

“Offered Loans” has the meaning assigned to such term in Section 2.11(g).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, including any
interest, additions to tax or penalties applicable thereto.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

27



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means any acquisition by the Borrower or a Restricted
Subsidiary of any restaurant or other business permitted by Section 6.03(b)
(whether through the acquisition of real property or assets, from a Franchisee
or otherwise) or all the outstanding Equity Interests (other than directors’
qualifying shares and shares required by applicable law to be issued to
nationals or citizens) in, all or substantially all the assets of, or all or
substantially all the assets constituting a division or line of business of, a
Person if (a) no Default has occurred and is continuing or would result
therefrom, (b) all actions required to be taken with respect to any acquired or
newly formed Restricted Subsidiary under Sections 5.11 and 5.12 shall have been
taken, (c) the Borrower is in compliance, on a Pro Forma Basis after giving
effect to such acquisition as of the last day of the most-recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), with the covenants contained in Sections 6.11 and 6.12,
(d) the business of such Person or such assets, as the case may be, constitutes
a business permitted by Section 6.03(b) and (e) in the case of any acquisition
resulting in cash consideration in excess of $50,000,000, the Borrower has
delivered to the Administrative Agent a certificate of a Financial Officer to
the effect set forth in clauses (a), (b), (c) and (d) above and setting forth
reasonably detailed calculations demonstrating compliance with clause (c) above.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in good faith by appropriate proceedings and, in the case
of material obligations, in compliance with Section 5.05;

(c) pledges and deposits made, and other Liens incurred, in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;

(d) deposits and other Liens incurred to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than pursuant to clause (d) above).

 

28



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America, any State
thereof or any political subdivision of any such State or any OECD Country (or
by any agency of the United States of America or any OECD Country to the extent
such obligations are backed by the full faith and credit of the United States of
America or such OECD Country, as the case may be), in each case maturing within
one year from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time or
demand deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any office of any commercial bank organized under the laws of the
United States of America or any State thereof or any OECD Country that has a
combined capital and surplus and undivided profits of not less than
$100,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) foreign investments substantially comparable to any of the foregoing in
connection with managing cash of any Subsidiary having operations in a foreign
country.

“Permitted Investors” means the Sponsors and any Sponsor Affiliate.

“Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension of such Indebtedness;
provided that (i) the principal amount thereof does not exceed the principal
amount of the Indebtedness so modified, refinanced, refunded, renewed or
extended (plus any accrued but unpaid interest, fees and redemption premiums
payable by the terms of such Indebtedness thereon), (ii) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a weighted average life to
maturity equal to or greater than the weighted average life to maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (iii) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable on the whole to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iv) the terms and conditions of any
such modified, refinanced, refunded, renewed or extended Indebtedness are market
terms on the date of issuance (as determined in good faith by the Borrower) or
are not, taken as a whole, materially more restrictive than the covenants and
events of default contained in this Agreement, provided that if such
Indebtedness contains any financial maintenance covenants, such covenants shall
not be

 

29



--------------------------------------------------------------------------------

tighter than those contained in this Agreement, (v) such modification,
refinancing, refunding, renewal or extension shall not be incurred by a Person
who is not the obligor on the Indebtedness being modified, refinanced, refunded,
renewed or extended, (vi) at the time thereof, no Default shall have occurred
and be continuing and (vii) to the extent that the Liens securing the
Indebtedness being refinanced is subordinated to the Liens securing the
Obligations, any Lien securing such refinancing Indebtedness is subordinated to
the Liens securing the Obligations on terms at least as favorable on the whole
to the Lenders as those contained in the applicable subordination language (if
any) for the Indebtedness being refinanced.

“Permitted Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction by the Borrower or any Restricted Subsidiary that is made for cash
consideration in an amount not less than the fair value of the fixed or capital
assets that are sold or transferred pursuant to such Sale and Leaseback
Transaction if (x) such Sale and Leaseback Transaction, together with all other
Sale and Leaseback Transactions made pursuant to this clause (x), does not
result in aggregate Net Proceeds in excess of $20,000,000 in any fiscal year or
(y) (a) immediately before and after giving effect thereto, no Default has
occurred and is continuing or would result therefrom, (b)(i) the Borrower is in
compliance on a Pro Forma Basis after giving effect to such Sale and Leaseback
Transaction and the application of the proceeds therefrom with the covenants
contained in Sections 6.11 and 6.12, recomputed as of the last day of the
most-recently ended fiscal quarter of the Borrower prior to such Sale and
Leaseback Transaction for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), and (ii) the Rent-Adjusted Leverage Ratio,
after giving effect to such Sale and Leaseback Transaction and the application
of the proceeds therefrom, recomputed on a Pro Forma Basis as of the last day of
the most-recently ended fiscal quarter of the Borrower prior to such Sale and
Leaseback Transaction for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), is either (x) less than 3.00 to 1.00 or
(y) not greater than the Rent-Adjusted Leverage Ratio recomputed on a Pro Forma
Basis as of such date without giving effect to such Sale and Leaseback
Transaction and the application of the proceeds therefrom and (c) the Borrower
has, in the case of any Sale and Leaseback Transaction resulting in cash
consideration in excess of $15,000,000, delivered to the Administrative Agent a
certificate of a Financial Officer to such effect, together with all relevant
financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with clause
(b) above.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Equity” has the meaning assigned to such term in the Collateral
Agreement.

“Post-Acquisition Period” means, with respect to (a) any Person, property,
business or asset acquired by the Borrower or any Restricted Subsidiary or
(b) the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary,
the 12-month period ending on the first anniversary of consummation of such
acquisition or conversion.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback Transaction and by way of merger or consolidation) of any property or
asset of Holdings, the Borrower or any Restricted Subsidiary, other than
dispositions permitted by clauses (a), (b), (c), (d), (f), (g), (h), (i), (j),
(l) and (m) of Section 6.05;

 

30



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Restricted Subsidiary with a fair market
value immediately prior to such event equal to or greater than $5,000,000; and

(c) the incurrence by Holdings, the Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 (except as
required by Section 6.01(xi)(A)(1)(y) or Section 6.01(xviii)) or Section 6.13 or
permitted by the Required Lenders pursuant to Section 9.02.

“Pricing Grid” means in respect of Tranche A Term Loans:

 

Total Leverage Ratio

   Applicable Rate for ABR Loans     Applicable Rate for
Eurocurrency Loans  

³ 4.25 to 1.00

     1.50 %      2.50 % 

< 4.25 to 1.00 but ³ 3.00 to 1.00

     1.25 %      2.25 % 

< 3.00 to 1.00

     1.00 %      2.00 % 

For the purposes of the Pricing Grid, changes in the Applicable Rate resulting
from changes in the Total Leverage Ratio shall become effective on each
Adjustment Date (commencing on the First Adjustment Date) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within five Business
Days after the time periods specified in Section 5.01, then, during the period
from and excluding such fifth Business Day to and including the day such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the Borrower, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by the Borrower in good faith as a result of (a) actions
taken during such Post-Acquisition Period for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of the Borrower
and the Restricted Subsidiaries; provided that, (i) at the election of the
Borrower, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $2,500,000, (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-

 

31



--------------------------------------------------------------------------------

Acquisition Period, as applicable, for purposes of projecting such pro forma
increase or decrease to such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, it may be assumed that such cost savings will be realizable during
the entirety of such Test Period, or such additional costs, as applicable, will
be incurred during the entirety of such Test Period, and (iii) the aggregate
amount of Pro Forma Adjustments in any Test Period shall be limited to 10% of
Consolidated EBITDA; provided further that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for cost savings or additional costs already
included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, for such Test Period.

“Pro Forma Basis” means, with respect to the calculation of the Total Leverage
Ratio, the Senior Secured Leverage Ratio, the Interest Coverage Ratio or the
Rent-Adjusted Leverage Ratio as of any date, that (A) to the extent applicable,
the Pro Forma Adjustment shall have been made and (B) such calculation shall
give pro forma effect to all Permitted Acquisitions, all Permitted Sale and
Leaseback Transactions, all issuances, incurrences or assumptions of
Indebtedness and the application of the proceeds of such Indebtedness (with any
such Indebtedness being deemed to be amortized over the applicable testing
period in accordance with its terms) and all sales, transfers or other
dispositions of any material assets outside the ordinary course of business, in
each case that have occurred during (or, if such calculation is being made for
the purpose of determining whether any proposed acquisition will constitute a
Permitted Acquisition, whether any proposed Sale and Leaseback Transaction will
constitute a Permitted Sale and Leaseback Transaction, whether any Incremental
Term Loans or Incremental Revolving Commitments may be made or whether any
Subordinated Debt or Indebtedness under Section 6.01(xviii) may be incurred,
since the beginning of) the four consecutive fiscal quarter period of the
Borrower most-recently ended on or prior to such date as if they occurred on the
first day of such four consecutive fiscal quarter period (including cost savings
to the extent such cost savings would be consistent with the definition of “Pro
Forma Adjustment” and the definition of “Consolidated EBITDA”).

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 2.11(g).

“Qualified Equity Interests” means Equity Interests of Holdings or the Borrower
other than Disqualified Equity Interests.

“Qualifying Lenders” has the meaning assigned to such term in Section 2.11(g).

“Qualifying Loans” has the meaning assigned to such term in Section 2.11(g).

“Reference Banks” means, JPMorgan Chase Bank, N.A., Barclays Bank PLC and any
other major bank in the London interbank market selected by the Administrative
Agent.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Reinvestment Deferred Amount” has the meaning assigned to such term in
Section 2.11(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

 

32



--------------------------------------------------------------------------------

“Rent-Adjusted Leverage Ratio” means, as of any date, the ratio of (a) the sum
of (i) an amount equal to eight times Consolidated Rental Expense for the most
recent Test Period and (ii) Consolidated Total Debt as of the last day of such
Test Period to (b) Consolidated EBITDAR for such Test Period.

“Repricing Event” means (a) any prepayment or repayment of Tranche B Term Loans
with the proceeds of, or any conversion of Tranche B Term Loans into, any new or
replacement tranche of term loans or Indebtedness incurred under
Section 6.01(xviii) bearing interest with an “effective yield” (taking into
account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and original issue discount, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans) less than the “effective yield” applicable to the Tranche B
Term Loans (as such comparative yields are determined in the reasonable judgment
of the Administrative Agent consistent with generally accepted financial
practices) but excluding any new or replacement loans incurred in connection
with a “Change in Control” and (b) any amendment (including pursuant to a
replacement term loan as contemplated by Section 9.02(b)) to the Tranche B Term
Loans or any tranche thereof which reduces the “effective yield” applicable to
such Tranche B Term Loans.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time. For purposes
of this definition, Required Lenders shall be determined by excluding all Loans
and Commitments held or beneficially owned by a Sponsor Affiliated Lender.

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Borrower or any Restricted Subsidiary, or any other
payment (including any payment under any Swap Agreement) that has a
substantially similar effect to any of the foregoing.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the sum of such
Lender’s Global Revolving Commitment and such Lender’s U.S. Revolving
Commitment.

 

33



--------------------------------------------------------------------------------

“Revolving Exposure” means, at any time, the sum of the aggregate Global
Revolving Exposures and the aggregate U.S. Revolving Exposures. The Revolving
Exposure of any Lender at any time shall be the sum of its Global Revolving
Exposure and its U.S. Revolving Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Global Revolving Loan or a U.S. Revolving Loan.

“Revolving Maturity Date” means October 19, 2015.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby Holdings, the Borrower or any Restricted Subsidiary shall sell or
transfer any real property, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such real property.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements, any Mortgages (if any) and each other security agreement or other
instrument or document executed and delivered pursuant to any of the foregoing
or pursuant to Section 5.11 or 5.12 to secure any of the Obligations.

“Senior Note Documents” means the indenture or indentures under which Senior
Notes are issued, all instruments, agreements and other documents evidencing or
governing the Senior Notes, providing for any Guarantee or other right in
respect thereof, and all schedules, exhibits and annexes to each of the
foregoing.

“Senior Notes” means $800,000,000 in aggregate principal amount of the
Borrower’s 9.875% senior unsecured notes due 2018 as the same may be amended,
amended and restated, modified, supplemented and/or extended from time to time
in accordance with the terms hereof and thereof, and any notes issued in
exchange or replacement of the foregoing on substantially identical terms.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such Test Period.

“Significant Subsidiary” means, at any date of determination, any Restricted
Subsidiary with assets having an aggregate fair market value of $2,500,000 or
more at such date.

“Sold Entity or Business” has the meaning assigned to such term in the
definition of Consolidated EBITDA.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person does not exceed the present fair saleable value of
the present assets of such Person; (ii) the capital of such Person is not
unreasonably small in relation to the business of such Person, contemplated as
of the date of such determination; and (iii) such Person does not intend to
incur, or believe that it will incur, debts including current obligations beyond
its ability to pay such debt as they mature in the ordinary course of business.

 

34



--------------------------------------------------------------------------------

“SPV” has the meaning assigned to such term in Section 9.04(e).

“Sponsor” means 3G Capital Partners Ltd.

“Sponsor Affiliate” means any Affiliate of a Sponsor other than (a) Holdings,
the Borrower and the Subsidiaries and (b) any other operating company or a
Person controlled by such an operating company.

“Sponsor Affiliated Lender” means the Sponsor and any Affiliate of the Sponsor
(including Holdings, the Borrower and the Subsidiaries).

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. For purposes of this
definition, Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” or “£” refers to lawful money of the United Kingdom.

“Subordinated Debt” means unsecured Indebtedness of Holdings or the Borrower
(other than intercompany Indebtedness) that (a) does not require any scheduled
payment of principal (including pursuant to a sinking fund obligation) or
mandatory redemption or redemption at the option of the holders thereof (except
for redemptions in respect of asset sales and changes in control on terms that
are market terms on the date of issuance) prior to the date that is 180 days
after the Latest Maturity Date in effect as of the date of incurrence of such
Indebtedness, (b) contains subordination and guarantee release provisions that
are market terms on the date of issuance, (c) contains other terms (including
covenants, events of default, remedies, redemption provisions and change of
control provisions) that are market terms on the date of issuance (as determined
in good faith by the Borrower) or are not materially more restrictive than the
covenants and events of default contained in this Agreement, provided that the
terms of such Indebtedness shall not in any case require the maintenance or
achievement of any financial performance standards other than as a condition to
the taking of specified actions, and (d) bears interest at a rate that is a
market rate of interest on the date of issuance of such Indebtedness as
determined by the Borrower in good faith.

“Subordinated Debt Documents” means the indenture or indentures under which any
Subordinated Debt is issued, all side letters, instruments, agreements and other
documents evidencing or governing any Subordinated Debt, providing for any
Guarantee or other right in respect thereof, and all schedules, exhibits and
annexes to each of the foregoing.

“Subordinated Refinancing Indebtedness” means any Subordinated Debt issued to
refinance, redeem or repurchase (collectively, “refinance”) any other
Subordinated Debt, provided that such Subordinated Debt is in an aggregate
principal amount not more than the aggregate principal amount of

 

35



--------------------------------------------------------------------------------

the Subordinated Debt being refinanced (plus any accrued but unpaid interest,
fees or premium thereon, provided that such premium is either payable by the
terms of the Subordinated Debt being refinanced or is not more than a market
premium at the time as determined in good faith by the Borrower).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means (a) any Significant Subsidiary that is a wholly
owned Domestic Subsidiary (other than Excluded Subsidiaries) and (b) any other
Subsidiary designated by the Borrower as a Subsidiary Loan Party pursuant to
written notice to the Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings, the Borrower
or the Restricted Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” means a Borrowing comprised of Swingline Loans.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the Swingline
Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agents” means Barclays Bank PLC and Bank of America, N.A., in their
capacity as syndication agents for the Lenders hereunder, and their respective
successors in such capacity.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans.

 

36



--------------------------------------------------------------------------------

“Term Commitments” means the Tranche A Commitments, the Tranche B Commitments
and any commitments to make Incremental Term Loans.

“Term Lenders” means the Tranche A Term Lenders, the Tranche B Term Lenders and
any Lenders with an outstanding Incremental Term Loan or a Commitment to make an
Incremental Term Loan.

“Term Loans” means the Tranche A Term Loans, the Tranche B Term Loans and any
Incremental Term Loans.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such
date.

“Total Assets” means, on any date, the aggregate amount of assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis, as shown on
the most recent consolidated balance sheet of the Borrower and the Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, but
giving pro forma effect to the relevant asset sale and the use of proceeds
therefrom.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of the Borrower for such Test Period.

“Tranche A Addendum” means either a “Tranche A Funding Lender” Addendum or a
“Tranche A Existing Funding Lender” Addendum, substantially in the form of
Exhibit L-1 or Exhibit L-2 respectively.

“Tranche A Applied Prepayment Amount” has the meaning, with respect to any
Tranche A Existing Funding Lender, assigned to the term “Applied Prepayment
Amount” on such Lender’s Tranche A Addendum.

“Tranche A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender under this Agreement to make a Tranche A Term Loan (which,
in the case of Tranche A Existing Funding Lenders, shall mean an election to use
the proceeds of a prepayment of Existing Tranche B Term Loans to make a Tranche
A Term Loan hereunder), in each case on the Closing Date, expressed as an amount
representing the maximum principal amount of the Tranche A Term Loan to be made
by such Lender hereunder. The initial amount of each Lender’s Tranche A
Commitment on the Closing Date is as set forth on its Tranche A Addendum. The
initial aggregate amount of the Lenders’ Tranche A Commitments on the Closing
Date is $1,030,000,000.

“Tranche A Existing Funding Lender” means any Lender that has elected on its
Tranche A Addendum to fund its Tranche A Term Loans with the deemed prepayment
proceeds of its Existing Tranche B Term Loans.

“Tranche A Existing Lender Commitment” means, as to any Tranche A Existing
Funding Lender, the Tranche A Applied Prepayment Amount of such Lender.

“Tranche A Funding Commitment” means as to any Lender, the portion (if any) of
its Tranche A Commitment which appears under the heading “Tranche A Commitment
Funding Amount” on its Tranche A Addendum.

“Tranche A Maturity Date” means September 28, 2017.

 

37



--------------------------------------------------------------------------------

“Tranche A Term Lender” means a Lender with a Tranche A Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Loans” means Loans made pursuant Section 2.01(a).

“Tranche B Addendum” means either an “Existing Funding Lender” Addendum or a
“Funding Lender” Addendum, substantially in the form of Exhibit K-1 or Exhibit
K-2 respectively.

“Tranche B Applied Prepayment Amount” has the meaning, with respect to any
Existing Funding Lender, assigned to the term “Applied Prepayment Amount” on
such Lender’s Tranche B Addendum.

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender under this Agreement to make a Tranche B Term Loan hereunder
(which, in the case of Existing Funding Lenders, shall mean an election to use
the proceeds of a prepayment of Existing Tranche B Term Loan to make a Tranche B
Term Loan hereunder), in each case on the Closing Date, expressed as an amount
representing the maximum principal amount of the Tranche B Term Loan to be made
by such Lender hereunder. The initial amount of each Lender’s Tranche B
Commitment on the Closing Date is as set forth on its Tranche B Addendum. The
initial aggregate amount of the Lenders’ Tranche B Commitments on the Closing
Date is $705,000,000.

“Tranche B Existing Lender Commitment” means, as to any Existing Funding Lender,
the Tranche B Applied Prepayment Amount of such Lender.

“Tranche B Funding Commitment” means as to any Lender, the portion (if any) of
its Tranche B Commitment which appears under the heading “Tranche B Commitment
Funding Amount” on its Tranche B Addendum.

“Tranche B Maturity Date” means September 28, 2019.

“Tranche B Term Lender” means a Lender with a Tranche B Commitment or an
outstanding Tranche B Term Loan.

“Tranche B Term Loans” means Loans made pursuant to Section 2.01(b).

“Transactions” means the repayment of all Indebtedness outstanding under the
Existing Credit Agreement, the entry into this Agreement and the other Loan
Documents to be entered into on the Closing Date and the incurrence of
Indebtedness hereunder.

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Borrower or any Subsidiary in connection with the Transactions.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of Holdings as an Unrestricted Subsidiary pursuant to
Section 5.13 subsequent to the Closing Date.

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

 

38



--------------------------------------------------------------------------------

“U.S. Dollar Equivalent” means, on any date of determination, (a) with respect
to any amount in U.S. Dollars, such amount, and (b) with respect to any amount
in any other currency, the equivalent in U.S. Dollars of such amount, determined
by the Administrative Agent pursuant to Section 1.06 using the Exchange Rate
with respect to such currency at the time in effect under the provisions of such
Section.

“U.S. Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make U.S. Revolving Loans, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s U.S.
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s U.S. Revolving Commitment on the Closing Date is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its U.S. Revolving Commitment, as the case
may be. The initial aggregate amount of the Lenders’ U.S. Revolving Commitments
on the Closing Date is $7,000,000.

“U.S. Revolving Exposure” means, at any time, the aggregate principal amount of
the U.S. Revolving Loans outstanding at such time. The U.S. Revolving Exposure
of any Lender at any time shall be its Applicable Percentage of the U.S.
Revolving Exposure at such time.

“U.S. Revolving Lender” means a Lender with a U.S. Revolving Commitment or, if
the U.S. Revolving Commitments have terminated or expired, a Lender with U.S.
Revolving Exposure.

“U.S. Revolving Loan” means a Loan made pursuant to clause (c)(ii) of
Section 2.01.

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares and shares required by applicable law to be issued to nationals or
citizens) are, as of such date, owned, controlled or held by such Person or one
or more wholly owned Subsidiaries of such Person or by such Person and one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party, any Additional Guarantor and the
Administrative Agent.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g. , a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,

 

39



--------------------------------------------------------------------------------

amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.05 Pro Forma Calculations. With respect to any period during which any
Permitted Acquisition, any Permitted Sale and Leaseback Transaction or any sale,
transfer or other disposition of any material assets outside the ordinary course
of business occurs, calculations of the Total Leverage Ratio, the Senior Secured
Leverage Ratio, the Interest Coverage Ratio and the Rent-Adjusted Leverage Ratio
with respect to such period shall be made on a Pro Forma Basis.

SECTION 1.06 Currency Translation. (a) For purposes of determining compliance as
of any date with Section 6.01, 6.02, 6.03, 6.05, 6.06, 6.07 or 6.08, or for
purposes of making any determination under paragraph (f), (g) or (k) of Article
VII, amounts incurred or outstanding in currencies other than U.S. Dollars shall
be translated into U.S. Dollars at the exchange rates in effect on the last
Business Day of the fiscal quarter immediately preceding the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made, as such exchange rates shall be determined in good faith by the
Borrower by reference to customary indices, provided that if any Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
U.S. Dollars, and such refinancing would cause the applicable
U.S. Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, the limitation
on the permitted amount of such Indebtedness will be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced (and, for
the purposes of this proviso, if refinancing Indebtedness is to be incurred in a
different currency from the Indebtedness being refinanced, the principal amount
of such refinancing Indebtedness and the Indebtedness being refinanced will be
calculated based on the currency exchange rate in effect on the date of such
refinancing with respect to the currencies in which such respective Indebtedness
is denominated). For purposes of determining compliance as of any date with
Section 6.04, amounts incurred or outstanding in currencies other than U.S.
Dollars shall be translated into U.S. Dollars at the exchange rates in effect on
the last Business Day of the fiscal quarter immediately preceding the fiscal
quarter in which such amount was incurred, as such exchange rates shall be
determined in good faith by the Borrower by reference to customary indices. No
Default shall arise as a result of any limitation or threshold set forth in U.S.
Dollars in Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07 or 6.08 or paragraph
(f), (g) or (k) of Article VII being exceeded solely as a result of changes in
currency exchange rates from those rates applicable on the last day of the
fiscal quarter immediately preceding the

 

40



--------------------------------------------------------------------------------

fiscal quarter in which such determination occurs or in respect of which such
determination is being made or such amount was incurred, as the case may be.
Otherwise, where applicable, amounts expressed in U.S. Dollars, or required to
be calculated in U.S. Dollars, shall be deemed to include any component thereof
denominated in an Alternative Currency based upon the U.S. Dollar Equivalent of
such component.

(b) (i) The Administrative Agent shall determine the U.S. Dollar Equivalent of
any Alternative Currency Letter of Credit as of each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of each request for the issuance, amendment, renewal or extension of such
Alternative Currency Letter of Credit, using the Exchange Rate for the
applicable currency in relation to U.S. Dollars in effect on the date of
determination, and each such amount shall be the U.S. Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
Section 1.06(b)(i).

(ii) The Administrative Agent shall determine the U.S. Dollar Equivalent of any
Borrowing denominated in any Alternative Currency as of each date (with such
date to be reasonably determined by the Administrative Agent) that is on or
about the date of a Borrowing Request or Interest Election Request with respect
to such Borrowing, in each case using the Exchange Rate for the applicable
currency in relation to U.S. Dollars in effect on the date of determination, and
each such amount shall be the U.S. Dollar Equivalent of such Borrowing until the
next required calculation thereof pursuant to this Section 1.06(b)(ii).

(iii) The U.S. Dollar Equivalent of any LC Disbursement made by any Issuing Bank
in any Alternative Currency and not reimbursed by the Borrower shall be
determined as set forth in paragraph (e) or (m) of Section 2.05, as applicable.
In addition, the U.S. Dollar Equivalent of the LC Exposure shall be determined
as set forth in paragraph (j) of Section 2.05, at the time and in the
circumstances specified therein.

(iv) The Administrative Agent shall notify the Borrower, the applicable Lenders
and the applicable Issuing Bank of each calculation of the U.S. Dollar
Equivalent of each Letter of Credit, Borrowing and L/C Disbursement.

(v) The Administrative Agent shall determine the U.S. Dollar Equivalent of the
outstanding principal amount of any Term Loan denominated in Euros as of each
date (with such date to be reasonably determined by the Administrative Agent)
that is on or about the date of a prepayment with respect to such Term Loan, in
each case using the Exchange Rate for Euros in relation to U.S. Dollars in
effect on the date of determination.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender having a Tranche A Commitment agrees to make a Tranche A Term
Loan in U.S. Dollars to the Borrower on the Closing Date in a principal amount
equal to its Tranche A Existing Lender Commitment or Tranche A Funding
Commitment, as applicable, (b) each Lender having a Tranche B Commitment agrees
to make a Tranche B Term Loan in U.S. Dollars to the Borrower on the Closing
Date in a principal amount equal to its Tranche B Existing Lender Commitment or
Tranche B Funding Commitment, as applicable and (c) each Lender having a
Revolving Commitment agrees (i) to make Global Revolving Loans to the Borrower
from time to time during the Revolving Availability Period in U.S. Dollars or in
any Alternative Currency in an aggregate principal amount that will not result
in such Lender’s Global Revolving Exposure exceeding such Lender’s Global
Revolving Commitment and (ii) to make U.S.

 

41



--------------------------------------------------------------------------------

Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in U.S. Dollars in an aggregate principal amount that will
not result in such Lender’s U.S. Revolving Exposure exceeding such Lender’s U.S.
Revolving Commitment, provided that no Global Revolving Loan shall be made in an
Alternative Currency if, after the making of such Global Revolving Loan, the
U.S. Dollar Equivalent of the aggregate principal amount of outstanding Global
Revolving Loans denominated in an Alternative Currency would exceed $50,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder,
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Revolving Borrowing denominated in an
Alternative Currency shall be comprised entirely of Eurocurrency Loans and
(ii) each Revolving Borrowing denominated in U.S. Dollars and each Term
Borrowing of Tranche A Term Loans or Tranche B Term Loans shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan, provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum. Each Swingline Loan shall be in an amount that is an
integral multiple of $100,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time, provided that there
shall not at any time be more than a total of twelve Eurocurrency Borrowings
outstanding. Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Global Revolving Commitments or aggregate U.S.
Revolving Commitments, as the case may be, and a Swingline Loan may be in an
aggregate amount that is equal to the entire unused balance of the aggregate
Global Revolving Commitments or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.05(e).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date, the Tranche A Maturity Date or the Tranche B Maturity Date, as
the case may be.

SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, or by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower (a) in the case of a Eurocurrency Borrowing denominated
in U.S. Dollars, not later than 11:00 a.m., New York City time, three Business
Days before the date of the proposed Borrowing (other than the initial Borrowing
hereunder), (b) in the case of a Eurocurrency Borrowing denominated in an
Alternative Currency, not later than 11:00 am, New York

 

42



--------------------------------------------------------------------------------

City time, four Business Days before the date of the proposed Borrowing (other
than the initial Borrowing hereunder) or (c) in the case of an ABR Borrowing or
the initial Borrowing hereunder, not later than 1:00 p.m., New York City time,
one Business Day before the date of the proposed Borrowing, provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information:

(i) whether the requested Borrowing is to be a Revolving Borrowing, Tranche A
Term Loan Borrowing, Tranche B Term Loan Borrowing or a Borrowing of any
Incremental Term Loan;

(ii) the currency and aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and

(vii) that as of such date Sections 4.02(a) and (b) are satisfied.

If no currency is specified with respect to any Eurocurrency Revolving
Borrowing, then the Borrower shall be deemed to have selected U.S. Dollars. If
no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (i) in the case of a Borrowing denominated in U.S. Dollars,
an ABR Borrowing, and (ii) in the case of a Borrowing denominated in an
Alternative Currency, a Eurocurrency Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower in
U.S. Dollars from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the aggregate Global Revolving Exposures exceeding the
aggregate Global Revolving Commitments, provided that the Swingline Lender shall
not make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The

 

43



--------------------------------------------------------------------------------

Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower maintained with
the Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank or, to the extent that the Global
Revolving Lenders have made payments pursuant to Section 2.05(e) to reimburse
the applicable Issuing Bank, to such Lenders and such Issuing Bank as their
interests may appear) by 3:00 p.m., New York City time, on the requested date of
such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Global Revolving Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Global Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Global Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Global Revolving Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Global Revolving Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Global Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Global Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Global Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent
and any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Global Revolving Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear, provided that any such payment so remitted shall
be repaid to the Swingline Lender or the Administrative Agent, as the case may
be, if and to the extent such payment is required to be refunded to the Borrower
for any reason. The purchase of participations in a Swingline Loan pursuant to
this paragraph shall not relieve the Borrower of any default in the payment
thereof.

(d) Provisions Related to Extended Revolving Commitments. If the maturity date
shall have occurred in respect of any tranche of Revolving Commitments at a time
when another tranche or tranches of Revolving Commitments is or are in effect
with a longer maturity date, then on the earliest occurring maturity date all
then outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such maturity date); provided, however, that if on the
occurrence of such earliest maturity date (after giving effect to any repayments
of Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.05(n)), there shall exist sufficient unutilized
Extended Revolving Commitments so that the respective outstanding Swingline
Loans could be incurred pursuant the Extended Revolving Commitments which will
remain in effect after the occurrence of such maturity date, then there shall be
an automatic adjustment on such date of the participations in such Swingline
Loans and same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Commitments, and such Swingline Loans shall not be
so required to be repaid in full on such earliest maturity date.

 

44



--------------------------------------------------------------------------------

SECTION 2.05 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit for
its own account (or for the account of any Subsidiary so long as the Borrower
and such Subsidiary are co-applicants), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. The parties hereto agree that
the Existing Letters of Credit will automatically, without any further action on
the part of any Person, be deemed to be Letters of Credit hereunder issued
hereunder on the Closing Date for the account of the Borrower or any Restricted
Subsidiary and the Borrower as co-applicant. Without limiting the foregoing
(i) each such Existing Letter of Credit shall be included in the calculation of
the LC Exposure, (ii) all liabilities of the Borrower and the other Loan Parties
with respect to such Existing Letters of Credit shall constitute Obligations and
(iii) each Lender shall have reimbursement obligations with respect to such
Existing Letters of Credit as provided in Section 2.05(e). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure shall not exceed $75,000,000 and
(ii) the aggregate Global Revolving Exposures shall not exceed the aggregate
Global Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date, provided,
however, that a Letter of Credit may, upon the request of the Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of one year or less (but not beyond the date that
is five Business Days prior to the Revolving Maturity Date) unless the
applicable Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Global Revolving Lender, and each Global

 

45



--------------------------------------------------------------------------------

Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Global Revolving Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Lender’s Applicable Percentage of (i) each
LC Disbursement made by such Issuing Bank in U.S. Dollars and (ii) the
U.S. Dollar Equivalent, using the Exchange Rate in effect on the date such
payment is required, of each LC Disbursement made by such Issuing Bank in an
Alternative Currency and, in each case, not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason (or if such LC
Disbursement or reimbursement payment was refunded in an Alternative Currency,
the U.S. Dollar Equivalent thereof using the Exchange Rate in effect on the date
of such refund). Each Global Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency in which such LC Disbursement is made, not later
than 3:00 p.m., New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
(i) 3:00 p.m., New York City time, on the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) 12:00 noon, New York City time, on the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to 10:00 a.m., New York City time,
on the day of receipt, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when due
(or if any such reimbursement payment is required to be refunded to the Borrower
for any reason), then (A) if such payment relates to an Alternative Currency
Letter of Credit, automatically and with no further action required, the
Borrower’s obligation to reimburse the applicable LC Disbursement shall be
permanently converted into an obligation to reimburse the U.S. Dollar
Equivalent, calculated using the Exchange Rate on the date when such payment was
due, of such LC Disbursement and (B) in the case of each LC Disbursement, the
Administrative Agent shall notify the applicable Issuing Bank and each Global
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Global Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Global Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Global Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Global Revolving Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Global Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of ABR

 

46



--------------------------------------------------------------------------------

Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. If the Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Alternative Currency would subject the Administrative Agent,
the applicable Issuing Bank or any Lender to any stamp duty, ad valorem charge
or similar tax that would not be payable if such reimbursement were made or
required to be made in U.S. Dollars, the Borrower shall, at its option, either
(x) indemnify the Administrative Agent, the relevant Issuing Bank or such Lender
for the full amount of any such tax in accordance with, and subject to, the
procedures set forth in Section 2.17(c) or (y) reimburse each LC Disbursement
made in such Alternative Currency in U.S. Dollars, in an amount equal to the
U.S. Dollar Equivalent, calculated using the applicable Exchange Rate on the
date such LC Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, provided that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the applicable Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit, and any such acceptance or refusal
shall be deemed not to constitute gross negligence or willful misconduct.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Global Revolving Lenders with respect to any
such LC Disbursement in accordance with paragraph (e) of this Section.

 

47



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, (i) if
such LC Disbursement is made in U.S. Dollars, at the rate per annum then
applicable to ABR Revolving Loans and (ii) if such LC Disbursement is made in an
Alternative Currency, at the rate per annum then applicable to Eurocurrency
Revolving Loans, provided that, in each case, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Global Revolving Lenders with LC Exposure representing
greater than 50% of the LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in U.S. Dollars equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon, provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency that
the Borrower is not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Letters of Credit
and LC Disbursements and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Holdings or the Borrower described in
paragraph (h) or (i) of Article VII. For the purposes of this paragraph, the
Alternative Currency LC Exposure shall be calculated using the Exchange Rates on
the date notice demanding cash collateralization is delivered to the Borrower.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been

 

48



--------------------------------------------------------------------------------

reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Global Revolving Lenders with LC Exposure representing greater than
50% of the LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.11(b) and no Default shall have occurred and be continuing.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate a Global Revolving Lender (in addition to
JPMorgan Chase Bank, N.A.) that agrees (in its sole discretion) to act in such
capacity and which is reasonably satisfactory to the Administrative Agent, as an
Issuing Bank, provided that the Syndication Agents shall be deemed reasonably
satisfactory to the Administrative Agent for purposes of this paragraph (k).
Such additional Issuing Bank shall execute a counterpart of this Agreement in
such capacity and shall thereafter be an Issuing Bank hereunder for all
purposes.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancelations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written (or,
with respect to any Issuing Bank, if the Administrative Agent so agrees with
respect to such Issuing Bank, telephonic) confirmation from the Administrative
Agent that such issuance is then permitted under this Agreement, (iii) on each
Business Day on which such Issuing Bank makes any LC Disbursement in respect of
any Letter of Credit, the date of such LC Disbursement and the amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount and currency of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request.

(m) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Global Revolving Lenders are at the time or
thereafter become required to pay to the Administrative Agent and the
Administrative Agent is at the time or thereafter becomes required to distribute
to the applicable Issuing Bank pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Alternative Currency
Letter of Credit and (iii) of each Global Revolving Lender’s participation in
any Alternative Currency Letter of Credit under which an LC Disbursement has
been made shall, automatically and with no further action required, be converted
into the U.S. Dollar Equivalent, calculated

 

49



--------------------------------------------------------------------------------

using the Exchange Rates on such date (or in the case of any LC Disbursement
made after such date, on the date such LC Disbursement is made), of such
amounts. On and after such conversion, all amounts accruing and owed to the
Administrative Agent, the applicable Issuing Bank or any Lender in respect of
the obligations described in this paragraph shall accrue and be payable in U.S.
Dollars at the rates otherwise applicable hereunder.

(n) Provisions Related to Extended Revolving Commitments. If the maturity date
in respect of any tranche of Revolving Commitments occurs prior to the
expiration of any Letter of Credit, then (i) if one or more other tranches of
Revolving Commitments in respect of which the maturity date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to Section 2.05(e)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with Section 2.05(j). If, for any reason, such
cash collateral is not provided or the reallocation does not occur, the
Revolving Lenders under the maturing tranche shall continue to be responsible
for their participating interests in the Letters of Credit. Except to the extent
of reallocations of participations pursuant to clause (i) of the second
preceding sentence, the occurrence of a maturity date with respect to a given
tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit shall
be agreed with the Lenders under the extended tranches.

SECTION 2.06 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most-recently designated by it for such purpose by
notice to the Lenders, provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent or otherwise
designated by the Borrower (i) in the case of Loans denominated in U.S. Dollars,
in New York City and (ii) in the case of Loans denominated in Euro or Sterling,
in London, and in each case designated by the Borrower in the applicable
Borrowing Request, provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(e) to
reimburse such Issuing Bank, then to such Lenders and the applicable Issuing
Bank as their interests may appear.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, (x) if such Borrowing is denominated
in U.S. Dollars, the greater of the Federal Funds Effective Rate and a rate
determined by the

 

50



--------------------------------------------------------------------------------

Administrative Agent in accordance with banking industry rules on interbank
compensation, and (y) if such Borrowing is denominated in an Alternative
Currency, the rate reasonably determined by the Administrative Agent to be the
cost to it of funding such amount, or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07 Interest Elections. (a) Each Revolving Borrowing and Term Borrowing
initially shall be of the Type specified in the applicable Borrowing Request or
designated by Section 2.03 and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section, provided that the Borrower may not elect to convert any
Borrowing denominated in an Alternative Currency to an ABR Borrowing and may not
change the currency in which any Borrowing is denominated. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

51



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing (unless such Borrowing is denominated in an Alternative Currency, in
which case the Borrower shall be deemed to have selected an Interest Period of
one month for such Borrowing). Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and (other than in the case
of an Event of Default of the type described in paragraph (h) or (i) of Article
VII with respect to Holdings or the Borrower) the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower (and, in the case of
an Event of Default of the type described in paragraph (h) or (i) of Article VII
with respect to Holdings or the Borrower, automatically), then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in an Alternative Currency may be continued for an Interest Period
of more than one month’s duration, (ii) no outstanding Borrowing denominated in
U.S. Dollars may be converted to or continued as a Eurocurrency Borrowing and
(iii) unless repaid, each Eurocurrency Borrowing denominated in U.S. Dollars
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments. (a) (i) The Tranche A
Commitments of each Tranche A Term Lender shall automatically and permanently be
reduced to $0 upon the funding of Tranche A Term Loans on the Closing Date and
(ii) the Tranche B Commitments of each Tranche B Term Lender shall automatically
and permanently be reduced to $0 upon the funding of Tranche B Term Loans on the
Closing Date. Unless previously terminated, the Revolving Commitments (other
than any Extended Revolving Commitments) shall terminate on the Revolving
Maturity Date. The Extended Revolving Commitments shall terminate on the
respective maturity dates applicable thereto.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class, provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000, (ii) the Borrower may not terminate either Class of
Revolving Commitments without also terminating the other Class of Revolving
Commitments, and any reduction of Revolving Commitments shall be allocated pro
rata between the Global Revolving Commitments and the U.S. Revolving Commitments
(based on the aggregate Commitments of each such Class) and (iii) the Borrower
shall not terminate or reduce either Class of the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans of such
Class in accordance with Section 2.11, the aggregate Revolving Exposures of such
Class (excluding, in the case of any termination of the Global Revolving
Commitments, the portion of the Global Revolving Exposures attributable to
outstanding Letters of Credit if and to the extent that the Borrower had made
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank with respect to such Letters of Credit and such Issuing Bank has released
the Global Revolving Lenders from their participation obligations with respect
to such Letters of Credit) would exceed the aggregate Revolving Commitments of
such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or the receipt
of the proceeds from the issuance of other Indebtedness, in which case such
notice may be revoked by the

 

52



--------------------------------------------------------------------------------

Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

SECTION 2.09 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date (or, with respect to any Loans outstanding
with respect to an Extended Revolving Commitment, the maturity date applicable
thereto), (ii) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Maturity Date (or, with
respect to any Swingline Loans outstanding with respect to an Extended Revolving
Commitment, the maturity date applicable thereto) and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least three Business Days after such Swingline Loan is made, provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

(b) The Loans made, and the Letters of Credit issued, by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent pursuant to Section 9.04(b)(iv), in each case in the
ordinary course of business. The accounts or records maintained by each Lender
shall be prima facie evidence absent manifest error of the amount of the Loans
made, and the Letters of Credit issued, by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Promptly following the request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a promissory note payable to such
Lender or its registered assigns, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
promissory note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto. The Borrower shall have
the right to review the entries made in the Lenders’ accounts maintained
pursuant to this clause from time to time upon reasonable prior notice during
normal business hours.

(c) In addition to the accounts and records referred to in Section 2.09(b), each
Lender shall maintain the Participant Register pursuant to Section 9.04(c).

(d) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 9.04(b)(iv), and by each Lender in its account or accounts
pursuant to Sections 2.09(b) and (c), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, notwithstanding notice to the contrary; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement and the other Loan Documents.

 

53



--------------------------------------------------------------------------------

SECTION 2.10 Amortization of Term Loans. (a) (i) Subject to adjustment pursuant
to paragraph (d) of this Section, the Borrower shall repay Tranche A Term Loan
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date:

 

Date

   Amount  

December 31, 2012

   $ 6,437,500   

March 31, 2013

   $ 6,437,500   

June 30, 2013

   $ 6,437,500   

September 30, 2013

   $ 6,437,500   

December 31, 2013

   $ 12,875,000   

March 31, 2014

   $ 12,875,000   

June 30, 2014

   $ 12,875,000   

September 30, 2014

   $ 12,875,000   

December 31, 2014

   $ 19,312,500   

March 31, 2015

   $ 19,312,500   

June 30, 2015

   $ 19,312,500   

September 30, 2015

   $ 19,312,500   

December 31, 2015

   $ 25,750,000   

March 31, 2016

   $ 25,750,000   

June 30, 2016

   $ 25,750,000   

September 30, 2016

   $ 25,750,000   

December 31, 2016

   $ 32,187,500   

March 31, 2017

   $ 32,187,500   

June 30, 2017

   $ 32,187,500   

Tranche A Maturity Date

   $ 675,937,500   

(ii) Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay Tranche B Term Loan Borrowings on the last day of each
March, June, September and December (commencing with December 31, 2012) in the
principal amount equal to (i) the aggregate principal amount of Tranche B Term
Loans outstanding immediately after closing on the Closing Date multiplied by
(ii) 0.25%.

(b) To the extent not previously paid (i) all Tranche A Term Loans shall be due
and payable on the Tranche A Maturity Date and (ii) all Tranche B Term Loans
shall be due and payable on the Tranche B Maturity Date.

(c) Any prepayment of Term Loans (other than pursuant to Section 2.11(a)) shall
be applied ratably to the Tranche A Term Loans and Tranche B Term Loans
according to the respective outstanding principal amounts of the respective Term
Loans then held by the Term Lenders. Any prepayment of a Term Borrowing of any
Class shall be applied to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class to be made pursuant to this Section or, except as
otherwise provided in any Incremental Facility Amendment, pursuant to the
corresponding section of such Incremental Facility Amendment, (i) in the case of
prepayments pursuant to Section 2.11(a), to reduce the remaining scheduled
repayments of Term Borrowings pursuant to this Section as directed by the
Borrower and (ii) in the case of prepayments pursuant to Section 2.11(c) or
2.11(d), (A) first, to reduce, in direct order of maturity, the scheduled
repayments of the Term Borrowings to be made pursuant to this Section on the
four consecutive scheduled payment dates next following the date of such
prepayment unless and until each such scheduled repayment has been eliminated as
a result of reductions thereunder and (B) second, to reduce ratably the
remaining scheduled repayments of the Term Borrowings. If the initial aggregate
amount of the Lenders’ Term Commitments of any Class exceeds the aggregate
principal amount of Term Loans of such Class that are made on the Closing Date,
then the scheduled repayments of Term Borrowings of such Class to be made
pursuant to this Section shall be reduced ratably by an aggregate amount equal
to such excess.

 

54



--------------------------------------------------------------------------------

(d) Prior to any repayment of any Term Borrowings of any Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such election not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid.

SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section; provided that in the event that, on or
prior to the first anniversary of the Closing Date, the Borrower (i) makes any
prepayment of Tranche B Term Loans in connection with any Repricing Event or
(ii) effects any amendment of this Agreement resulting in a Repricing Event, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Tranche B Term Lenders, (x) in the case of clause (i), a
prepayment premium of 1% of the amount of the Tranche B Term Loan being prepaid
and (y) in the case of clause (ii), an amount equal to 1% of the aggregate
amount of the applicable Tranche B Term Loans outstanding immediately prior to
such amendment.

(b) In the event and on such occasion that the aggregate Global Revolving
Exposures or aggregate U.S. Revolving Exposures exceed the aggregate Revolving
Commitments of such Class, the Borrower shall prepay Revolving Borrowings of
such Class or, if applicable, Swingline Borrowings (or, if no such Borrowings
are outstanding, deposit cash collateral in an account with the Administrative
Agent pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Restricted Subsidiary in respect of
any Prepayment Event, the Borrower shall, within five Business Days after such
Net Proceeds are received, prepay Term Borrowings in an aggregate amount equal
to 100% of the amount of such Net Proceeds, provided that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, if the Borrower and the Restricted Subsidiaries reinvest (or commit to
reinvest) the Net Proceeds from such event (or a portion thereof) within 12
months (or, in the case of a Permitted Sale and Leaseback Transaction, within 6
months) after receipt of such Net Proceeds (or, if the Borrower or any
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Proceeds within any applicable 12-month period, within 180 days of the date
of such legally binding commitment) to acquire, restore, repair or replace
assets useful in (or, pursuant to a Permitted Acquisition, to acquire any Person
engaged in) its business or any other business not otherwise prohibited by
Section 6.03(b) (provided that, in each case, the Borrower has delivered to the
Administrative Agent within 15 Business Days after such Net Proceeds are
received a certificate of a Financial Officer stating its intention to do so and
certifying that no Event of Default has occurred and is continuing), then no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds in respect of such event (or the portion of such Net Proceeds specified
in such certificate, if applicable) (the “Reinvestment Deferred Amount”) except
to the extent of any such Net Proceeds therefrom that have not been so
reinvested by the end of such 12 month (or, in the case of a Permitted Sale and
Leaseback Transaction, 6 month) period (or, if the Borrower or any Restricted
Subsidiary enters into a legally binding commitment to reinvest such Net
Proceeds within any applicable 12-month period, within 180 days of the date of
such legally binding commitment), at which time a prepayment shall be required
in an amount equal to the Reinvestment Deferred Amount that has not been so
reinvested.

(d) Following the end of (i) the fiscal quarter of the Borrower ending on
December 31, 2012, the Borrower shall prepay Term Borrowings in an aggregate
amount equal to 50% of Excess Cash Flow for such fiscal quarter, provided that
(A) such amount shall be reduced by the aggregate amount of prepayments of Term
Loans made pursuant to Section 2.11(a) during such fiscal quarter (except to the

 

55



--------------------------------------------------------------------------------

extent financed with the Net Proceeds of Long-Term Indebtedness), (B) such
prepayment shall be in an aggregate amount equal to 25% of Excess Cash Flow for
such fiscal year if the Total Leverage Ratio at the end of such fiscal quarter
is less than 4.50 to 1.00 and greater than 3.50 to 1.00, and (C) no such
prepayment shall be required if the Total Leverage Ratio at the end of such
fiscal quarter is less than 3.50 to 1.00, and (ii) each fiscal year of the
Borrower, commencing with the first fiscal year ending on or after December 31,
2013, the Borrower shall prepay Term Borrowings in an aggregate amount equal to
50% of Excess Cash Flow for such fiscal year, provided that (A) such amount
shall be reduced by the aggregate amount of prepayments of Term Loans made
pursuant to Section 2.11(a) during such fiscal year (except to the extent
financed with the Net Proceeds of Long-Term Indebtedness), (B) such prepayment
shall be in an aggregate amount equal to 25% of Excess Cash Flow for such fiscal
year if the Total Leverage Ratio at the end of such fiscal year is less than
4.50 to 1.00 and greater than 3.50 to 1.00, and (C) no such prepayment shall be
required if the Total Leverage Ratio at the end of such fiscal year is less than
3.50 to 1.00. Each prepayment pursuant to this paragraph shall be made on or
within five Business Days of the date on which financial statements are
delivered pursuant to Section 5.01 with respect to the fiscal year for which
Excess Cash Flow is being calculated (and in any event within 95 days after the
end of such fiscal year).

(e) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(f) of this Section. In the event of (i) any mandatory prepayment of Term
Borrowings made at a time when Term Borrowings of more than one Class remain
outstanding, the Borrower shall select Term Borrowings to be prepaid so that the
aggregate amount of such prepayment is allocated between Tranche A Term Loan
Borrowings, the Tranche B Term Loan Borrowings and, to the extent provided in
the Incremental Facility Amendment for any Class of Incremental Term Loans, the
Borrowings of such Class pro rata based on the aggregate principal amount of
outstanding Borrowings of each such Class; provided that any Tranche A Term
Lender, Tranche B Term Lender and/or Extending Term Lender (and, to the extent
provided in the Incremental Facility Amendment for any Class of Incremental Term
Loans, any Lender that holds Incremental Term Loans of such Class) may elect, by
notice to the Administrative Agent by telephone (confirmed by telecopy) at least
one Business Day prior to the prepayment date, to decline all or any portion of
any mandatory prepayment of its Tranche A Term Loans, Tranche B Term Loans,
Extended Term Loans or Incremental Term Loans of any such Class pursuant to this
Section, in which case the aggregate amount of the prepayment that would have
been applied to prepay Tranche A Term Loans, Tranche B Term Loans, Extended Term
Loans or Incremental Term Loans of any such Class but was so declined shall be
applied to the prepayment of Tranche A Term Loans, Tranche B Term Loans,
Extended Term Loans and Incremental Term Loans of any Class for which prepayment
was not declined on a pro rata basis based on the outstanding amounts thereof
and (ii) any optional prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated (x) with respect to any prepayment of Tranche A Term Loans, between
Tranche A Term Loan Borrowings and, to the extent provided in the Incremental
Facility Amendment for any Class of Incremental Tranche A Term Loans, any
Incremental Tranche A Term Loans, pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class and (y) with respect to any
prepayment of Tranche B Term Loans, between Tranche B Term Loan Borrowings and,
to the extent provided in the Incremental Facility Amendment for any Class of
Incremental Tranche B Term Loans, any Incremental Tranche B Term Loans, pro rata
based on the aggregate principal amount of outstanding Borrowings of each such
Class.

(f) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) or by telecopy of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or, in the case of a Eurocurrency Borrowing denominated in an Alternative

 

56



--------------------------------------------------------------------------------

Currency, not later than 11:00 a.m., London time), three Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment, provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness, in which case
such notice of prepayment may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.

(g) (i) Notwithstanding anything to the contrary set forth in this Agreement
(including the penultimate sentence of Section 2.11(f) or 2.18(c)) or any other
Loan Document, the Borrower shall have the right at any time and from time to
time to prepay Term Loans to the Lenders at a discount to the par value of such
Loans and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”)
pursuant to the procedures described in this Section 2.11(g), provided that
(A) the aggregate amount expended by the Borrower in connection with all
Discounted Voluntary Prepayments shall not exceed $550,000,000, (B) on the date
of the Discounted Prepayment Option Notice and after giving effect to the
Discounted Voluntary Prepayment, no more than $50,000,000 shall be outstanding
in Revolving Loans, (C) any Discounted Voluntary Prepayment shall be offered to
all Tranche A Term Lenders or Tranche B Term Lenders, as the case may be, on a
pro rata basis, (D) after giving effect to the Discounted Voluntary Prepayment,
(x) the aggregate principal amount of all Term Loans that are held by Sponsor
Affiliated Lenders (by assignment) shall not exceed 20% of the aggregate unpaid
principal amount of the Term Loans then outstanding, (y) the aggregate principal
amount of all Tranche A Term Loans that are held by Sponsor Affiliated Lenders
(by assignment) shall not exceed 20% of the aggregate unpaid principal amount of
the Tranche A Term Loans then outstanding and (z) the aggregate principal amount
of all Tranche B Term Loans that are held by Sponsor Affiliated Lenders (by
assignment) shall not exceed 20% of the aggregate unpaid principal amount of the
Tranche B Term Loans then outstanding and (E) the Borrower shall deliver to the
Administrative Agent, together with each Discounted Prepayment Option Notice, a
certificate of a Financial Officer of the Borrower (1) stating that no Event of
Default under clauses (a) or (b) of Article VII or under clauses (h), (i) or
(j) (in each case, with respect to the Borrower) of Article VII has occurred and
is continuing or would result from the Discounted Voluntary Prepayment,
(2) stating that each of the conditions to such Discounted Voluntary Prepayment
contained in this Section 2.11(g) has been satisfied and (3) specifying the
aggregate principal amount of Tranche A Term Loans or Tranche B Term Loans, as
the case may be, to be prepaid pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit H hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Tranche A Term Loans or
Tranche B Term Loans, as the case may be, in an aggregate principal amount
specified therein by the Borrower (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Prepayment Amount of any Loans shall not be less
than $25,000,000. The Discounted Prepayment Option Notice shall further

 

57



--------------------------------------------------------------------------------

specify with respect to the Proposed Discounted Voluntary Prepayment (A) the
Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a discount
range (which may be a single percentage) selected by the Borrower with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of the Loans to be prepaid (the “Discount Range”), and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment, which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice substantially in
the form of Exhibit I hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.11(g)(ii)) for
the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the Borrower can pay the Proposed Discounted Prepayment Amount
in full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be the
lowest Acceptable Discount specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Voluntary Discounted Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans to be
prepaid whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Loans at any discount to their par
value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Loans to be prepaid (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that is equal
to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.16), upon irrevocable notice substantially in

 

58



--------------------------------------------------------------------------------

the form of Exhibit J hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 p.m. New York City
Time, three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Class of Term Loans (as
applicable).

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.11(g)(ii) above) established
by the Administrative Agent and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
(A) upon written notice to the Administrative Agent, the Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice and (B) no Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice unless the terms of such proposed Discounted Voluntary
Prepayment have been modified by the Borrower after the date of such Lender
Participation Notice.

(viii) Nothing in this Section 2.11(g) shall require the Borrower to undertake
any Discounted Voluntary Prepayment.

(h) If at the end of any accrual period (as defined in Section 1272(a)(5) of the
Code) ending after the fifth anniversary of the Closing Date, the aggregate
amount of the accrued and unpaid original issue discount (as defined in
Section 1273(a)(1) of the Code) on a Loan would, but for this paragraph, exceed
an amount equal to the product of the Loan’s issue price (as defined in Sections
1273(b) and 1274(a) of the Code) multiplied by the yield to maturity (as defined
in Section 1.1272-1(b)(1)(i) of the United States Treasury Regulations) (the
“Maximum Accrual”), all accrued and unpaid interest and original issue discount
on the Loan as of the end of such accrual period in excess of an amount equal to
the Maximum Accrual shall be paid in cash by Borrower to the Lenders and will be
applied against and reduce the outstanding principal amount of such Loan. For
the avoidance of doubt, this Section shall be construed so as to cause the Loans
to not be treated as having been issued with “significant original issue
discount” within the meaning of Section 163(i)(2) of the Code.

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a rate
equal to the Commitment Fee Rate on the average daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Closing Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Global
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Global Revolving Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).

 

59



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Global Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee in respect of each Letter of Credit issued by such Issuing Bank, which shall
accrue at a rate equal to 0.25% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date, provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days (or, in the
case any such fee is payable in Sterling, 365 days) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, after giving
effect to any applicable grace period, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum (the “Default Rate”) equal
to (i) in the case of overdue principal of or interest on any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section; provided that no interest at the Default Rate shall accrue or be
payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments, provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii)

 

60



--------------------------------------------------------------------------------

in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Loans denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or Adjusted Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing shall be ineffective, and any Eurocurrency
Borrowing denominated in such currency that is requested to be continued (A) if
such currency is the U.S. Dollar, shall be converted to an ABR Borrowing on the
last day of the Interest Period applicable thereto and (B) if such currency is
an Alternative Currency, shall be repaid on the last day of the Interest Period
applicable thereto, and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing denominated in such currency (A) if such currency is the U.S. Dollar,
such Borrowing shall be made as an ABR Borrowing and (B) if such currency is an
Alternative Currency, such Borrowing Request shall be ineffective.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank (except
any such reserve requirement reflected in the Adjusted Eurocurrency Rate); or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to

 

61



--------------------------------------------------------------------------------

increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor, provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable

 

62



--------------------------------------------------------------------------------

amount and period from other banks in the eurocurrency market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party or Additional Guarantor under any Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, provided that if a Withholding Agent is required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable Withholding Agent shall make such deductions and
(iii) the applicable Withholding Agent shall pay the full amounts deducted to
the relevant Governmental Authority in accordance with applicable law.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, provided that the Borrower
shall not be obligated to make payment to the Administrative Agent, such Lender
or such Issuing Bank pursuant to this Section in respect of penalties, interest
and other liabilities attributable to any Indemnified Taxes or Other Taxes if
(i) written demand therefor has not been made by the Administrative Agent, such
Lender or such Issuing Bank within 120 days from the date on which the
Administrative Agent, such Lender or such Issuing Bank knew of the imposition of
Indemnified Taxes or Other Taxes by the relevant Governmental Authority,
(ii) such penalties, interest and other liabilities have accrued after the
Borrower has indemnified or paid any additional amount pursuant to this Section
or (iii) such penalties, interest and other liabilities are attributable to the
gross negligence or willful misconduct of the Administrative Agent, such Lender
or such Issuing Bank. After the Administrative Agent, a Lender or an Issuing
Bank learns of the imposition of Indemnified Taxes or Other Taxes, the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, will
act in good faith to promptly notify the Borrower of its obligations hereunder.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Each Lender shall indemnify the Administrative Agent, within 10 days after
written demand therefor, for the full amount of (i) any Taxes or similar charges
imposed by any Governmental Authority and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register, in either case, that are attributable
to such Lender and that are payable or paid by the Administrative Agent,
together with all reasonable costs and

 

63



--------------------------------------------------------------------------------

expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable Loan
Party or Additional Guarantor is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Foreign Lender has received written notice from the applicable Loan Party,
Additional Guarantor or Administrative Agent, as the case may be, advising it of
the availability of such exemption or reduction and supplying all applicable
documentation. In addition, each Lender that is a “United States Person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by law, U.S.
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. Federal withholding tax.

(ii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (ii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(f) If the Administrative Agent, a Lender or an Issuing Bank determines that it
is entitled to receive a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower pursuant to this Section, or with respect to which the Borrower has
paid additional amounts pursuant to this Section, it shall promptly notify the
Borrower of the availability of such refund and shall, within 30 days after
receipt of a request by the Borrower (whether as a result of notification that
it has made to the Borrower or otherwise), make a claim to such Governmental
Authority for such refund at the Borrower’s expense. If the Administrative
Agent, an Issuing Bank or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Issuing Bank or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that the Borrower, upon the
request of the Administrative Agent, such Issuing Bank or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Issuing Bank or such Lender in the event the
Administrative Agent, such Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent, any Issuing Bank or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

64



--------------------------------------------------------------------------------

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) The
Borrower shall make each payment required to be made by it under any Loan
Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, New York City time), on the date when due, in immediately
available funds, without setoff or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document of principal or
interest in respect of any Loan (or of any breakage indemnity in respect of any
Loan) shall be made in the currency of such Loan, and, except as otherwise
expressly set forth in any Loan Document, all other payments under each Loan
Document shall be made in U.S. Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Tranche A Term Loans, Tranche B Term Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Tranche A Term Loans, Tranche B Term Loans and
participations in LC Disbursements and Swingline Loans, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant. The Borrower
consents to the

 

65



--------------------------------------------------------------------------------

foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(a) or (b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

(f) Notwithstanding anything to the contrary contained in this Section or
elsewhere in this Agreement, the Borrower may (i) make prepayments of Term Loans
at a discount to the par value of such Loans and on a non pro rata basis in
accordance with Section 2.11(g) and (ii) extend the final maturity of Term Loans
and/or Revolving Commitments in connection with an Extension that is permitted
under Section 2.22 without being obligated to effect such extensions on a pro
rata basis among the Lenders (it being understood that no such extension
(x) shall constitute a payment or prepayment of any Term Loans or Revolving
Loans, as applicable, for purposes of this Section or (y) shall reduce the
amount of any scheduled amortization payment due under Section 2.10, except that
the amount of any scheduled amortization payment due to a Lender of Extended
Term Loans may be reduced to the extent provided pursuant to the express terms
of the respective Extension Offer) without giving rise to any violation of this
Section or any other provision of this Agreement. Furthermore, the Borrower may
take all actions contemplated by Section 2.22 in connection with any Extension
(including modifying pricing, amortization and repayments or prepayments of
Extended Revolving Commitments or Extended Term Loans), and in each case such
actions taken in accordance with Section 2.22 shall be permitted hereunder, and
the differing payments contemplated therein shall be permitted without giving
rise to any violation of this Section or any other provision of this Agreement.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to the Administrative Agent, any Issuing Bank or any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then the Administrative Agent, such Issuing Bank or such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of the
Administrative Agent, such Issuing Bank or such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject the Administrative Agent, such Issuing Bank or such Lender to any
unreimbursed cost or expense and would not be inconsistent with its reasonable
internal

 

66



--------------------------------------------------------------------------------

policies or otherwise be disadvantageous to the Administrative Agent, such
Issuing Bank or such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Administrative Agent, any Issuing Bank or any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Commitment is
being assigned, each Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (iv) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise (including as a result of any action taken by such Lender
under paragraph (a) above), the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20 Incremental Facility. (a) At any time and from time to time,
subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request to add one or more
additional tranches of term loans (the “Incremental Term Loans”) or one or more
increases in the Revolving Commitments (the “Incremental Revolving
Commitments”), provided that at the time of each such request and upon the
effectiveness of each Incremental Facility Amendment, (A) no Default or Event of
Default has occurred and is continuing or shall result therefrom, (B) in the
case of Incremental Term Loans or Incremental Revolving Commitments incurred in
reliance on clause (z) of the definition of Incremental Amount, after giving
effect to any permanent repayment of Indebtedness by the Borrower or any of its
Restricted Subsidiaries that has occurred during the most-recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) but prior to or simultaneous with the making of such
Incremental Term Loans or Incremental Revolving Commitments, the Borrower shall
be in compliance on a Pro Forma Basis with the covenants contained in Sections
6.11 and 6.12, recomputed as of the last day of the most-recently ended Test
Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (assuming, in the case of any Incremental Revolving
Facility, that the commitments thereunder are fully drawn) and (C) the Borrower
shall have delivered a certificate of a Financial Officer to the effect set
forth in clauses (A) and (B) above, together with reasonably detailed
calculations demonstrating compliance with clause (B) above. Notwithstanding
anything to contrary herein, the principal amount of any Incremental Term Loans
or Incremental Revolving Commitments shall not exceed the Incremental Amount at
such time; provided that the Borrower shall be permitted a one-time additional
incurrence of Incremental Revolving Commitments in principal amount not to
exceed $20,000,000 (the “Additional Revolving Commitment Incurrence”). Each
tranche of Incremental Term Loans and Incremental Revolving Commitments shall be
in an integral multiple of $1,000,000 and be in an aggregate principal amount
that is not less than $50,000,000 in case of Incremental Term Loans or
$25,000,000 in case of Incremental Revolving Commitments (other than

 

67



--------------------------------------------------------------------------------

the Additional Revolving Commitment Incurrence), provided that such amount may
be less than the applicable minimum amount if such amount represents all the
remaining availability under the Incremental Amount set forth above.

(b) Any Incremental Term Loans (i) shall rank pari passu or junior in right of
payment in respect of the Collateral and with the Obligations in respect of the
Revolving Commitments, the Tranche A Term Loans and the Tranche B Term Loans,
(ii) for purposes of prepayments, shall be treated substantially the same as
(and in any event no more favorably than) the Tranche A Term Loans or Tranche B
Term Loans, as applicable, and (iii) other than amortization, pricing or
maturity date, shall have the same terms as (and documentation consistent with)
the Tranche A Term Loans or Tranche B Term Loans, as applicable, or such terms
(and documentation) as are reasonably satisfactory to the Administrative Agent,
provided that (A) if the Applicable Rate (which, for such purposes only, shall
be deemed to include all upfront or similar fees or original issue discount
payable to all Lenders providing such Incremental Term Loans and any LIBO or ABR
floor applicable to such Incremental Term Loans) relating to any Incremental
Term Loan exceeds the Applicable Rate (which, for such purposes only, shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing the Tranche A Term Loans or Tranche B Term Loans, as
applicable, and any LIBO or ABR floor applicable to the Tranche A Term Loans or
Tranche B Term Loans, as applicable) relating to the Tranche A Term Loans or
Tranche B Term Loans, as applicable, immediately prior to the effectiveness of
the applicable Incremental Facility Amendment by more than 0.50%, the Applicable
Rate relating to the Tranche A Term Loans or Tranche B Term Loans, as
applicable, shall be adjusted to be equal to the Applicable Rate (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing such Incremental Term
Loans and any LIBO or ABR floor applicable to such Incremental Term Loans)
relating to such Incremental Term Loans minus 0.50%, (B) any Incremental Tranche
A Term Loan shall have a maturity date and weighted average life customary for a
tranche A term loan under then-existing market convention and any Incremental
Tranche B Term Loan shall have a maturity date and weighted average life
customary for a tranche B term loan under then-existing market convention,
(C) any Incremental Tranche A Term Loan shall not have a final maturity date
earlier than the Tranche A Maturity Date and any Incremental Tranche B Term Loan
shall not have a final maturity date earlier than the Tranche B Maturity Date
and (D) any Incremental Tranche A Term Loan shall not have a weighted average
life that is shorter than the weighted average life of the then-remaining
Tranche A Term Loans and any Incremental Tranche B Term Loan shall not have a
weighted average life that is shorter than the weighted average life of the
then-remaining Tranche B Term Loans. Any Incremental Revolving Commitment shall
be on terms (other than pricing) and pursuant to the documentation applicable to
the Revolving Commitments; provided that if the Applicable Rate (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing such Incremental
Revolving Commitments and any LIBO or ABR floor applicable to such Incremental
Revolving Commitments) relating to any Incremental Revolving Commitments exceeds
the Applicable Rate (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount payable to all Lenders
providing the Revolving Commitments) relating to the Revolving Commitments
immediately prior to the effectiveness of the applicable Incremental Facility
Amendment by more than 0.50%, the Applicable Rate relating to the Revolving
Commitments shall be adjusted to be equal to the Applicable Rate (which, for
such purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing such Incremental
Revolving Commitments and any LIBO or ABR floor applicable to such Incremental
Revolving Commitments) relating to such Incremental Revolving Commitments minus
0.50%.

(c) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans
and/or Incremental Revolving Commitments and, in the case of any Incremental
Term Loans, shall designate whether such Incremental

 

68



--------------------------------------------------------------------------------

Term Loans shall be Incremental Tranche A Term Loans or Incremental Tranche B
Term Loans. Any additional bank, financial institution, existing Lender or other
Person that elects to extend Incremental Term Loans or Incremental Revolving
Commitments shall be reasonably satisfactory to the Borrower and the
Administrative Agent (any such bank, financial institution, existing Lender or
other Person being called an “Additional Lender”) and, if not already a Lender,
shall become a Lender under this Agreement pursuant to an amendment (an
“Incremental Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by Holdings, the Borrower, such Additional Lender
and the Administrative Agent. No Incremental Facility Amendment shall require
the consent of any Lenders other than the Additional Lenders with respect to
such Incremental Facility Amendment. No Lender shall be obligated to provided
any Incremental Term Loans or Incremental Revolving Commitments, unless it so
agrees (it being understood that any Lender failing to respond to a request for
Incremental Term Loans or Incremental Revolving Commitments shall be deemed to
have declined such request). Commitments in respect of any Incremental Term
Loans or Incremental Revolving Commitments shall become Commitments under this
Agreement. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section (including to provide for voting provisions
applicable to the Additional Lenders comparable to the provisions of clause
(B) of the second proviso of Section 9.02(b)). The effectiveness of any
Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent and the Additional Lenders, be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” in Section 4.02 shall be deemed to
refer to the Incremental Facility Closing Date). The proceeds of any Incremental
Term Loans will be used only for general corporate purposes (including Permitted
Acquisitions). Upon each increase in the Revolving Commitments pursuant to this
Section, each Revolving Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Commitment (each a “Incremental
Revolving Lender”) in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (i) participations hereunder in Letters of Credit
and (ii) participations hereunder in Swingline Loans held by each Revolving
Lender (including each such Incremental Revolving Lender) will equal the
percentage of the aggregate Revolving Commitments of all Revolving Lenders
represented by such Revolving Lender’s Revolving Commitment. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided,
that any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender disproportionately
when compared to the other affected Lenders, or increases or extends the
Revolving Commitment of any Defaulting Lender, shall require the consent of such
Defaulting Lender;

 

69



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it has
received assurances satisfactory to it that non-Defaulting Lenders will cover
the related exposure and/or cash collateral will be provided by the Borrower in
accordance with Section 2.21(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Revolving Lender’s
Commitment and on such date such Revolving Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be

 

70



--------------------------------------------------------------------------------

necessary in order for such Revolving Lender to hold such Revolving Loans in
accordance with its Applicable Percentage; provided that with respect to any
such purchase of Eurocurrency Loans other than on the last day of an Interest
Period applicable thereto, such purchasing Revolving Lender shall compensate
each other Revolving Lender for the loss, cost and expense attributable to such
event (calculated in accordance with Section 2.16).

SECTION 2.22 Extensions of Term Loans and Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Tranche A Term Loans with a like maturity date,
Tranche B Term Loans with a like maturity date or Revolving Commitments with a
like maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Tranche A Term Loans, Tranche B
Term Loans or Revolving Commitments with a like maturity date, as the case may
be) and on the same terms to each such Lender, the Borrower is hereby permitted
to consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Tranche A Term Loans, Tranche B Term Loans and/or Revolving
Commitments and otherwise modify the terms of such Tranche A Term Loans, Tranche
B Term Loans and/or Revolving Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
or fees payable in respect of such Tranche A Term Loans, Tranche B Term Loans
and/or Revolving Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Tranche A Term Loans or
Tranche B Term Loans) (each, an “Extension”, and each group of Tranche A Term
Loans, Tranche B Term Loans or Revolving Commitments, as applicable, in each
case as so extended, as well as the original Tranche A Term Loans, Tranche B
Term Loans and the original Revolving Commitments (in each case not so
extended), being a “tranche”; any Extended Tranche A Term Loans or Extended
Tranche B Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Commitments shall constitute a separate tranche of Revolving Commitments from
the tranche of Revolving Commitments from which they were converted), so long as
the following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees and final maturity (which shall be determined by the Borrower and set forth
in the relevant Extension Offer), the Revolving Commitment of any Revolving
Lender that agrees to an extension with respect to such Revolving Commitment
extended pursuant to an Extension (an “Extended Revolving Commitment”), and the
related outstandings, shall be a Revolving Commitment (or related outstandings,
as the case may be) with the same terms as the original Revolving Commitments
(and related outstandings); provided that (x) subject to the provisions of
Sections 2.04(d) and 2.05(n) to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Extended Revolving Commitments with a longer maturity date, all Swingline Loans
and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments in accordance with their Applicable
Percentage of the Revolving Commitments (and except as provided in Sections
2.04(d) and 2.05(n), without giving effect to changes thereto on an earlier
maturity date with respect to Swingline Loans and Letters of Credit theretofore
incurred or issued) and all borrowings under Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (B) repayments required upon the maturity date of the
non-extending Revolving Commitments) and (y) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments and any original
Revolving Commitments) which have more than three different maturity dates,
(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (v), (vii), and (ix), be
determined between the Borrower and set forth in the relevant

 

71



--------------------------------------------------------------------------------

Extension Offer), the Tranche A Term Loans of any Tranche A Term Lender that
agrees to an extension with respect to such Tranche A Term Loans (an “Extending
Tranche A Term Lender”) extended pursuant to any Extension (the “Extended
Tranche A Term Loans”) shall have the same terms as the tranche of Tranche A
Term Loans subject to such Extension Offer, (iv) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (vi), (viii), and (x), be determined between the Borrower and set forth
in the relevant Extension Offer), the Tranche B Term Loans of any Tranche B Term
Lender that agrees to an extension with respect to such Tranche B Term Loans (an
“Extending Tranche B Term Lender” and together with the Extending Tranche A Term
Lenders, the “Extending Term Lenders”) extended pursuant to any Extension (the
“Extended Tranche B Term Loans” and, together with the Extended Tranche A Term
Loans, the “Extended Term Loans”) shall have the same terms as the tranche of
Tranche B Term Loans subject to such Extension Offer, (v) the final maturity
date of any Extended Tranche A Term Loans shall be no earlier than the maturity
date of the Tranche A Term Loans from which they were converted and the
amortization schedule applicable to Tranche A Term Loans pursuant to
Section 2.10(a)(i) for periods prior to the Tranche A Maturity Date may not be
increased, (vi) the final maturity date of any Extended Tranche B Term Loans
shall be no earlier than the maturity date of the Tranche B Term Loans from
which they were converted and the amortization schedule applicable to Tranche B
Term Loans pursuant to Section 2.10(a)(ii) for periods prior to the Tranche B
Maturity Date may not be increased, (vii) the weighted average life of any
Extended Tranche A Term Loans shall be no shorter than the remaining weighted
average life of the Tranche A Term Loans extended thereby, (viii) the weighted
average life of any Extended Tranche B Term Loans shall be no shorter than the
remaining weighted average life of the Tranche B Term Loans extended thereby,
(ix) any Extended Tranche A Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments of Tranche A Term Loans
hereunder, in each case as specified in the respective Extension Offer, (x) any
Extended Tranche B Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments of Tranche B Term Loans hereunder, in each
case as specified in the respective Extension Offer, (xi) if the aggregate
principal amount of Tranche A Term Loans (calculated on the face amount thereof)
in respect of which Tranche A Term Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Tranche A
Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Tranche A Term Loans of such Tranche A Term Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Tranche A Term Lenders have accepted such Extension Offer, (xii) if the
aggregate principal amount of Tranche B Term Loans (calculated on the face
amount thereof) in respect of which Tranche B Term Lenders shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Tranche B Term Loans offered to be extended by the Borrower pursuant to such
Extension Offer, then the Tranche B Term Loans of such Tranche B Term Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Tranche B Term Lenders have accepted such Extension Offer, (xiii) if
the aggregate amount of Revolving Commitments in respect of which Revolving
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Borrower pursuant to such Extension Offer, then the Revolving
Loans of such Revolving Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Revolving Lenders have accepted
such Extension Offer, (xiv) all documentation in respect of such Extension shall
be consistent with the foregoing, (xv) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower and (xvi) the Minimum
Tranche Amount shall be satisfied unless waived by the Administrative Agent. For
the avoidance of doubt, no Lender shall be obligated to accept the terms
contained in any Extension Offer and any Lender failing to respond to an
Extension Offer within the time period required by such Extension Offer shall be
deemed to have declined such Extension Offer.

 

72



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Tranche A Term
Loans, Tranche B Term Loans or Revolving Commitments (as applicable) of any or
all applicable tranches be tendered and (y) no tranche of Extended Term Loans
shall be in an amount of less than $100,000,000 (the “Minimum Tranche Amount”),
unless such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section (including, for the avoidance of doubt, payment of
any interest, fees or premium in respect of any Extended Term Loans and/or
Extended Revolving Commitments on the such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.11 and 2.18) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Commitments (or a portion thereof) and (B) with respect to any Extension of the
Revolving Commitments, the consent of the Issuing Bank, which consent shall not
be unreasonably withheld or delayed. All Extended Term Loans, Extended Revolving
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other applicable Obligations under this Agreement
and the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments or Term Loans so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section. Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest maturity date so that
such maturity date is extended to the then latest maturity date (or such later
date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section.

 

73



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each Loan Party (other than The Melodie
Corporation) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under each Loan
Document to which it is a party and to effect the Transactions and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party have been duly authorized by all necessary corporate or other
action and, if required, action by the holders of such Loan Party’s Equity
Interests. This Agreement has been duly executed and delivered by each of
Holdings and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of Holdings, the Borrower
or such Loan Party (as the case may be), enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate the Organizational
Documents of Holdings, the Borrower or any Restricted Subsidiary, (c) will not
violate any Requirement of Law applicable to Holdings, the Borrower or any
Subsidiary, (d) will not violate or result in a default under any indenture,
agreement or other instrument (including all Franchise Agreements) binding upon
Holdings, the Borrower or any Subsidiary or their respective assets, or give
rise to a right thereunder to require any payment to be made by Holdings, the
Borrower or any Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, and
(e) will not result in the creation or imposition of any Lien on any asset of
Holdings, the Borrower or any Restricted Subsidiary (except Liens created under
the Loan Documents), except, in the cases of clauses (c) and (d), for any such
violations or defaults that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders the consolidated
balance sheet of Holdings and consolidated statements of operations,
stockholders’ equity and cash flows as of and for each of the fiscal years ended
June 30, 2009, June 30, 2010 and December 31, 2011, reported on by KPMG LLP,
independent public accountants certified by its chief financial officer. Except
as otherwise expressly noted therein, such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of Holdings, the Borrower and the Restricted Subsidiaries as of such
dates and for such periods in accordance with GAAP consistently applied.

(b) The Borrower has heretofore furnished to the Lenders (i) the unaudited
consolidated balance sheets of Holdings and related statements of income,
stockholders’ equity and cash flows as of

 

74



--------------------------------------------------------------------------------

and for the fiscal quarter ended March 31, 2012, (ii) the unaudited consolidated
balance sheets of BKW and related statements of income, stockholders’ equity and
cash flows as of and for the fiscal quarter ended June 30, 2012 and (iii) with
respect to the consolidated financial statements provided pursuant to clause
(ii) above, consolidating information that explains in reasonable detail the
differences between the information related to BKW, on the one hand, and the
information relating to the Borrower and its Restricted Subsidiaries on a
standalone basis, on the other hand.

(c) Except as disclosed in the financial statements referred to above or the
notes thereto and except for the Disclosed Matters, after giving effect to the
Transactions, none of Holdings, the Borrower or the Subsidiaries has, as of the
Closing Date, any material contingent liabilities, unusual long-term commitments
or unrealized losses, in each case outside the ordinary course of business.

(d) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a material adverse effect on the business, operations or
financial condition of Holdings, the Borrower and the Restricted Subsidiaries,
taken as a whole, since December 31, 2011.

SECTION 3.05 Properties. (a) Each of the Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for defects in title that
do not materially interfere with its ability to conduct its business as
currently conducted or as proposed to be conducted.

(b) Each of the Borrower and the Restricted Subsidiaries owns, or is licensed or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property in the United States of America that is material
to and necessary to conduct its business as currently conducted in the United
States of America, and the use thereof by the Borrower and the Restricted
Subsidiaries does not infringe the intellectual property rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings or, to the knowledge of the Borrower, investigations, by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower or any Subsidiary, threatened against or affecting
Holdings, the Borrower or any Subsidiary (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that (x) on the Closing Date, involve any of
the Loan Documents or the Transactions or (y) on the date of any credit event
after the Closing Date, could affect the legality, validity or enforceability of
any of the Loan Documents.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Holdings, the Borrower nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the Closing Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws. (a) Each of Holdings, the Borrower and the
Restricted Subsidiaries is in compliance with its Organizational Documents and
(b) each of Holdings, the Borrower

 

75



--------------------------------------------------------------------------------

and the Subsidiaries is in compliance with all Requirements of Law applicable to
it or its property, except, in the case of clause (b) of this Section, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. None of Holdings, the Borrower or any
Restricted Subsidiary is required to register as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of Holdings, the Borrower and the Subsidiaries (a) has
timely filed or caused to be filed all Tax returns and reports required to have
been filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) has paid or caused to
be paid all Taxes required to have been paid by it, except to the extent that
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Disclosure. The reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party and made available
by current management to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or delivered thereunder (as modified
or supplemented by other information so furnished), when taken as a whole, do
not contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date made, provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time delivered and, if such projected financial
information was delivered (a) on or prior to the Closing Date or as of the
Closing Date (it being understood that such forecasts and projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, that no assurance can be given that forecasts or
projections will be realized, and that actual results may differ from
projections and such difference may be material).

SECTION 3.12 Subsidiaries. Holdings does not have any subsidiaries other than
the Borrower and the Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.

SECTION 3.13 Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, (a) as of the Closing Date, there
are no strikes or lockouts or any other material labor disputes against
Holdings, the Borrower or any Subsidiary pending or, to the knowledge of
Holdings, the Borrower or any Subsidiary, threatened, (b) there is no organizing
activity involving Holdings, the Borrower or any Subsidiary pending or, to the
knowledge of Holdings, the Borrower or any Subsidiary, threatened by any labor
union or group of employees, (c) there are no representation proceedings pending
or, to the knowledge of Holdings, the Borrower or any Subsidiary, threatened
with the National Mediation Board, and no labor organization or group of
employees of Holdings, the Borrower or any Subsidiary has made a pending demand
for recognition, (d) there are no material complaints or charges against
Holdings, the Borrower or any Subsidiary pending or, to the knowledge of
Holdings, the Borrower or any Subsidiary, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
Holdings, the Borrower or any Subsidiary of any individual and (e) the
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Holdings, the Borrower or any Subsidiary is bound.

 

76



--------------------------------------------------------------------------------

SECTION 3.14 Solvency. On the Closing Date after giving effect to the
Transactions, Holdings, the Borrower and the Subsidiaries on a consolidated
basis, are Solvent.

SECTION 3.15 Federal Reserve Regulations. (a) No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of buying or carrying Margin Stock (as defined under
Regulation U).

(b) No part of the proceeds of any Loan, and no Letter of Credit, will be used,
whether directly or indirectly for any purpose that entails a violation of the
provisions of the Regulations of the Board, including Regulation U or X.

SECTION 3.16 Use of Proceeds. The proceeds of the Term Loans made on the Closing
Date shall be used to finance a portion of the Transactions and the Transaction
Costs. The proceeds of the Revolving Loans shall be used to finance a portion of
the Transactions and the Transaction Costs and to finance the working capital
needs and general corporate purposes of the Borrower and its Subsidiaries.

SECTION 3.17 Regulation H. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968, unless flood insurance has been obtained thereafter and is in effect.

SECTION 3.18 Security Documents. (a) The Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. In
the case of the Pledged Equity described in the Collateral Agreement, when stock
certificates representing such Pledged Equity are delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement) (which delivery shall be made to the Administrative Agent to the
extent delivery is required by the Collateral Agreement), and in the case of the
other Collateral described in the Collateral Agreement, when financing
statements and other filings specified on Schedule 3.18(a) in appropriate form
are filed in the offices specified on Schedule 3.18(a), the Collateral Agreement
will constitute a fully perfected Lien on, and security interest in (to the
extent intended to be created thereby and to the extent such perfection is
governed by the laws of the United States, any state thereof or the District of
Columbia), all right, title and interest of the Loan Parties in such Collateral
and the proceeds thereof, as security for the Obligations, in each case prior
and superior in right to any other Person (except, in the case of Collateral
other than Pledged Equity, Liens permitted by this Agreement). In the case of
Collateral consisting of intellectual property described in the Collateral
Agreement, when filings are made as described above and in the United States
Patent and Trademark Office and the United States Copyright Office, the
Collateral Agreement will constitute a valid perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except Liens permitted by
this Agreement).

(b) When executed and delivered, each Foreign Pledge Agreement will be effective
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting

 

77



--------------------------------------------------------------------------------

creditors’ rights generally. In the case of Collateral described therein
constituting certificated securities, when such certificated securities are
delivered to the Administrative Agent (which delivery shall be made to the
Administrative Agent to the extent delivery is required by such Foreign Pledge
Agreement) and the other actions, if any, specified in such Foreign Pledge
Agreements are taken, such Foreign Pledge Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 6.02).

(c) Upon recording thereof in the appropriate recording office, each of the
Mortgages (if any) is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable Lien on the
mortgaged properties described therein and proceeds thereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.19 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or similar definition) of the Borrower under its Subordinated
Debt Documents (if any).

SECTION 3.20 Certain Documents. As of the Closing Date, the Borrower has
delivered to the Administrative Agent a complete and correct copy of the Senior
Note Documents, including any amendments, supplements or modifications with
respect to any of the foregoing as in effect on the Closing Date.

ARTICLE IV

CONDITIONS

SECTION 4.01 Conditions to Initial Extension of Credit. The agreement of each
Lender to have made the initial extension of credit requested to be made by it
on the Closing Date is subject to the satisfaction, prior or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Credit Agreement; Collateral Agreement; Foreign Pledge Agreements. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, Holdings, the Borrower and each Person
listed on Schedule 2.01, an executed Tranche A Addendum from each Lender with a
Tranche A Commitment and an executed Tranche B Addendum from each Lender with a
Tranche B Commitment, (ii) the Collateral Agreement, executed and delivered by
Holdings, the Borrower and each Subsidiary Loan Party and (iii) the Foreign
Pledge Agreements in respect of the Equity Interests in Burger King (Gibraltar)
Ltd. and Burgerking Limited, in each case executed and delivered by the
Administrative Agent, the Borrower and any Foreign Subsidiaries party thereto.

(b) Existing Credit Agreement. The Administrative Agent shall have received
reasonably satisfactory evidence that all existing indebtedness outstanding
under the Existing Credit Agreement shall have been (or shall be, substantially
simultaneously with the initial extension of credit hereunder) repaid and all
commitments thereunder shall have been (or shall be, substantially
simultaneously with the initial extension of credit hereunder) terminated and
all guarantees of any Person in respect of such indebtedness have been (or shall
be, substantially simultaneously with the initial extension of credit hereunder)
terminated.

 

78



--------------------------------------------------------------------------------

(c) Financial Statements. The Lenders shall have received (i) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries for the fiscal years
ended June 30, 2009, June 30, 2010 and December 31, 2011, (ii) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries as of and for the fiscal
quarter ended March 31, 2012, (iii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of BKW and its
Subsidiaries as of and for the fiscal quarter ended June 30, 2012 and (iv) with
respect to financial statements provided pursuant to clause (iii) above,
consolidating information that explains in reasonable detail the differences
between the information related to BKW, on the one hand, and the information
relating to the Borrower and its Restricted Subsidiaries on a standalone basis,
on the other hand.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Liens (i) permitted by Section 6.02 or (ii) discharged
(or for which effective provision for discharge has been made) on or prior to
the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(e) Fees. The Lenders, the Administrative Agent and the Joint Bookrunners shall
have received all fees required to be paid, and all expenses required to be paid
for which invoices have been presented prior to the Closing Date. All such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit F,
with appropriate insertions and attachments including the certificate of
incorporation or similar document of each Loan Party that is a corporation
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, (ii) a long form good standing certificate for each Loan Party
(other than The Melodie Corporation) from its jurisdiction of organization and
(iii) such “bring-down” good standing certificates dated the Closing Date or the
Business Day immediately preceding the Closing Date as the Administrative Agent
shall reasonably require.

(g) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Lisa Giles-Klein, associate general counsel of the
Borrower, substantially in the form of Exhibit B;

(ii) the legal opinion of Kirkland & Ellis LLP, special counsel to the Loan
Parties, substantially in the form of Exhibit B-2; and

(iii) the legal opinion of local counsel in each of Florida, Gibraltar, the
United Kingdom, Canada and Mexico, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

(h) Pledged Equity Interests; Stock Powers. The Administrative Agent shall have
received, except to the extent in the possession of the Administrative Agent,
the certificates representing the shares of Equity Interests pledged pursuant to
the Collateral Agreement, except to the extent such Equity Interests are
permitted to be uncertificated pursuant to applicable law or charter, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof.

 

79



--------------------------------------------------------------------------------

(i) Filings, Registrations and Recordings. The Administrative Agent shall have
received each Uniform Commercial Code financing statement required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed in order to create in favor of the Administrative Agent, for
the benefit of the Lenders, a perfected Lien on the Collateral described therein
in proper form for filing.

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the chief financial officer or chief executive officer
of Holdings or the Borrower substantially in the form of Exhibit G, certifying
the solvency of Holdings, the Borrower and the Subsidiaries, on a consolidated
basis, after giving effect to the Transactions contemplated hereby.

(k) USA Patriot Act. The Administrative Agent shall have received at least five
days prior to the Closing Date all documentation and other information as is
reasonably requested in writing by the Administrative Agent about the Borrower
and the Subsidiaries and required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, in each case on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as the case may be (other than with respect to any
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct, or true and
correct in all material respects, as the case may be, as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, no Default shall have occurred and be continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under any Loan Document shall have been
paid in full and all Letters of Credit shall have expired or been terminated
(or, with respect to outstanding Letters of Credit, shall have been fully cash
collateralized or backed by standby letters of credit reasonably acceptable to
the applicable Issuing Bank) and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

80



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent on behalf of each Lender:

(a) within 105 days after the end of each fiscal year of the Borrower, the
Borrower’s consolidated balance sheet and related consolidated statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, and related notes thereto, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit other than any “going concern” or like
qualification or exception with respect to the regularly scheduled maturity of
the Revolving Commitments) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or if any fiscal year contains less than four
quarters, each of the quarters other than the quarter ending on the date
corresponding to the end of such fiscal year), the Borrower’s consolidated
balance sheet and related consolidated statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods, if any, of (or, in the
case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) within five Business Days of delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer substantially
in the form of Exhibit E (the “Compliance Certificate”) (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations
(A) demonstrating compliance with the covenants contained in Sections 6.11 and
6.12 and (B) in the case of financial statements delivered under paragraph
(a) above, beginning with the financial statements for the first fiscal year of
the Borrower ending on or after December 31, 2013, of Excess Cash Flow;

(d) within five Business Days of delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default under
Section 6.11 or 6.12 and, if such knowledge has been obtained, describing such
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

(e) if, as a result of any change in GAAP or in the application thereof from
those in effect on the Closing Date, the financial statements delivered pursuant
to clause (a) or (b) above will differ in any material respect from the
financial statements that would have been delivered pursuant to such clauses had
no such change in GAAP or the application thereof been made, then, together with
the first delivery of financial statements pursuant to paragraph (a) or
(b) above following such change, a schedule prepared by a Financial Officer on
behalf of the Borrower or the relevant reporting entity reconciling such changes
to what the financial statements would have been without giving effect to such
change;

(f) together with each set of consolidated financial statements referred to in
Sections 5.01(a) and 5.01(b) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.

 

81



--------------------------------------------------------------------------------

(g) no later than 45 days after the commencement of each fiscal year of the
Borrower, a detailed quarterly consolidated budget for such fiscal year
(including a projected consolidated balance sheet and consolidated statements of
projected operations, income and cash flows as of the end of and for each fiscal
quarter of such fiscal year and setting forth the assumptions used for purposes
of preparing such budget);

(h) promptly after the same become publicly available, copies of all annual,
regular, special and periodic reports, proxy statements and registration
statements (other than exhibits thereto and any registration statements on Form
S-8 or its equivalent) filed by Holdings, the Borrower or any Subsidiary with
the SEC or with any national securities exchange or, after an IPO, distributed
by Holdings or the Borrower to the holders of its Equity Interests generally, as
the case may be;

(i) upon the request of the Administrative Agent, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that Borrower or any ERISA
Affiliate or Subsidiary may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any of its ERISA Affiliates or Subsidiaries
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plan, then, upon reasonable written request of
the Administrative Agent, the Borrower and/or its ERISA Affiliates or
Subsidiaries shall promptly make a request for such documents or notices from
such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof; and

(j) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section may be satisfied with respect to financial information of the Borrower
by furnishing (A) the applicable financial statements of any direct or indirect
parent of the Borrower that holds all of the Equity Interests of the Borrower or
(B) the Borrower’s (or any direct or indirect parent thereof), as applicable,
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of the Borrower, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to the Borrower (or such parent), on the one
hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 5.01(a), such materials are reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit other than any “going concern” or like qualification or
exception with respect to the regularly scheduled maturity of the Revolving
Commitments) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

Documents required to be delivered pursuant to Section 5.01(a) and
Section 5.01(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the (A) Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet and (B) the Borrower gives a notice to the Administrative Agent of such
posting or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant

 

82



--------------------------------------------------------------------------------

website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that upon written request by the Administrative
Agent, the Parent Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent.
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender through the Administrative
Agent) prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of
Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Affiliate thereof that could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$20,000,000; and

(d) any other development (including notice of any Environmental Liability) that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s corporate name, (ii) in the jurisdiction of incorporation or
organization of any Loan Party or (iii) in any Loan Party’s organizational
identification number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made or will
be made substantially contemporaneously with such change under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.

(b) At the time of delivery of financial statements pursuant to Section 5.01(a),
the Borrower shall deliver to the Administrative Agent a certificate executed by
a Financial Officer or chief legal officer of the Borrower (i) setting forth the
information required pursuant to Sections 1 and 4 of the Perfection Certificate
or confirming that there has been no change in such information since the date
of the Perfection Certificate delivered on the Closing Date or the date of the
most recent certificate delivered pursuant to this Section and (ii) certifying
that all Uniform Commercial Code financing statements containing a description
of the Collateral have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above to the extent necessary to protect and perfect the security interests
under the Collateral Agreement for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).

 

83



--------------------------------------------------------------------------------

SECTION 5.04 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, if and to the extent the Borrower shall
reasonably deem appropriate under the circumstances in its reasonable business
judgment, do or cause to be done all things reasonably necessary to obtain,
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises, and the patents,
copyrights, trademarks and trade names owned by the Borrower and the Restricted
Subsidiaries in the United States of America, that, in each case, is necessary
for the conduct of its business taken as a whole, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

SECTION 5.05 Payment of Taxes. The Borrower will, and will cause each Restricted
Subsidiary to, pay its Tax liabilities, before the same shall become delinquent
or in default, except where the validity or amount thereof is being contested in
good faith by appropriate proceedings or other appropriate actions and the
failure to make payment pending such contest or action could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, keep and maintain all property in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, (a) insurance in such amounts (with no greater risk retention and
giving effect to self-insurance) and against such risks as is (i) customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) considered
adequate by Holdings and the Borrower and (b) all insurance as may be required
by law. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

SECTION 5.08 Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested, provided that visits by the Lenders shall be coordinated with the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, shall not occur more than twice in any fiscal year of the Borrower.

SECTION 5.09 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all material Requirements of Law with
respect to it or its property, except when the failure to do so, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.10 Environmental Laws. The Borrower will, and will cause each
Subsidiary Loan Party to comply in all material respects with all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws. This clause shall be deemed
not breached by a noncompliance with the foregoing if such noncompliance in the
aggregate with any other noncompliance with any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

SECTION 5.11 Additional Subsidiaries. If (a) any additional Restricted
Subsidiary that is required to become a Subsidiary Loan Party hereunder and/or
the Equity Interests of which are required to be pledged pursuant to the
Collateral and Guarantee Requirement is formed or acquired after the Closing
Date, (b) any Unrestricted Subsidiary is converted into a Restricted Subsidiary
after the Closing Date or (c) as of the end of any fiscal quarter of the
Borrower, any Restricted Subsidiary that was a De Minimis Foreign Subsidiary no
longer constitutes a De Minimis Foreign Subsidiary then, in each case, the
Borrower will, promptly after (i) in the case of clause (a) or (b) above, the
date such Subsidiary is formed or acquired or converted or (ii) in the case of
clause (c) above, the date on which financial statements are required to be
delivered pursuant to Section 5.01(a) or (b) with respect to such fiscal
quarter, notify the Administrative Agent thereof and, promptly after such
Subsidiary is formed or acquired or converted, in the case of Domestic
Subsidiaries, and within 60 calendar days after such Subsidiary is formed or
acquired or converted (or, in the case of clause (c) above, within 60 calendar
days after the end of such fiscal quarter), in the case of Foreign Subsidiaries,
cause the Collateral and Guarantee Requirement to be satisfied unless otherwise
agreed by the Administrative Agent in its reasonable judgment (x) with respect
to such Subsidiary if such Subsidiary is required to become a Subsidiary Loan
Party and (y) with respect to any Equity Interest in such Subsidiary owned by or
on behalf of any Loan Party to the extent required to be pledged pursuant to the
Collateral and Guarantee Requirement.

SECTION 5.12 Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including and subject to the particular requirements of the Collateral
Agreement, the filing and recording of financing statements and other
documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, to cause
the Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties. The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b) If any fee interest in any real property having a value (together with
improvements thereof) of at least $10,000,000 is acquired by any Loan Party
after the Closing Date (other than any such real property subject to a Lien
expressly permitted by Section 6.02(v)), promptly (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, (x) provide the Lenders with title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) use commercially
reasonable efforts to obtain consents or estoppels reasonably deemed necessary
or advisable by the Administrative Agent in connection with such Mortgage, each
of the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (iii) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

SECTION 5.13 Designation of Subsidiaries. The board of directors of the Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower and the Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in Sections
6.11 and 6.12, recomputed as of the last day of the most-recently

 

85



--------------------------------------------------------------------------------

ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance) and (iii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Senior Notes (or any Permitted Refinancing thereof) or any
Subordinated Debt, as applicable. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the net book value of the
Borrower’s (as applicable) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

SECTION 5.14 Additional Guarantors. If any Person that is not a Loan Party
hereunder provides a Guarantee in respect of the Senior Notes, then the Borrower
will, on the date such Person Guarantees the Senior Notes, cause such Person to
enter into a Guarantee of the Loan Document Obligations in form and substance
reasonably satisfactory to the Administrative Agent (each, an “Additional
Guarantee”); provided that such Person shall be released from its Additional
Guarantee and shall no longer be an Additional Guarantor hereunder upon such
Person being released from its Guarantee in respect of the Senior Notes.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable (other
than contingent amounts not yet due) under any Loan Document have been paid in
full and all Letters of Credit have expired or been terminated (or, with respect
to outstanding Letters of Credit, shall have been fully cash collateralized or
backed by standby letters of credit reasonably acceptable to the applicable
Issuing Bank) and all LC Disbursements shall have been reimbursed, the Borrower
(and with regard to Section 6.13 only, Holdings) covenants and agrees with the
Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

(ii) Indebtedness existing on the Closing Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness, provided
that such extending, renewal or replacement Indebtedness (A) shall not be
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or replaced, (B) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest fees and
redemption premium payable by the terms of such Indebtedness thereon), (C) shall
not have any earlier maturity date or shorter weighted average life than the
Indebtedness being extended, renewed or replaced and (D) shall be subordinated
to the Obligations on the same terms, if any, as the Indebtedness being
extended, renewed or replaced;

(iii) Indebtedness of the Borrower to any Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Subsidiary, provided (A) that
Indebtedness of any Restricted Subsidiary that is not a Loan Party to the
Borrower or any Subsidiary Loan Party shall be subject to Section 6.04 and
(B) Indebtedness of the Borrower to any Restricted Subsidiary that is not a
Subsidiary Loan Party and Indebtedness of any Subsidiary Loan Party to any
Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

 

86



--------------------------------------------------------------------------------

(iv) Guarantees by the Borrower of Indebtedness of Holdings or any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of Holdings, the
Borrower or any other Restricted Subsidiary, provided that (A) the Indebtedness
so Guaranteed is permitted by this Section (other than clause (a)(ii) or
(a)(vi)), (B) Guarantees by the Borrower or any Subsidiary Loan Party of
Indebtedness of any Restricted Subsidiary that is not a Loan Party shall be
subject to Section 6.04, (C) Guarantees permitted under this clause (iv) shall
be subordinated to the Obligations of the applicable Restricted Subsidiary to
the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations and (D) no Subordinated Debt shall be Guaranteed
by any Restricted Subsidiary unless such Restricted Subsidiary is a Loan Party
that has Guaranteed the Obligations pursuant to the Collateral Agreement;

(v) (A) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed by the
Borrower or any Restricted Subsidiary in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, provided that such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(B) extensions, renewals and replacements of any such Indebtedness so long as
the principal amount of any such extensions, renewals or replacements does not
exceed the principal amount of the Indebtedness being extended, renewed or
replaced (plus any accrued but unpaid interest, fees and premiums payable by the
terms of such Indebtedness thereon) and (C) Capital Lease Obligations incurred
by the Borrower or any Restricted Subsidiary in respect of any Permitted Sale
and Leaseback Transaction, provided that the aggregate principal amount of
Indebtedness permitted by sub-clauses (A) and (B) of this clause (v) shall not
exceed $150,000,000 at any time outstanding;

(vi) Indebtedness of any Person (A) that becomes a Restricted Subsidiary or
merges with or into a Restricted Subsidiary or the Borrower after the Closing
Date or (B) all or substantially all the assets of which are acquired by the
Borrower or any Restricted Subsidiary pursuant to a transaction in which
Indebtedness is assumed by the Borrower or any Restricted Subsidiary, in each
case after the Closing Date, provided that such Indebtedness exists at the time
such Person becomes a Restricted Subsidiary or merges with or into a Restricted
Subsidiary or the Borrower or at the time of such asset acquisition, and is not
created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary or merging with or into a Restricted Subsidiary or the
Borrower or at the time of such asset acquisition, and extensions, renewals and
replacements of any such Indebtedness so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the Indebtedness being extended, renewed or replaced (plus any accrued but
unpaid interest and redemption premium payable by the terms of such Indebtedness
thereon), provided that the aggregate principal amount of Indebtedness permitted
by this clause (vi) shall not exceed $175,000,000 at any time outstanding;

(vii) Indebtedness in respect of netting services, overdraft protection or in
connection with deposit accounts and securities accounts, in each case incurred
in the ordinary course of business;

(viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

87



--------------------------------------------------------------------------------

(ix) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness for borrowed money), in each case provided in the ordinary course
of business;

(x) Indebtedness in respect of Swap Agreements permitted by Section 6.06;

(xi) (A) Subordinated Debt that is issued for cash payable on the date of
issuance thereof or as consideration for a Permitted Acquisition, provided that
(1) if such Subordinated Debt is issued for cash, the Net Proceeds of such
Subordinated Debt are used, promptly after such Net Proceeds are received by the
Borrower, (x) to consummate one or more Permitted Acquisitions, or (y) to prepay
Terms Loans pursuant to Section 2.11(c), (2) no Default has occurred and is
continuing or would result therefrom and (3) the Borrower is in compliance on a
Pro Forma Basis after giving effect to the incurrence of such Subordinated Debt
with the covenants contained in Sections 6.11 and 6.12 recomputed as of the last
day of the most-recently ended Test Period prior to the issuance of such
Subordinated Debt for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) and, in the case of any issuance of Subordinated Debt in
an aggregate principal amount in excess of $15,000,000, has delivered to the
Administrative Agent a certificate of a Financial Officer to such effect,
together with all relevant financial information reasonably requested by the
Administrative Agent, including reasonably detailed calculations demonstrating
compliance with clause (3) above and (B) Subordinated Refinancing Indebtedness
in respect of Subordinated Debt issued pursuant to clause (A) above or this
clause (B);

(xii) Guarantees of, or the assumption of, Indebtedness of Franchisees,
suppliers, distributors or licensees of the Borrower and the Restricted
Subsidiaries, in each case to the extent permitted pursuant to Section 6.04(o);

(xiii) Indebtedness secured by Liens pursuant to Section 6.02(xiii) in an
aggregate principal amount not exceeding $50,000,000 at any time outstanding;

(xiv) Indebtedness of Holdings or the Borrower not exceeding $20,000,000 at any
time outstanding, evidenced by promissory notes issued to former or current
management, directors, Franchisees or employees of Holdings, the Borrower or any
of the Restricted Subsidiaries in lieu of any cash payment permitted to be made
under Section 6.07(a)(iii), provided that all such Indebtedness shall be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations on terms that are reasonably satisfactory to the Administrative
Agent;

(xv) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
exceeding $20,000,000 at any time outstanding;

(xvi) the Senior Notes and any Guarantee by Holdings or a Subsidiary Loan Party
of the obligations under the Senior Notes and any Permitted Refinancing thereof;

(xvii) other Indebtedness in an aggregate principal amount not exceeding
$30,000,000 at any time outstanding; and

(xviii) Indebtedness incurred by the Borrower to the extent that 100% of the Net
Proceeds therefrom are, immediately after the receipt thereof, applied solely to
the prepayment of Term Loans in accordance with Section 2.11(c); provided that
(A) such Indebtedness does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) or mandatory redemption or
redemption at the option of the holders thereof (except for redemptions in
respect of asset sales and changes in control on terms that are market terms on
the date of issuance) prior to the date that is 180

 

88



--------------------------------------------------------------------------------

days after the Latest Maturity Date in effect as of the date of incurrence of
such Indebtedness, (B) no Restricted Subsidiary is a borrower or guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is a Subsidiary
Loan Party which shall have previously or substantially concurrently Guaranteed
the Obligations, (C) such Indebtedness contains market terms on the date of
issuance, provided that if such Indebtedness contains any financial maintenance
covenants, such covenants shall not be tighter than those contained in this
Agreement, (D) if any Term Loans remain outstanding after giving effect to the
prepayment required hereunder, the aggregate principal amount of such
outstanding Term Loans shall not be less than $250,000,000 and (E) the Borrower
is in compliance on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness with the covenants contained in Sections 6.11 and 6.12
recomputed as of the last day of the most recently-ended Test Period prior to
the incurrence of such Indebtedness for which financial statements have been
delivered pursuant to Sections 5.01(a) or (b), and the Borrower has delivered to
the Administrative Agent a certificate of a Financial Officer, together with all
relevant financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with clauses
(A), (B), (C), (D) and (E).

SECTION 6.02 Liens. The Borrower will not, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Encumbrances;

(iii) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Closing Date and set forth in Schedule 6.02, provided
that (A) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (B) such Lien shall secure only those
obligations that it secures on the Closing Date and extensions, renewals and
replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest, fees and premiums payable by the terms of such obligations thereon);

(iv) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset any Person that becomes a Restricted Subsidiary or merges with or into a
Restricted Subsidiary or the Borrower after the Closing Date prior to the time
such Person becomes a Restricted Subsidiary or such merger, provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary or merging with or
into a Restricted Subsidiary or the Borrower, as the case may be, (B) such Lien
shall not apply to any other property or asset of the Borrower or any Restricted
Subsidiary and (C) such Lien shall secure only those obligations that it secures
on the date of such acquisition or the date such Person becomes a Restricted
Subsidiary or merges with or into a Restricted Subsidiary or the Borrower, as
the case may be, and extensions, renewals and replacements thereof so long as
the principal amount of such extensions, renewals and replacements does not
exceed the principal amount of the obligations being extended, renewed or
replaced (plus any accrued but unpaid interest, fees and premiums payable by the
terms of such obligations thereon);

(v) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Restricted Subsidiary, provided that (A) such
Liens secure Indebtedness incurred or assumed to finance such acquisition,
construction or improvement and are permitted by clause (v)(A) of Section 6.01
or to extend, renew or replace such Indebtedness and are permitted by clause
(v)(B) of Section 6.01, (B) such Liens and the Indebtedness secured thereby are
incurred or assumed prior to or within 180 days after such

 

89



--------------------------------------------------------------------------------

acquisition or the completion of such construction or improvement (provided that
this clause (B) shall not apply to any Indebtedness permitted by clause (v)(B)
of Section 6.01 or any Lien securing such Indebtedness), (C) the Indebtedness
secured thereby does not exceed the lesser of the cost of acquiring,
constructing or improving such fixed or capital asset or, in the case of
Indebtedness permitted by clause (v)(A) of Section 6.01, its fair market value
at the time such security interest attaches, and in any event, the aggregate
principal amount of such Indebtedness does not exceed $125,000,000 at any time
outstanding and (D) such Liens shall not apply to any other property or assets
of the Borrower or any Subsidiary;

(vi) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(vii) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement;

(viii) Liens that are rights of setoff relating to deposit accounts in favor of
banks and other depositary institutions arising in the ordinary course of
business;

(ix) Liens granted by a Restricted Subsidiary that is not a Loan Party in favor
of the Borrower or another Loan Party in respect of Indebtedness or other
obligations owed by such Subsidiary to such Loan Party;

(x) Liens granted in connection with any Permitted Sale and Leaseback
Transaction;

(xi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xii) Liens on not more than $5,000,000 of cash and cash equivalents securing
Swap Agreements that (A) are permitted by Section 6.06 and (B) hedge or mitigate
risks as a result of currency fluctuations;

(xiii) Liens on assets, other than Equity Interests, receivables, inventory and
intellectual property, securing Indebtedness outstanding pursuant to
Section 6.01(xiii);

(xiv) Liens on the assets of a Foreign Subsidiary that secure Indebtedness of
such Foreign Subsidiary that is incurred pursuant to Section 6.01(xv);

(xv) (A) pledges or deposits made in the ordinary course of business securing
liability to insurance carriers under insurance or self-insurance arrangements
and (B) Liens securing cash collateral that are (x) provided to insurance
carriers or (y) for letters of credit issued in favor of insurance carriers, in
each case in the ordinary course of business; provided that the aggregate amount
of cash collateral pursuant to clauses (x) and (y) in the aggregate shall not
exceed $20,000,000;

(xvi) Liens on the Equity Interests of joint ventures securing financing
arrangements for the benefit of the applicable joint venture that are not
otherwise prohibited under this Agreement;

(xvii) Liens not otherwise permitted by this Section to the extent that neither
(A) the aggregate outstanding principal amount of the obligations secured
thereby nor (B) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds $50,000,000 at any time
outstanding; and

 

90



--------------------------------------------------------------------------------

(xviii) Liens securing Indebtedness permitted pursuant to Section 6.01(xviii);
provided that such Liens may be either a first priority Lien on the Collateral
that is pari passu with the Lien securing the Obligations or a Lien ranking
junior to the Lien on the Collateral securing the Obligations (but may not be
secured by any other assets that are not Collateral) and, in any such case, the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent.

SECTION 6.03 Fundamental Changes. (a) The Borrower will not, nor will it permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge into
any Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party, (iii) any Restricted Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (iv) any Restricted Subsidiary may merge into
another Person in connection with the disposition of such Restricted Subsidiary
if such disposition is permitted pursuant to Section 6.05, provided that any
such merger involving a Person that is not a wholly owned Restricted Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Sections 6.04, 6.05 and 6.06.

(b) The Borrower will not, and the Borrower will not permit any Restricted
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and the Restricted Subsidiaries
on the Closing Date and businesses reasonably related, complementary or
ancillary thereto.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Restricted Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Restricted Subsidiary prior to such merger) any Equity Interests in
or evidences of Indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any Indebtedness of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (any such purchase, holding,
acquisition, loan, advance, Guarantee, investment or interest, an “Investment”),
except:

(a) Permitted Investments;

(b) Permitted Acquisitions;

(c) Investments existing on the Closing Date and set forth on Schedule 6.04 and
any modification, replacement, renewal, reinvestment or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 6.04(c) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 6.04;

(d) Investments (other than loans, advances and Guarantees, which are covered by
paragraphs (e) and (f) below) by the Borrower and the Restricted Subsidiaries in
Equity Interests of Restricted Subsidiaries, provided that the aggregate amount
of Investments made pursuant to this paragraph (d) by Loan Parties in Restricted
Subsidiaries that are not Loan Parties, together with

 

91



--------------------------------------------------------------------------------

intercompany loans made under the proviso to paragraph (e) of this Section and
Guarantees given under the proviso to paragraph (f) of this Section, shall not
exceed $300,000,000 in the aggregate (in each case determined at the time made
and without regard to any subsequent write-downs or write-offs and net of all
returns of capital in respect of such Investment and excluding any Investments
received in respect of, or consisting of, the transfer or contribution of Equity
Interests in any Foreign Subsidiary to any other Foreign Subsidiary), provided
that the conversion or capitalization of any loan or advance into Equity
Interests shall not constitute a new Investment so long as such loan or advance
was permitted pursuant to paragraph (e) below at the time of its incurrence or
was outstanding on the Closing Date and is set forth on Schedule 6.04;

(e) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary,
provided that the amount of such loans and advances made pursuant to this
paragraph (e) by Loan Parties to Restricted Subsidiaries that are not Loan
Parties, together with Investments made under clause (ii) of the proviso to
paragraph (d) of this Section and Guarantees given under the proviso to
paragraph (f) of this Section, shall not exceed $300,000,000 in the aggregate
(in each case determined at the time made and without regard to any subsequent
write-downs or write-offs and net of all returns of principal in respect of such
loans or advances and excluding any Investments consisting of intercompany notes
received in connection with the transfer or contribution of Equity Interests in
any Foreign Subsidiary to any other Foreign Subsidiary);

(f) Guarantees of Indebtedness of the Borrower or any Restricted Subsidiary that
are permitted by Section 6.01, provided that the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties that is
Guaranteed by any Loan Party (together with Investments made under the proviso
to paragraph (d) of this Section and intercompany loans made under the proviso
to paragraph (e) of this Section) shall not exceed $300,000,000 in the aggregate
(in each case determined at the time the Guarantee is given (with any subsequent
increases in the amount of Indebtedness that is Guaranteed being deemed an
additional Guarantee) without regard to any subsequent write-downs or write-offs
and net of all returns of principal in respect of such Guarantee);

(g) loans or advances to employees of Holdings (or any direct or indirect parent
thereof), the Borrower or any Restricted Subsidiary made in the ordinary course
of business of Holdings, the Borrower or any Restricted Subsidiary not exceeding
$10,000,000 in the aggregate outstanding at any time (determined without regard
to any write-downs or write-offs of such loans or advances);

(h) payroll, travel, relocation and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses of
Holdings, the Borrower or any Restricted Subsidiary for accounting purposes and
that are made in the ordinary course of business;

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts or other obligations and disputes with,
customers, suppliers and Franchisees, in each case in the ordinary course of
business;

(j) Investments in the form of Swap Agreements permitted by Section 6.06;

(k) (i) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Borrower or any
Restricted Subsidiary (including in connection with a Permitted Acquisition) so
long as such Investments were not made in contemplation of such Person becoming
a Restricted Subsidiary or of such consolidation or merger; and (ii) any
modification, replacement, renewal, reinvestment or extension thereof; provided
that the amount of any Investment permitted pursuant to this Section 6.04(k) is
not increased from the amount of such Investment on the date such Person becomes
a Restricted Subsidiary except pursuant to the terms of such Investment as of
such date or as otherwise permitted by this Section 6.04.

 

92



--------------------------------------------------------------------------------

(l) Investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

(m) Investments received in connection with the disposition or license of any
asset permitted by Section 6.05;

(n) receivables or other trade payables owing to the Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms, provided that such
trade terms may include such concessionary trade terms, as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;

(o) Investments consisting of (i) Guarantees of or the assumption of
Indebtedness (to the extent permitted by Section 6.01) of, or (ii) loans made
to, or the acquisition of loans made to or Equity Interests in, Franchisees,
suppliers, distributors or licensees of the Borrower and the Restricted
Subsidiaries in an aggregate amount not exceeding $300,000,000 in the aggregate
(in each case determined at the time made and without regard to any subsequent
write-downs or write-offs and net of returns of capital or principal in respect
of such Investments);

(p) Investments the consideration for which consists solely of shares of
Qualified Equity Interests or which are made from the proceeds of a sale of
Qualified Equity Interests (other than any Cure Amount) within 365 days after
the date of such sale of Qualified Equity Interests;

(q) Investments as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, in an amount not
exceeding the Available Amount, provided that (x) at the time of any such
Investment, no Default shall have occurred and be continuing or would result
therefrom, (y) at the time of such Investment and after giving effect thereto
and to any borrowing in connection therewith, the Borrower complies, on a Pro
Forma Basis, with the covenants set out in Sections 6.11 and 6.12 recomputed as
of the last day of the most-recently ended fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) and (z) in the case of any such Investment in an amount in excess of
$15,000,000, the Borrower has delivered to the Administrative Agent a
certificate of a Financial Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating the
calculation of the Available Amount;

(r) other Investments by the Borrower or any Restricted Subsidiary in an
aggregate amount, as valued at cost at the time each such Investment is made and
including all related commitments for future Investments, not exceeding
$25,000,000 in the aggregate for all such Investments made or committed to be
made from and after the Closing Date plus an amount equal to any returns of
capital or sale proceeds actually received in cash in respect of any such
Investments (which amount shall not exceed the amount of such Investment valued
at cost at the time such Investment was made);

(s) Investments consisting of (i) Indebtedness, (ii) Liens, (iii) fundamental
changes, (iv) sales, transfers, leases or other dispositions of assets and
(v) Restricted Payments permitted under Section 6.01, Section 6.02,
Section 6.03, Section 6.05 and Section 6.07, respectively;

(t) contributions to a “rabbi” trust within the meaning of Revenue Procedure
92-64 or other grantor trust subject to the claims of creditors in the case of a
bankruptcy of the Borrower; and

 

93



--------------------------------------------------------------------------------

(u) loans or advances to officers, directors and employees of Holdings (or any
direct or indirect parent thereof), the Borrower or any Restricted Subsidiary in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof); provided, that, the amount of such loans and
advances shall be contributed to Holdings in cash as common equity.

SECTION 6.05 Asset Sales. The Borrower will not, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Holdings or the
Borrower permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than issuing directors’ qualifying
shares, issuing shares required by applicable law to be issued to nationals or
citizens and issuing Equity Interests to the Borrower or another Subsidiary),
except:

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used,
obsolete or surplus equipment and (iii) Permitted Investments, in each case in
the ordinary course of business;

(b) sales, transfers, leases and other dispositions to the Borrower or a
Restricted Subsidiary, provided that any such sales, transfers, leases or other
dispositions from the Borrower or a Restricted Subsidiary that is a Loan Party
to a Restricted Subsidiary that is not a Loan Party shall be made (i) in
compliance with Section 6.08(a)(i) or (ii) to the extent not made in compliance
with Section 6.08(a)(i), shall be treated as an Investment in such Restricted
Subsidiary and shall be permitted only to the extent permitted pursuant to
Section 6.04;

(c) sales, transfers and other dispositions of accounts receivable or other
rights to payment in connection with the compromise, settlement or collection
thereof in the ordinary course of business;

(d) sales, transfers, leases and other dispositions of property to the extent
that such property constitutes an Investment permitted by Section 6.04 (other
than clause (s) thereof) or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary are sold in accordance with this Section 6.05);

(e) Permitted Sale and Leaseback Transactions;

(f) leases or subleases entered into in the ordinary course of business,
including any increase in the frequency or amount of ordinary course leasing as
compared to the Closing Date, to the extent that they do not materially
interfere with the business of Holdings, the Borrower or any Restricted
Subsidiary;

(g) (i) licenses or sublicenses of intellectual property (A) in the ordinary
course of business or (B) to any Restricted Subsidiary, and licenses,
sublicenses or contributions of non-U.S. goodwill and non-U.S. going-concern
value to any Restricted Subsidiary, and/or (ii) any abandonment, failure to
maintain, non-renewal or other disposition of any intellectual property in the
ordinary course of business;

(h) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(i) Restricted Payments, to the extent permitted pursuant to Section 6.07;

(j) sales, transfers and other dispositions of assets resulting in aggregate Net
Proceeds not exceeding $1,000,000 in the case of any single transaction or
series of related transactions;

 

94



--------------------------------------------------------------------------------

(k) sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other clause of
this Section, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (k) shall not
exceed during any fiscal year of the Borrower 25.0% of Total Assets of Holdings
as of the end of the fiscal year of the Borrower most-recently ended prior to
such fiscal year;

(l) sales, transfers, leases or other dispositions of restaurants and related
assets (other than real property) to Franchisees or Restricted Subsidiaries that
within 180 days become Franchisees, including through the sale of Equity
Interests of Persons owning such assets;

(m) the exchange by the Borrower or any of its Restricted Subsidiaries of any of
its restaurant properties and related assets for any current or planned
restaurant property and related assets of any third Person (any such exchange,
an “Asset Swap”); provided, that, (i) the fair market value of the property
being received by the Borrower or any of its Restricted Subsidiaries in
connection with any Asset Swap shall be substantially equivalent to, or greater
than, the fair market value of the property being exchanged by the Borrower or
any of its Restricted Subsidiaries (except to the extent of any other exception
available under this Section 6.05), (ii) after giving effect to any such Asset
Swap, the Borrower is in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.11 and 6.12, recomputed as of the last day of the
most-recently ended fiscal quarter of the Borrower prior to such Asset Swap for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), (iii) no Default shall have occurred and be continuing at the time of or
after giving effect to any such Asset Swap and (iv) the Borrower or the relevant
Restricted Subsidiary shall take all steps reasonably requested by the
Administrative Agent to provide the Administrative Agent on behalf of the
Lenders with a fully perfected Lien on or security interest in the property
being received by the Borrower or any of its Restricted Subsidiaries in
connection with any such Asset Swap to the same extent as the Lien or security
interest, if any, which the Administrative Agent had in the property being
exchanged by the Borrower or any of its Restricted Subsidiaries and to the
extent required by the Loan Documents; and

(n) sales, transfers, leases or other dispositions of real property;

provided that:

(A) all sales, transfers, leases and other dispositions permitted hereby (other
than those permitted by clause (a)(i) or (a)(ii), clause (b), clause (c), clause
(d), clause (f) (unless the lessee is a Person that is not a Franchisee), clause
(g), clause (h) or clause (i)) shall be made for fair value, and

(B) all sales, transfers, leases and other dispositions permitted hereby (other
than (1) those permitted by clause (a)(i) or (a)(ii), clause (b), clause (c),
clause (d), clause (f) (unless the lessee is a Person that is not a Franchisee),
clause (g), clause (h), clause (i), clause (j), clause (l) or clause (m) and
(2) at any time the Senior Secured Leverage Ratio is not greater than 4.25 to
1.00 computed on a Pro Forma Basis as of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), those permitted by clause (k) or clause (n)) shall be made for
consideration at least 75% of which consists of cash or Permitted Investments
payable at the time of such sale, transfer or other disposition or, in the case
of a disposition to a Franchisee, notes payable in cash within 365 days from the
date of such disposition (excluding, for the purposes of such calculation, any
assumption of liabilities of the Borrower or any Restricted Subsidiary by the
transferee thereof); provided that for purposes of this clause (B) (x) any
securities or other obligations received by the Borrower or the Restricted
Subsidiary from such transferee that are converted by the Borrower or such
Restricted Subsidiary

 

95



--------------------------------------------------------------------------------

into cash or Permitted Investments (to the extent of the cash or Permitted
Investments received) within 180 days following the closing of such sale,
transfer, lease or other disposition, and (y) any Designated Non-Cash
Consideration received by the Borrower or the Restricted Subsidiary in such
sale, transfer, lease or other disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (y) that is at that time outstanding, not to exceed the
lesser of 1% of Total Assets at the time of the receipt of such Designated
Non-Cash Consideration and $35,000,000 (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall, in each case of
clauses (x) and (y), be deemed to be cash.

SECTION 6.06 Swap Agreements. The Borrower will not, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement for speculative
purposes, except (a) Swap Agreements entered into to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual or anticipated exposure (other
than those in respect of shares of capital stock or other equity ownership
interests of the Borrower or any Subsidiary), (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary and (c) Swap Agreements entered into to hedge commodities,
currencies, general economic conditions, raw materials prices, revenue streams
or business performance.

SECTION 6.07 Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any Restricted Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:

(i) the Restricted Subsidiaries may declare and pay dividends or make other
distributions ratably with respect to their Equity Interests;

(ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests;

(iii) the Borrower may make Restricted Payments, not exceeding, taken together
with the aggregate principal amount of all Indebtedness incurred under
Section 6.01(xiv) during such fiscal year, $20,000,000 during any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans
approved by Holdings’, any direct or indirect parent’s of Holdings or the
Borrower’s board of directors for former or current management, directors,
Franchisees or employees of Holdings, any direct or indirect parent of Holdings,
the Borrower or any of the Restricted Subsidiaries;

(iv) the Borrower may make Restricted Payments to Holdings at such times and in
such amounts (A) not exceeding $5,000,000 during any fiscal year, as shall be
necessary to permit Holdings or any direct or indirect parent of Holdings to
discharge its general corporate and overhead (including franchise taxes and
directors fees and, following the completion of an IPO, costs and expenses
necessary for or incidental to Holdings’s or any direct or indirect parent of
Holdings continued existence as a public company) expenses incurred in the
ordinary course and other permitted liabilities, (B) as shall be necessary to
pay the Tax liabilities of Holdings or any direct or indirect parent of Holdings
directly attributable to (or arising as a result of) the operations of the
Borrower and the Subsidiaries and (C) to the extent of amounts paid by
Unrestricted Subsidiaries to the Borrower or any Restricted Subsidiary, as shall
be necessary to pay the Tax liabilities of or allocable to Unrestricted
Subsidiaries, provided, however, that (1) the amount of Restricted Payments
pursuant to clause (B) of this clause (iv) shall not exceed the amount that the
Borrower and the Restricted Subsidiaries would be required to pay in respect of
Federal, State and local taxes were the Borrower and the Restricted Subsidiaries
to pay such taxes as stand-alone

 

96



--------------------------------------------------------------------------------

taxpayers and (2) all Restricted Payments made to Holdings pursuant to this
clause (iv) are used by Holdings or any direct or indirect parent of Holdings
for the purposes specified herein within five Business Days after Holdings’s or
such parent’s receipt thereof;

(v) the Borrower may make Restricted Payments to the extent necessary to permit
Holdings or any direct or indirect parent of Holdings to make payments of or on
account of (A) management, consulting, investment banking and advisory fees and
(B) reimbursement of out-of-pocket costs and expenses incurred in connection
with management, consulting, investment banking and advisory services, in each
case to the Sponsors or Sponsor Affiliates to the extent permitted by
Section 6.08, provided that no Default shall have occurred and be continuing or
would result therefrom;

(vi) the Borrower may declare and pay dividends and distributions to Holdings up
to an amount not to exceed the Available Amount, provided that (x) at the time
of any such dividend, distribution, repurchase, redemption or retirement, no
Default shall have occurred and be continuing or would result therefrom, (y) at
the time of such dividend, distribution, repurchase, redemption or retirement
and after giving effect thereto and to any borrowing in connection therewith,
the Borrower complies, on a Pro Forma Basis, with the covenants set out in
Sections 6.11 and 6.12 recomputed as of the last day of the most-recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and (z) in the case of any such
Restricted Payment in an amount in excess of $15,000,000, the Borrower has
delivered to the Administrative Agent a certificate of a Financial Officer,
together with all relevant financial information reasonably requested by the
Administrative Agent, demonstrating the calculation of the Available Amount;

(vii) the Borrower may make Restricted Payments to Holdings in an amount not to
exceed $125,000,000 in the aggregate to enable Holdings or any direct or
indirect parent of Holdings to make Mandatory Principal Redemptions (as defined
in the Holdco Notes Indenture) required by Section 5.8 of the Holdco Notes
Indenture, provided that (x) at the time of such Restricted Payment, no Default
shall have occurred and be continuing or would result therefrom and (y) at the
time of such Restricted Payment and after giving effect thereto and to any
borrowing in connection therewith, the Borrower complies, on a Pro Forma Basis,
with the covenants set out in Sections 6.11 and 6.12 recomputed as of the last
day of the most-recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);

(viii) the Borrower may make Restricted Payments to Holdings in such amounts as
shall be necessary to pay out-of-pocket legal, accounting and filing fees, costs
and expenses incurred in connection with a proposed offering of Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings, provided
that no Default shall have occurred and be continuing or would result therefrom;

(ix) the Borrower may make Restricted Payments to Holdings in an amount
necessary to enable Holdings or any direct or indirect parent of Holdings to
make required payments in respect of Disqualified Equity Interests or
Subordinated Debt issued by Holdings or any direct or indirect parent of
Holdings, provided that (i) such payments are permitted (x) in the case of
Disqualified Equity Interests, by another clause of this Section 6.07 or (y) in
the case of Subordinated Debt, by paragraph (b) of this Section 6.07 and
(ii) Holdings or such parent promptly applies such proceeds in the manner
required by such Disqualified Equity Interests or Subordinated Debt;

(x) the Borrower or any Restricted Subsidiary may acquire, redeem or retire any
Equity Interests of any other Subsidiary provided that such acquisition,
redemption or retirement is permitted pursuant to Sections 6.03 and 6.04;

 

97



--------------------------------------------------------------------------------

(xi) substantially concurrently with an IPO, and in any event, no later than 30
Business Days following the issue or transfer of Equity Interests pursuant to
such IPO, the Borrower may make Restricted Payments to Holdings to the extent
necessary to permit Holdings or any direct or indirect parent of Holdings to
make the payment of the fees permitted to be paid pursuant to Section 6.08(ix),
provided that (A) no Default shall have occurred and be continuing or would
result therefrom and (B) at the time of such payment and after giving effect
thereto, the Borrower complies, on a Pro Forma Basis, with the covenants set out
in Sections 6.11 and 6.12 recomputed as of the last day of the most-recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or (b); and

(xii) the Borrower may make Restricted Payments to Holdings with the Net
Proceeds of any substantially concurrent issuance of Incremental Term Loans to
enable Holdings to purchase, redeem, retire, acquire, cancel or terminate the
Holdco Notes so long as such Net Proceeds are used for such purpose within 65
days after such Restricted Payments are made, provided that (x) at the time of
such Restricted Payment, no Default shall have occurred and be continuing or
would result therefrom and (y) after giving effect to the issuance of the
related Incremental Term Loans and the making of such Restricted Payment, at the
time of such Restricted Payment the Borrower complies, on a Pro Forma Basis,
with the covenants set out in Sections 6.11 and 6.12 recomputed as of the last
day of the most-recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or (b).

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to, make
or agree to pay or make, directly or indirectly (other than agreeing to
customary provisions in respect of repayment and repurchase upon asset sales in
the Senior Note Documents or any Subordinated Debt Documents), any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on the Senior Notes or any Subordinated
Debt, or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of the
Senior Notes or any Subordinated Debt, or any other payment (including any
payment under any Swap Agreement) that has a substantially similar effect to any
of the foregoing, except:

(i) payment of regularly scheduled interest, any accrued and unpaid interest and
original issue discount, if any, on the Senior Notes and any Subordinated Debt
to the extent needed under the Code and applicable United States Treasury
Regulations so as to cause the Senior Notes and any Subordinated Debt to not be
treated as having been issued with “significant original issue discount” within
the meaning of Section 163(i)(2) of the Code, and principal payments as, in the
form of payment and when due in respect of the Senior Notes and any Subordinated
Debt, payments due upon a change of control under the Senior Notes or any
Subordinated Debt or upon acceleration of the maturity of the Senior Notes or
any Subordinated Debt, in each case other than payments in respect of
Subordinated Debt prohibited by the subordination provisions thereof;

(ii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iii) payment or other distribution in respect of principal or interest on, or
payment or other distribution on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of, the Senior Notes or any
Subordinated Debt, in each case in exchange for, or out of the Net Proceeds of,
the substantially concurrent sale of Qualified Equity Interests of Holdings or
any direct or indirect parent of Holdings;

(iv) payment or other distribution in respect of principal or interest on, or
payment or other distribution on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of the Senior Notes with the
Net Proceeds of the substantially concurrent issuance of Incremental Term Loans;
and

 

98



--------------------------------------------------------------------------------

(v) payments or other distributions in an amount not to exceed the Available
Amount, provided that (x) at the time of any such payment or other distribution,
no Default shall have occurred and be continuing or would result therefrom,
(y) at the time of such payment or other distribution and after giving effect
thereto and to any borrowing in connection therewith, the Borrower complies, on
a Pro Forma Basis as of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or (b), with the
covenants set out in Sections 6.11 and 6.12 and (z) in the case of any such
payment or other distribution in an amount in excess of $15,000,000, the
Borrower has delivered to the Administrative Agent a certificate of a Financial
Officer, together with all relevant financial information reasonably requested
by the Administrative Agent, demonstrating the calculation of the Available
Amount.

SECTION 6.08 Transactions with Affiliates. (a) The Borrower will not, nor will
it permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

(i) transactions at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties,

(ii) transactions between or among (A) the Borrower and/or the Subsidiary Loan
Parties and (B) Restricted Subsidiaries that are not Subsidiary Loan Parties, in
each case, not involving any other Affiliate,

(iii) loans or advances to employees permitted under Section 6.04(g),

(iv) payroll, travel, relocation and similar advances to cover matters permitted
under Section 6.04(h),

(v) any contribution to the capital of Holdings by the Permitted Investors or
any purchase of Equity Interests in Holdings by any Permitted Investor not
prohibited by this Agreement,

(vi) the payment of reasonable fees to directors of Holdings or any direct or
indirect parent of Holdings, the Borrower or any Restricted Subsidiary who are
not employees of Holdings or any direct or indirect parent of Holdings, the
Borrower or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of Holdings or any direct or indirect parent of Holdings,
the Borrower or the Restricted Subsidiaries in the ordinary course of business,

(vii) any issuances of securities or any payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by Holdings’s or the Borrower’s
board of directors or any committee thereof,

(viii) employment and severance arrangements entered into in the ordinary course
of business between Holdings or any direct or indirect parent of Holdings, the
Borrower or any Restricted Subsidiary and any employee thereof in accordance
with such employee’s employee agreement or the Borrower’s severance policy
approved by the board of directors of Holdings (or any direct or indirect parent
of Holdings) or the Borrower, or any committee thereof,

 

99



--------------------------------------------------------------------------------

(ix) any payments permitted under Section 6.08(b) and any payments to the
Sponsors or any Sponsor Affiliate for reimbursement of out-of-pocket costs and
expenses,

(x) any Restricted Payment permitted by Section 6.07,

(xi) the grant of stock options or similar rights in respect of Equity Interests
of Holdings or any direct or indirect parent of Holdings to officers, employees,
Franchisees, consultants and directors of the Borrower or any Subsidiary
pursuant to plans approved by the board of directors of Holdings or any direct
or indirect parent of Holdings, or any committee thereof and the payment of
amounts of the issuance of Equity Interests pursuant thereto in each case to the
extent not prohibited by this Agreement,

(xii) transactions constituting Investments permitted pursuant to
Section 6.04(d), (e), (f) or (p), or constituting Investments in a Subsidiary
permitted pursuant to Section 6.04(q) or (r),

(xiii) transactions permitted pursuant to Section 6.05(b)(ii) or (g) (other than
transactions permitted pursuant to clause (g)(i)) and Investments permitted
pursuant to Section 6.04 received in connection with transactions permitted
pursuant to Section 6.05(g) (other than transactions permitted pursuant to
clause (g)(i)),

(xiv) entry into a Tax sharing agreement with Holdings or any direct or indirect
parent of Holdings providing for (in each case subject to compliance with
Section 6.07) the payments of Taxes (including interest and penalties) and
expenses, control of tax filings and contests, and other normal, usual and
customary provisions, and

(xv) the provision of legal, accounting, purchasing, treasury or administrative
services to Holdings or any direct or indirect parent of Holdings, the Borrower
or any Restricted Subsidiary in the ordinary course of business.

(b) Neither Holdings nor the Borrower will, nor will they permit any Restricted
Subsidiary to, make any payment of or on account of monitoring or management or
similar fees payable to the Sponsor or any Sponsor Affiliate (i) in an aggregate
amount in any fiscal year in excess of the lesser of (x) 0.5% of consolidated
total revenues of the Borrower for the immediately preceding fiscal year or
(y) $10,000,000 or (ii) after the consummation of an IPO.

SECTION 6.09 Restrictive Agreements. The Borrower will not, nor will it permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other consensual arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings, the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any Equity Interests of any Restricted Subsidiary owned by such Person
securing the Obligations or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary, provided that:

(i) the foregoing shall not apply to restrictions and conditions imposed by
(A) law, (B) any Loan Document or (C) the Senior Notes;

(ii) the foregoing shall not apply to restrictions and conditions existing on
the Closing Date or to any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

 

100



--------------------------------------------------------------------------------

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary or assets that is or are to be sold and such sale is permitted
hereunder;

(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof;

(v) the foregoing shall not apply to restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent such
restriction applies only to the property securing such Indebtedness;

(vi) the foregoing shall not apply to any restrictions or conditions set forth
in any agreement in effect at any time any Person becomes a Restricted
Subsidiary (but not any modification or amendment expanding the scope of any
such restriction or condition), provided that such agreement was not entered
into in contemplation of such Person becoming a Restricted Subsidiary and the
restriction or condition set forth in such agreement does not apply to the
Borrower or any other Restricted Subsidiary;

(vii) restrictions or conditions in any Indebtedness permitted pursuant to
Section 6.01 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Debt, are market terms at the time of issuance or, in
the case of Indebtedness of any Foreign Subsidiary, are imposed solely on such
Foreign Subsidiary and its Subsidiaries, provided that any such restrictions or
conditions permit compliance with the Collateral and Guarantee Requirement and
Section 5.11; and

(viii) restrictions on cash or other deposits imposed by agreements entered into
in the ordinary course of business.

SECTION 6.10 Amendment of Material Documents. The Borrower will not, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any provision of the
Senior Note Documents or any Subordinated Debt Documents if the effect of such
amendment, modification or waiver is to (i) increase the rate of interest
payable with respect to the Senior Notes or such Subordinated Debt, as
applicable, (ii) change the dates upon which payments of principal or interest
are due on the Senior Notes or such Subordinated Debt, as applicable, other than
to extend such dates, (iii) change any default or event of default other than to
delete or make less restrictive any default or event of default provision
therein with respect to the Senior Notes or such Subordinated Debt, as
applicable, (iv) change the redemption or prepayment provisions of the Senior
Notes or such Subordinated Debt, as applicable, other than to extend the dates
therefor or to reduce the premiums payable in connection therewith, (v) grant
any security or collateral to secure payment of the Senior Notes or such
Subordinated Debt, as applicable, or (vi) change or amend any other term, if
such change or amendment would (x) materially increase the obligations of
Holdings, the Borrower or any Subsidiary party thereto thereunder, (y) confer
additional material rights on the holder of the Senior Notes or such
Subordinated Debt, as applicable, or (z) result in such Subordinated Debt being
subject to a term or condition that would not be permitted (under the definition
of the term “Subordinated Debt”) if such Subordinated Debt were being issued on
the date of such amendment, modification or waiver.

SECTION 6.11 Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio for any Test Period ending during any period set forth below to
be less than the ratio set forth opposite such period below:

 

Period

   Ratio  

December 31, 2012 through June 30, 2013

     1.70 to 1.00   

September 30, 2013 through June 30, 2014

     1.80 to 1.00   

September 30, 2014 through June 30, 2015

     1.90 to 1.00   

Thereafter

     2.00 to 1.00   

 

101



--------------------------------------------------------------------------------

SECTION 6.12 Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio for any Test Period ending during any period set forth below to
be greater than the ratio set forth opposite such period below:

 

Period

   Ratio  

December 31, 2012

     6.25 to 1.00   

March 31, 2013 through June 30, 2013

     6.00 to 1.00   

September 30, 2013 through March 31, 2014

     5.75 to 1.00   

June 30, 2014 through June 30, 2015

     5.25 to 1.00   

Thereafter

     5.00 to 1.00   

SECTION 6.13 Holdings Covenants. (a) Holdings will not own or acquire any assets
(other than Equity Interests of the Borrower, cash and Permitted Investments) or
engage in any business or activity other than (i) the ownership of all the
outstanding Equity Interests of the Borrower and activities incidental thereto,
(ii) the maintenance of its corporate existence and activities incidental
thereto, including general and corporate overhead, provided that Holdings may
change its form of organization, so long as (A) it is organized under the laws
of the United States of America, any State thereof or the District of Columbia
and (B) its Guarantee of the Obligations and the Lien on or security interest in
any Collateral held by it under the Loan Documents shall remain in effect to the
same extent as immediately prior to such change, (iii) activities required to
comply with applicable law, (iv) maintenance and administration of stock option
and stock ownership plans and activities incidental thereto, (v) the receipt of
Restricted Payments to the extent permitted by Section 6.07 and the making of
Restricted Payments, (vi) to the extent not otherwise covered by the other
clauses of this Section 6.13, any of the activities of Holdings referred to in
Section 6.07, (vii) concurrently with any issuance of Qualified Equity
Interests, the redemption, purchase or retirement of any Equity Interests of
Holdings using the proceeds of, or conversion or exchange of any Equity
Interests of Holdings for, such Qualified Equity Interests, (viii) the
obtainment of, and the payment of any fees and expenses for, management,
consulting, investment banking and advisory services to the extent otherwise
permitted by this Agreement, (ix) compliance with its obligations under the Loan
Documents, the Senior Note Documents (or any Permitted Refinancing thereof) and
any Subordinated Debt Documents, (x) in connection with, and following the
completion of, an IPO, activities necessary or reasonably advisable for or
incidental to the initial registration and listing of Holdings common stock and
the continued existence of Holdings as a public company and (xi) activities
incidental to legal, tax and accounting matters in connection with any of the
foregoing activities.

(b) Holdings will not create, incur, assume or permit to exist any Indebtedness
or other liabilities except (i) Indebtedness created under the Loan Documents
and the Senior Note Documents (or any Permitted Refinancing thereof),
(ii) Subordinated Debt or unsecured Guarantees of any Subordinated Debt,
provided that such Guarantees shall be subordinated to the Obligations to the
same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations, (iii) other unsecured Indebtedness in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding and
(iv) liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and permitted business and activities.

(c) Holdings will not create, incur, assume or permit to exist any Lien (other
than Permitted Encumbrances) on any of the Equity Interests issued by the
Borrower to Holdings.

 

102



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (any such event, an “Event of Default”) shall
occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower, any Restricted Subsidiary or any Additional Guarantor in
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder shall, if qualified
by materiality, prove to have been incorrect or, if not so qualified, prove to
have been incorrect in any material respect, in each case when made or deemed
made;

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02 or 5.04 (with respect to the
existence of Holdings or the Borrower) or in Article VI;

(e) any Loan Party or Additional Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraph (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from any
Lender or the Administrative Agent to the Borrower;

(f) Holdings, the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of any property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Significant Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

103



--------------------------------------------------------------------------------

(i) Holdings, the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Holdings, the Borrower or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 shall be rendered against Holdings, the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 45 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings, the Borrower or any
Restricted Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred could reasonably be expected to result in a
Material Adverse Effect;

(m) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral, with the priority required by the applicable Security
Document, except (i) in respect of Collateral having an aggregate value not in
excess of $5,000,000, (ii) as a result of the sale or other disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(iii) as a result of the Administrative Agent’s failure to maintain possession
of any stock certificates or other instruments delivered to it under the
Collateral Agreement;

(n) any Loan Document or any Guarantee of the Loan Document Obligations shall
for any reason be asserted by any Loan Party or Additional Guarantor not to be a
legal, valid and binding obligation of any Loan Party or Additional Guarantor
that is a party thereto;

(o) the Guarantees of the Loan Document Obligations (i) by Holdings, the
Borrower and the Subsidiary Loan Parties pursuant to the Collateral Agreement
shall cease to be in full force and effect (in each case, other than in
accordance with the terms of the Loan Documents) and (ii) by any Additional
Guarantor pursuant to an Additional Guarantee shall cease to be in full force
and effect (in each case, other than in accordance with the terms of the Loan
Documents);

(p) (i) any Subordinated Debt or any Guarantee thereof shall cease, for any
reason, to be, or shall be asserted by any Loan Party or the holders of at least
25% in aggregate principal amount of any series of Subordinated Debt not to be,
validly subordinated to the Loan Document Obligations or the obligations of
Holdings and the Subsidiary Loan Parties in respect of their Guarantees under
the Collateral Agreement, as the case may be, as provided in the Subordinated
Debt Documents or (ii) the Loan Document Obligations shall cease to constitute,
or shall be asserted by any Loan Party or the holders of at least 25% in
aggregate principal amount of any series of Subordinated Debt not to constitute,
“Senior Indebtedness” or “Designated Senior Indebtedness” (or the equivalent
thereof) under the subordination provisions of any Subordinated Debt Document;
or

 

104



--------------------------------------------------------------------------------

(q) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in paragraph (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

Notwithstanding anything in this Article VII to the contrary;

(A) in the event that the Borrower fails to comply with the requirements of any
covenant set forth in Sections 6.11 and 6.12, until the tenth Business Day after
the date on which the financial statements with respect to the Test Period for
which the applicable covenant set forth in such Sections 6.11 and 6.12 is being
measured are required to be delivered pursuant to Section 5.01(a) or (b),
Holdings shall have the right to make a cash equity investment in the Borrower
in the form of Qualified Equity Interests (the “Cure Right”), and upon the
receipt by the Borrower of net cash proceeds from such equity investment (the
amount of such net cash proceeds, the “Cure Amount”), the applicable covenant
set forth in Sections 6.11 and 6.12 shall be recalculated, giving effect to a
pro forma increase to Consolidated EBITDA for the relevant Test Period in an
amount equal to such Cure Amount; provided that such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of an Event of Default under the applicable covenant set forth in
Sections 6.11 and 6.12 with respect to any Test Period that includes the fiscal
quarter for which such Cure Right was exercised and not for any other purpose
under any Loan Document;

(B) if, after the exercise of the Cure Right and the recalculations pursuant to
clause (1)(A) above, the Borrower shall then be in compliance with the
requirements of the covenants set forth in Sections 6.11 and 6.12 for any period
of four consecutive fiscal quarters, the Borrower shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Article VII that had occurred shall be deemed cured; provided that (i) the Cure
Right may be exercised no more than twice during any period of four consecutive
fiscal quarters, (ii) the Cure Right may be exercised on no more than four
occasions, (iii) with respect to any exercise of the Cure Right, the Cure Amount
shall be no greater than the amount required to cause the Loan Parties to be in
compliance with the financial covenants under Sections 6.11 and 6.12 and
(iv) the net cash proceeds from the Cure Right may not reduce the amount of
Consolidated Total Debt for purposes of calculating compliance with the covenant
in Section 6.12; and

 

105



--------------------------------------------------------------------------------

(C) upon the Administrative Agent’s receipt of a notice from the Borrower that
it intends to exercise the Cure Right (a “Notice of Intent to Cure”), until the
tenth Business Day following date of required delivery of the related Compliance
Certificate to which such Notice of Intent to Cure relates, neither the
Administrative Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate or suspend the Commitments and neither the Administrative
Agent nor any other Lender shall exercise any right to foreclose on or take
possession of the Collateral solely on the basis of an allegation of an Event of
Default having occurred and being continuing under Article VII due to failure by
the Borrower to comply with the requirements of Sections 6.11 and 6.12 for the
applicable Test Period.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States,
each of the Lenders and the Issuing Banks hereby grants to the Administrative
Agent any required powers of attorney to execute and enforce any Security
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 2.05(j) or
Section 9.02) and for which it is indemnified to its satisfaction by the Lenders
with regard to any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action, and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any Subsidiary that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) or
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans. The Administrative

 

106



--------------------------------------------------------------------------------

Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by Holdings, the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor Administrative Agent reasonably acceptable to
the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default under Section 7.01(h), (i) or (j) then exists. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 15 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent
reasonable acceptable to the Borrower, which acceptance shall not be
unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default then exists) that shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from all its duties and obligations
under the Loan Documents. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the

 

107



--------------------------------------------------------------------------------

Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this any Loan
Document or any related agreement or any document furnished thereunder.

Notwithstanding anything herein to the contrary, none of the Syndication Agents,
Documentation Agents, Lead Arrangers or Joint Bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under any Loan
Document, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to Holdings or the Borrower, to it at 5505 Blue Lagoon Drive, Miami,
Florida 33126 (Telecopy No. (305) 378-7230) Attention: Lisa Giles-Klein;

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin,
10th Floor, Houston, Texas 77002, Attention of Heshan S. Wanigasekera (Telecopy
No.: (713) 374-4312), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, New York 10179, Attention of Kinjal H.
Icecreamwala (Telecopy No. (212) 270-5127);

(c) if to an Issuing Bank or Swingline Lender other than the Administrative
Agent, to it at the address or telecopy number set forth separately in writing;
and

(d) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders and an Issuing Bank hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or an Issuing Bank pursuant to Article II if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved

 

108



--------------------------------------------------------------------------------

by it, provided that approval of such procedures may be limited to particular
notices or communications. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party or Additional Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Borrower or Holdings in any case
shall entitle the Borrower or Holdings to any other or further notice or demand
in similar or other circumstances.

(b) Except as provided in Section 2.20 with respect to any Incremental Facility
Amendment or Section 2.22 with respect to any Extension, neither any Loan
Document nor any provision thereof may be waived, amended or modified except, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders or, in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party (or Additional
Guarantor, as applicable) or Loan Parties (or Additional Guarantors, as
applicable) that are parties thereto, in each case with the consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
or forgive the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, provided that any amendment to
the financial covenant definitions in this Agreement shall not constitute a
reduction in the rate of interest for purposes of this clause (ii),
(iii) postpone or otherwise extend the maturity of any Loan, or the date of any
scheduled payment of the principal amount of any Term Loan under Section 2.10 or
the applicable Incremental Facility Amendment, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce or forgive the amount of, waive or
excuse any such payment, or postpone or otherwise extend the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) (it being understood that, other than pursuant to any Incremental
Facility Amendment (the consent requirements for which are set forth in
Section 2.20), with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the Term Loans and Revolving
Commitments on the Closing Date), (v) release all or substantially all of the
Subsidiary Loan Parties from their Guarantee under the Collateral Agreement
(except as expressly provided in the Collateral Agreement), without the written
consent of each Lender, or (vi) release all or substantially all the Collateral
from the Liens of the Security Documents, without the written consent of each
Lender, provided further that (A) no such agreement shall

 

109



--------------------------------------------------------------------------------

amend, modify or otherwise affect the rights or duties of the Administrative
Agent, an Issuing Bank or the Swingline Lender or change Section 2.21 without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by Holdings,
the Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(c) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b).

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) except as otherwise agreed by the Borrower and the Joint Bookrunners, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and the Joint Bookrunners taken as a whole
and, if necessary, of one local and one regulatory counsel in any applicable
jurisdiction (and solely in case of any conflict of interest, one additional
counsel to the affected Lenders, taken as a whole), in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or the Lenders, including the fees, charges and disbursements of
one counsel for the Administrative Agent, the Issuing Bank and the Lenders,
taken as a whole and, if necessary, of one local and one regulatory counsel in
any applicable jurisdiction (and solely in case of any conflict of interest, one
additional counsel to the affected Lenders, taken as a whole), in connection
with the enforcement of the Loan Documents, including its rights under this
Section and during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”), against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including those relating to Environmental Laws and including the

 

110



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of one counsel to the affected
Indemnitees taken as a whole (and solely in the case of any conflict of
interest, one additional counsel to the affected Indemnitees, taken as a whole),
incurred by or asserted against any Indemnitee by any third party or by
Holdings, the Borrower, any Subsidiary or any Additional Guarantor arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Holdings, the Borrower,
any Subsidiary or any Additional Guarantor and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such Indemnitee or its
Related Parties or (ii) a material breach by such Indemnitee of its obligations
under any Loan Document.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the applicable Issuing Bank under paragraph
(a) or (b) of this Section, and without limiting the Borrower’s obligation to do
so, each Lender severally agrees to pay to the Administrative Agent or such
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or such Issuing
Bank in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at the time, provided that, for
purposes of indemnifying the Issuing Bank hereunder, such “pro rata share” shall
be based upon the aggregate Revolving Exposures and unused Revolving
Commitments. The obligations of the Lenders under this paragraph (c) are subject
to the last sentence of Section 2.02(a) (which shall apply mutatis mutandis to
the Lenders’ obligations under this paragraph (c)).

(d) None of Holdings, the Borrower, the Subsidiaries, the Additional Guarantors
or any Indemnitees shall be liable for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement or
instrument contemplated thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, provided that nothing contained in this
paragraph (d) shall limit the obligations of the Borrower under Section 9.03(b).

(e) All amounts due under this Section shall be payable not later than ten days
after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and

 

111



--------------------------------------------------------------------------------

assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that no consent of the Borrower shall be required for an assignment of
a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund (as
defined below) or, if an Event of Default under clauses (a) or (b) of Article
VII or under clauses (h), (i) or (j) (in each case with respect to the Borrower)
of Article VII has occurred and is continuing, any other assignee, provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof, (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund and
(C) each Issuing Bank, provided that no consent of an Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000, unless the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default under clauses (a) or (b) of Article VII or under clauses (h), (i) or
(j) (in each case with respect to the Borrower) has occurred and is continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
Section 2.19(b) or Section 9.02(c) shall not require the signature of the
assigning Lender to become effective, provided, further, that only one such
processing and recordation fee shall be payable in connection with simultaneous
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds that are managed or advised by the same investment
advisor,

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made

 

112



--------------------------------------------------------------------------------

available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and any tax forms required by Section 2.17(e),

(E) in case of an assignment to Holdings or its Subsidiaries or a Sponsor
Affiliated Lender, (1) no Event of Default under clauses (a) or (b) of Article
VII or under clauses (h), (i) or (j) (in each case, with respect to the
Borrower) of Article VII shall have occurred and be continuing, (2) on the date
of such assignment and after giving effect thereto, no more than $50,000,000
shall be outstanding in Revolving Loans, (3) after giving effect to such
assignment and to all other assignments with all Sponsor Affiliated Lenders,
(x) the aggregate principal amount of all Term Loans then held by all Sponsor
Affiliated Lenders (by assignment) shall not exceed 20% of the aggregate unpaid
principal amount of the Term Loans then outstanding, (y) the aggregate principal
amount of all Tranche A Term Loans then held by all Sponsor Affiliated Lenders
(by assignment) shall not exceed 20% of the aggregate unpaid principal amount of
the Tranche A Term Loans then outstanding and (z) the aggregate principal amount
of all Tranche B Term Loans then held by all Sponsor Affiliated Lenders (by
assignment) shall not exceed 20% of the aggregate unpaid principal amount of the
Tranche B Term Loans then outstanding, (4) the assignee shall execute a waiver
in form and substance reasonably satisfactory to Administrative Agent that it
shall have no right whatsoever so long as such Person is a Sponsor Affiliated
Lender (i) to vote with respect to any amendment, modification, waiver, consent
or other such action with respect to any of the terms of this Agreement or any
other Loan Document, provided that, notwithstanding the foregoing, such assignee
shall be permitted to vote if such amendment, modification, waiver, consent or
other such action (x) requires the vote of all Lenders or all affected Lenders
and all Lenders or all affected Lenders, as the case may be, have given their
consent thereto, or (y) disproportionately affects such Sponsor Affiliated
Lender in its capacity as a Lender as compared to other Lenders, (ii) subject to
subclause (i) of clause (4) of this paragraph, to otherwise vote on any matter
related to this Agreement or any other Loan Document, (iii) to attend (or
receive any notice of) any meeting, conference call or correspondence with the
Administrative Agent or any Lender or receive any information from the
Administrative Agent or any Lender or (iv) to make or bring any claim, in its
capacity as Lender, against the Administrative Agent or any Lender with respect
to the duties and obligations of such Persons under the Loan Documents, but no
amendment, modification, waiver, consent or other action shall deprive any
Sponsor Affiliated Lender of its share of any payments which the Lenders are
entitled to share on a pro rata basis hereunder, (5) each Sponsor Affiliated
Lender shall acknowledges and agree that the Loans owned by it shall be
non-voting under sections 1126 and 1129 of the Bankruptcy Code in the event that
any proceeding thereunder shall be instituted by or against Borrower or any
other Loan Party, or, alternatively, to the extent that the foregoing non-voting
designation is deemed unenforceable for any reason, each Sponsor Affiliated
Lender shall vote in such proceedings in the same proportion as the allocation
of voting with respect to such matter by those Lenders who are not Sponsor
Affiliated Lenders, except to the extent that any plan of reorganization
proposes to treat the Obligations held by such Sponsor Affiliated Lender in a
manner that is less favorable in any material respect to such Sponsor Affiliated
Lender than the proposed treatment of similar Obligations held by Lenders that
are not Sponsor Affiliated Lenders, (6) no Revolving Loans or Revolving
Commitments shall be assigned to any Sponsor Affiliated Lender except that
Revolving Loans and Revolving Commitments held by a Lender that becomes a
Defaulting Lender may be assigned to a Sponsor Affiliated Lender, and (7) any
Loans assigned to the Borrower or the Subsidiaries shall be cancelled promptly
upon such assignment, and

(F) the Borrower shall, upon reasonable request by the Administrative Agent,
provide such documentation to the Administrative Agent in connection with any
assignment by a

 

113



--------------------------------------------------------------------------------

Lender to an assignee that bears a relationship to the Borrower under
Section 108(e)(4) of the Code, so as to allow the Administrative Agent to
determine whether the assigned portion of the Loan will have original issue
discount for U.S. Federal income tax purposes and, if so, the amount of such
original issue discount.

For purposes of paragraph (b) of this Section, the term “Approved Fund” and
“CLO” have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c)(i) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Holdings, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.17(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b)(ii) of this Section and any written consent to such
assignment required by paragraph (b)(i) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

114



--------------------------------------------------------------------------------

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) Holdings, the Borrower, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (D) the Borrower shall, upon reasonable request of a Lender
that sells a participation in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it) to the Borrower or to a Participant that bears a
relationship to the Borrower under Section 108(e)(4) of the Code, provide such
documentation to such Lender so as to allow such Lender to determine whether the
participated portion of the Loan will have original issue discount for U.S.
Federal income tax purposes and, if so, the amount of such original issue
discount. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii), (iii) or (vi) of the first proviso to Section 9.02(b) that affects
such Participant. Subject to paragraph (c)(ii) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation, acting solely for this purpose as a non-fiduciary agent
of the Borrower (solely for tax purposes), shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) as though it were a Lender.

 

115



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, such party will not
institute against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents

 

116



--------------------------------------------------------------------------------

and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Syndication Agents or the syndication of the Loans and
Commitments constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Bank or any such Affiliate to or for the credit or
the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such
obligations may be unmatured or are owed to a branch or office of such Lender or
such Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness. The applicable Lender and the applicable Issuing
Bank shall notify the Borrower and the Administrative Agent of such setoff and
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such setoff and application under
this Section. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank and their
respective Affiliates may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that, to the extent
permitted by applicable law, a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against Holdings, the Borrower or their respective properties in the
courts of any jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent not prohibited by law, any right it might have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages, and waives to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

117



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case notice of such subpoena or similar legal process shall, to the extent
not prohibited by such subpoena or legal process, be provided to the Borrower
prior to the disclosure of such Information), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to any Loan Document or the enforcement of
rights thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to any Loan Party
and its obligations under the Loan Documents and (iii) to any pledgee referred
to in Section 9.04(d), (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than Holdings or the Borrower (provided that the source is not actually known by
such disclosing party to be bound by an agreement containing provisions
substantially the same as those contained in this Section 9.12). For the
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Holdings or the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Holdings or the Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

118



--------------------------------------------------------------------------------

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

SECTION 9.14 USA Patriot Act. Each Lender hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies Holdings and the
Borrower, which information includes the name and address of Holdings and the
Borrower and other information that will allow such Lender to identify Holdings
and the Borrower in accordance with the Act.

SECTION 9.15 Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged, to the fullest extent
permitted by applicable law, only to the extent that, on the Business Day
following receipt by the Applicable Creditor of any sum adjudged to be so due in
the Judgment Currency, the Applicable Creditor may in accordance with normal
banking procedures in the relevant jurisdiction purchase the Agreement Currency
with the Judgment Currency; if the amount of the Agreement Currency so purchased
is less than the sum originally due to the Applicable Creditor in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify, to the fullest extent permitted by applicable law,
the Applicable Creditor against such loss. The obligations of the Borrower
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

BURGER KING HOLDINGS, INC. By:  

/s/ Daniel S. Schwartz

Name:   Daniel S. Schwartz Title:   Chief Financial Officer BURGER KING
CORPORATION By:  

/s/ Daniel S. Schwartz

Name:   Daniel S. Schwartz Title:   Chief Financial Officer

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Lender

By:

 

/s/ Tony Yung

Name:

  Tony Yung Title:   Executive Director

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

 

Bank of America, N.A. as a Syndication Agent By:   /s/ William M. Bulger, Jr.
Name:   William M. Bulger, Jr. Title:   Vice President

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A; “Rabobank Nederland”, New
York Branch, as a Documentation Agent

By:   /s/ Bram Stevens Name:   Bram Stevens Title:   Executive Director

By:   /s/ Michael A. Phelan Name:   Michael Phelan Title:   Managing Director

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

 

HSBC Bank USA, N.A., as a Documentation Agent

By:   /s/ John Gutekunst Name:   John Gutekunst Title:   Vice President

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

 

Credit Suisse AG, Cayman Islands Branch, as a Documentation Agent

By:   /s/ Robert Hetu Name:   Robert Hetu Title:   Managing Director

By:   /s/ Rahul Parmar Name:   Rahul Parmar Title:   Associate

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

 

Regions Bank, as a Documentation Agent

By:   /s/ Stephen Hanag Name:   Stephen Hanag Title:   Senior Vice President

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA,
as a Documentation Expert By:  

/s/ Mark Walton

Name:

  Mark Walton

Title:

  Authorized Signatory

[Burger King Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

Revolving Lenders

 

Lender

   Global
Revolving
Commitments
(US $)      U.S.
Revolving
Commitments
(US $)  

JPMorgan Chase Bank, N.A.

     26,000,000.00      

Barclays Bank PLC

     15,000,000.00      

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

     17,500,000.00      

Fifth Third Bank, An Ohio Banking Corporation

     17,500,000.00      

UniCredit Bank AG, New York Branch

     20,000,000.00      

Regions Bank

     17,500,000.00      

Raymond James Bank, N.A.

        7,000,000.00   

DZ Bank AG

     3,500,000.00      

Mediobanca International (Luxembourg) S.A.

     6,000,000.00         

 

 

    

 

 

 

TOTAL: $130,000,000

     123,000,000.00         7,000,000.00      

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries

 

Entity Name

  

Jurisdiction

  

Ownership***

Burger King Corporation*    Florida    Burger King Interamerica, LLC*    Florida
   Burger King Sweden Inc.*    Florida    Distron Transportation Systems, Inc.*
   Florida    BK Acquisition, Inc.*    Delaware    BK CDE, Inc.*    Delaware   
BK Whopper Bar, LLC*    Florida    TPC Number Four, Inc.*    Delaware   
Moxie’s, Inc.*    Louisiana    The Melodie Corporation*    New Mexico    TQW
Company*    Texas    Burger King Korea, Ltd    Korea    Burger King A.B   
Sweden    Burger King Restaurants of Canada Inc.    Canada    Burger King
Restaurant Operations of Canada, Inc.    Canada    F.P.M.I. Food Services, Inc.
   Canada    Administracion de Comidas Rapidas, S.A. de C.V.    Mexico    Burger
King Mexicana, S.A. de C.V.    Mexico    Burger King Beteiligungs GmbH   
Germany    Burger King GmbH    Germany    BK Grundstucksverwaltungs Beteiligungs
GmbH    Germany    BK Grundstucksverwaltungs GmbH & Co. KG    Germany    Burger
King Espana S.L.U.    Spain    Burger King Italia, S.r.L.    Italy    Burger
King do Brasil Assessoria a Restaurantes Ltda.    Brazil    Burger King de
Puerto Rico, Inc.    Puerto Rico    BK Argentina Servicios, S.A.    Argentina   



--------------------------------------------------------------------------------

BK Venezuela Servicios, C.A.    Venezuela    Jolick Trading, S.A.    Uruguay   
BK AsiaPac, Pte. Ltd    Singapore    Burger King (Shanghai) Commercial
Consulting Co. Ltd.    Hong Kong    BK Asiapac (Japan) Y.K.    Japan    Burger
King (Gibraltar) Ltd.    Gibraltar    Burger King (Luxembourg) S.a r.l.   
Luxembourg    Burger King (Nederland) Services B.V.    Netherlands    Burger
King (Rus) LLC    Russia    Burger King Schweiz GmbH    Switzerland    Burger
King Europe GmbH    Switzerland    Burger King Gida Sanayive Ticaret Limited
Sirketi    Turkey    Burger King Israel, Ltd    Israel    Burgerking Ltd**   
United Kingdom    Hayescrest Limited    United Kingdom    Huckleberry’s Limited
   United Kingdom    Mini Meals Limited    United Kingdom    Burger King UK
Pension Plan Trustee Company Limited    United Kingdom    Burger King (United
Kingdom) Ltd.    United Kingdom    Burger King South Africa (Pty) Ltd.    South
Africa   

 

* Indicates Subsidiary Loan Parties.

** 65% of the shares of Burgerking Ltd have been pledged to JPMorgan Chase Bank,
N.A. in connection with the Company’s senior secured credit facility. Under U.K.
law, this share pledge constitutes a transfer of the shares.

*** Information omitted will be provided upon request.



--------------------------------------------------------------------------------

Schedule 3.18(a)

UCC Filing Jurisdictions

 

Grantor

  

Type of Filing

  

Filing Office

Burger King Corporation    UCC-1 Financing Statement    Florida Department of
State Burger King Holdings, Inc.    UCC-1 Financing Statement    Delaware
Secretary of State BK Acquisition, Inc.    UCC-1 Financing Statement    Delaware
Secretary of State BK CDE, Inc.    UCC-1 Financing Statement    Delaware
Secretary of State BK Whopper Bar, LLC    UCC-1 Financing Statement    Florida
Department of State Burger King Interamerica, LLC    UCC-1 Financing Statement
   Florida Department of State Burger King Sweden Inc.    UCC-1 Financing
Statement    Florida Department of State Distron Transportation Systems, Inc.   
UCC-1 Financing Statement    Florida Department of State Moxie’s, Inc.    UCC-1
Financing Statement    Louisiana Secretary of State The Melodie Corporation   
UCC-1 Financing Statement    New Mexico Secretary of State TPC Number Four, Inc.
   UCC-1 Financing Statement    Delaware Secretary of State TQW Company    UCC-1
Financing Statement    Texas Secretary of State



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

DEBTOR

  

SECURED PARTY

  

JURISDICTION

  

TYPE OF UCC

  

FILE NO. &

DATE

  

COLLATERAL

Burger King Holdings, Inc.       FL - Miami-Dade County Circuit Court   
Defendant Suits      

File No. and Date

10-48395CA 9/3/2010

Burger King Corporation       FL - Miami-Dade County Circuit Court    Defendant
Suits      

File No. and Date

11-21648CA    7/13/2011

11-29739CA    9/15/2011

11-30346CA    9/21/2011

11-39170CA    11/23/2011

12-2457CA    1/20/2012

12-17087CA    5/1/2012

Burger King Corporation       FL - Miami-Dade County Circuit Court    Judgment
Liens      

File No. and Date

20810/4801    11/26/2002

20986/2283    2/8/2003

21002/4873    2/12/2003

Burger King Corporation       FL - US District Court, Southern District   
Federal defendant suits      

File No. and Date

0:11-cv-61971-JIC    9/7/2011

0:11-cv-62357-WJZ    11/2/2011

0:11-cv-62503-JIC    11/23/2011

1:12-cv-21718-UU    5/7/2012

1:12-cv-22969-KMM    8/14/2012

1:12-cv-23252-MGC    9/4/2012

9:12-cv-80946-KLR    9/5/2012

Burger King Corporation   

Dell Financial Services, L.P.

14050 Summit Drive, Bldg A, Suite 101

Austin, TX 78758

   FL - Secretary of State    Original Financing Statement   

6/22/2000

200000144945

   All computer equipment leased to Debtor under that certain Master Lease
Agreement #977659, dated June 15, 1998 Burger King Corporation   

Dell Financial Services, L.P.

14050 Summit Drive, Bldg A, Suite 101

Austin, TX 78758

   FL - Secretary of State    Original Financing Statement   

1/16/2002

200200116493

   All computer equipment leased to Debtor under that certain Master Lease
Agreement #5127320, dated December 1, 2001



--------------------------------------------------------------------------------

DEBTOR

  

SECURED PARTY

  

JURISDICTION

  

TYPE OF UCC

  

FILE NO. &

DATE

  

COLLATERAL

Burger King Corporation   

LaSalle Bank National Association, f/k/a LaSalle National Bank as Indenture
Trustee for the registered holders of FFCA Secured Franchise Loan Trust 2000-1

17207 North Perimeter Drive

SCottsdale, AZ 85255

   FL - Secretary of State    Original Financing Statement   

3/25/2004

200406482290

   Financing statement filed to continue the effectiveness of financing
statements listed in attached exhibits and schedules Burger King Corporation   

The CIT Group/Equipment Financing, Inc.

1540 West Fountainhead Parkway

Tempe, AZ 85282

   FL - Secretary of State    Original Financing Statement   

9/1/2004

200407794865

   Collateral is listed on attached Exhibit A Burger King Corporation   

FFCA Acquisition Corporation

17207 North Perimeter Drive

Scottsdale, AZ 85255

   FL - Secretary of State    Original Financing Statement   

3/10/2005

200509157821

   Financing statement filed to continue the effectiveness of the financing
statements listed on attached sheets Burger King Corporation   

Wachovia Financial Services, Inc.

1111 Old Eagle School Road

Wayne, PA 19087

   FL - Secretary of State    Original Financing Statement   

3/30/2006

20060227753X

   (616) Kitchen Minder System Kit Burger King Corporation   

Ikon Financial SVCS

1738 Bass Road

Macon, GA 31210-1043

   FL - Secretary of State    Original Financing Statement   

12/24/2007

200707277300

   All equipment leased in connection with that certain Master Agreement
No.1004528 Burger King Corporation   

AT&T Capital Services, Inc.

2000 W. AT&T Center Drive

Hoffman Estates, IL 60192

   FL - Secretary of State    Original Financing Statement   

8/5/20008

200808887678

   All telecommunications and data equipment leased to Lessee under Schedule No.
001-4372300-001 Burger King Corporation   

Axis Capital, Inc.

308 N. Locust Street, Suite 100

Grand Island, NE 68801

   FL - Secretary of State    Original Financing Statement   

8/13/2008

200808944329

   All equipment relating to Lease # 918987 Burger King Corporation   

Ikon Financial SVCS

1738 Bass Road

Macon, GA 31210-1043

   FL - Secretary of State    Original Financing Statement   

4/16/2009

200900371410

   All equipment leased in connection with Master Agreement No. 1004528 Burger
King Corporation   

Spirit Master Funding III, LLC

14631 North Scottsdale Road, Suite 200

Scottsdale, AZ 85254-2711

   FL - Secretary of State    Original Financing Statement   

9/28/2009

200901267919

   All personal property at property described on attached exhibit.